 
Exhibit 10.4 

EXECUTION COPY  



 
CHASE BANK USA, NATIONAL ASSOCIATION
Transferor and Servicer
 
and
 
THE BANK OF NEW YORK
Trustee and Paying Agent
 
 
on behalf of the
Certificateholders
of

 
CHASE CREDIT CARD MASTER TRUST
 
_________________________________
 
 
FIFTH AMENDED AND RESTATED
POOLING AND SERVICING AGREEMENT
 
Dated as of December 19, 2007
 




--------------------------------------------------------------------------------





 
TABLE OF CONTENTS
Page
 
ARTICLE I
DEFINITIONS
2
Section 1.1
Definitions
2
Section 1.2
Other Definitional Provisions.
22
ARTICLE II
CONVEYANCE OF RECEIVABLES; ISSUANCE OF CERTIFICATES
24
Section 2.1
Conveyance of Receivables
24
Section 2.2
Acceptance by Trustee
26
Section 2.3
Representations and Warranties of the Transferor
26
Section 2.4
Representations and Warranties of the Transferor Relating to this Agreement and
the Receivables
28
Section 2.5
Covenants of the Transferor
33
Section 2.6
Addition of Accounts
35
Section 2.7
Removal of Accounts
38
ARTICLE III
ADMINISTRATION AND SERVICING OF RECEIVABLES
41
Section 3.1
Acceptance of Appointment and Other Matters Relating to the Servicer
41
Section 3.2
Servicing Compensation
43
Section 3.3
Representations and Warranties of the Servicer
43
Section 3.4
Reports and Records for the Trustee
44
Section 3.5
Annual Servicer’s Certificates
45
Section 3.6
Annual Independent Accountants’ Servicing Report
46
Section 3.7
Tax Treatment
46
Section 3.8
Notices to the Transferor
46
ARTICLE IV
RIGHTS OF CERTIFICATEHOLDERS AND ALLOCATION AND APPLICATION OF COLLECTIONS
48
Section 4.1
Rights of Certificateholders
48
Section 4.2
Establishment of Accounts
48
Section 4.3
Collections and Allocations
50
Section 4.4
Allocations During Funding Period
52
Section 4.5
[RESERVED]
53




i

--------------------------------------------------------------------------------





ARTICLE V
[ARTICLE V IS RESERVED AND SHALL BE SPECIFIED IN ANY SUPPLEMENT WITH
RESPECT TO ANY SERIES]
54
ARTICLE VI
THE CERTIFICATES
55
Section 6.1
The Certificates
55
Section 6.2
Authentication of Certificates
55
Section 6.3
Registration of Transfer and Exchange of Certificates
56
Section 6.4
Mutilated, Destroyed, Lost or Stolen Certificates
58
Section 6.5
Persons Deemed Owners
59
Section 6.6
Appointment of Paying Agent
59
Section 6.7
Access to List of Certificateholders’ Names and Addresses
60
Section 6.8
Authenticating Agent
61
Section 6.9
New Issuances
62
Section 6.10
Book Entry Certificates
64
Section 6.11
Notices to Clearing Agency
64
Section 6.12
Definitive Certificates
64
Section 6.13
Global Certificate
65
Section 6.14
Meetings of Certificateholders
65
ARTICLE VII
OTHER MATTERS RELATING TO THE TRANSFEROR
66
Section 7.1
Liability of the Transferor
66
Section 7.2
Merger or Consolidation of, or Assumption of the Obligations of, the Transferor
66
Section 7.3
Limitation of Liability
67
Section 7.4
Liabilities
67
ARTICLE VIII
OTHER MATTERS RELATING TO THE SERVICER
69
Section 8.1
Liability of the Servicer
69
Section 8.2
Merger or Consolidation of, or Assumption of the Obligations of, the Servicer
69
Section 8.3
Limitation of Liability of the Servicer and Others
69
Section 8.4
Servicer Indemnification of the Trust and the Trustee
70
Section 8.5
The Servicer Not to Resign
70
Section 8.6
Access to Certain Documentation and Information Regarding the Receivables
71
Section 8.7
Delegation of Duties
71
Section 8.8
Examination of Records
71
ARTICLE IX
PAY OUT EVENTS
72
Section 9.1
Pay Out Events
72
Section 9.2
Additional Rights Upon the Occurrence of Certain Events
72




ii

--------------------------------------------------------------------------------





ARTICLE X
SERVICER DEFAULTS
74
Section 10.1
Servicer Defaults
74
Section 10.2
Trustee to Act; Appointment of Successor
76
Section 10.3
Notification to Certificateholders
77
Section 10.4
Waiver of Past Defaults
77
ARTICLE XI
THE TRUSTEE
79
Section 11.1
Duties of Trustee
79
Section 11.2
Certain Matters Affecting the Trustee
80
Section 11.3
Trustee Not Liable for Recitals in Certificates
82
Section 11.4
Trustee May Own Certificates
82
Section 11.5
The Servicer to Pay Trustee’s Fees and Expenses
82
Section 11.6
Eligibility Requirements for Trustee
82
Section 11.7
Resignation or Removal of Trustee
83
Section 11.8
Successor Trustee
83
Section 11.9
Merger or Consolidation of Trustee
84
Section 11.10
Appointment of Co Trustee or Separate Trustee
84
Section 11.11
Tax Returns
85
Section 11.12
Trustee may Enforce Claims Without Possession of Certificates
85
Section 11.13
Suits for Enforcement
86
Section 11.14
Rights of Certificateholders to Direct Trustee
86
Section 11.15
Representations and Warranties of Trustee
86
Section 11.16
Maintenance of Office or Agency
86
ARTICLE XII
TERMINATION
88
Section 12.1
Termination of Trust
88
Section 12.2
Optional Purchase
89
Section 12.3
Final Payment with Respect to any Series
89
Section 12.4
Termination Rights of Holder of Transferor Certificate
90
ARTICLE XIII
MISCELLANEOUS PROVISIONS
92
Section 13.1
Amendment
92
Section 13.2
Protection of Right, Title and Interest to Trust
93
Section 13.3
Limitation on Rights of Certificateholders
94
Section 13.4
GOVERNING LAW
95
Section 13.5
Notices
95
Section 13.6
Severability of Provisions
96
Section 13.7
Assignment
96
Section 13.8
Certificates Non Assessable and Fully Paid
96
Section 13.9
Further Assurances
96
Section 13.10
No Waiver; Cumulative Remedies
96
Section 13.11
Counterparts
96
Section 13.12
Third Party Beneficiaries
96




iii

--------------------------------------------------------------------------------





Section 13.13
Actions by Certificateholders
97
Section 13.14
Rule 144A Information
97
Section 13.15
Merger and Integration
97
Section 13.16
Headings
97
Section 13.17
Characterization of the Trust
97
Section 13.18
Fiscal Year
97
Section 13.19
Consequential Damages
97
Section 13.20
Force Majeure
98
Section 13.21
Waiver of Jury Trial
98
ARTICLE XIV
COMPLIANCE WITH REGULATION AB
99
Section 14.1
Intent of the Parties; Reasonableness
99
Section 14.2
Additional Representations and Warranties of the Trustee
99
Section 14.3
Information to Be Provided by the Trustee
100
Section 14.4
Trustee’s Report on Assessment of Compliance and Attestation
101
Section 14.5
Information to Be Provided by the Paying Agent
101
Section 14.6
Paying Agent’s Report on Assessment of Compliance and Attestation
102
Section 14.7
Additional Representations and Warranties of the Servicer
102
Section 14.8
Information to Be Provided by the Servicer
103
Section 14.9
Servicer’s Report on Assessment of Compliance and Attestation
105
Section 14.10
Use of Subservicers and Servicing Participants
106







EXHIBITS


Exhibit A
Form of Transferor Certificate
Exhibit B
Form of Assignment of Receivables in Additional Accounts
Exhibit C
Form of Monthly Servicer’s Certificate
Exhibit D
Form of Annual Servicer’s Certificate
Exhibit E
Form of Annual Opinion of Counsel
Exhibit F
Form of Reassignment of Receivables
Exhibit G
Form of Reconveyance of Receivables
Exhibit H
Form of Annual Certification
Exhibit I
Servicing Criteria to be Addressed in Assessment of Compliance (Trustee)
Exhibit J
Servicing Criteria to be Addressed in Assessment of Compliance (Paying Agent)
Exhibit K
Servicing Criteria to be Addressed in Assessment of Compliance
(Servicer/Subservicer)
Exhibit L
Form of Trustee’s Regulation AB Certificate



SCHEDULES
 
Schedule 1                       List of Accounts (Deemed Incorporated)



iv

--------------------------------------------------------------------------------





 
FIFTH AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT, dated as of December
19, 2007 (this “Agreement”), by and between CHASE BANK USA, NATIONAL
ASSOCIATION, a national banking association (“Chase USA”), as transferor (the
“Transferor”) and as servicer (the “Servicer”) and THE BANK OF NEW YORK, a New
York banking corporation, as trustee (the “Trustee”) and as paying agent (the
“Paying Agent”) of the Chase Credit Card Master Trust (the “Trust”).
 
WHEREAS, JPMorgan Chase Bank (formerly known as The Chase Manhattan Bank and
successor to Chemical Bank and a predecessor entity to JPMorgan Chase Bank,
National Association, a national banking association), a New York banking
corporation, and the Trustee were parties to a Pooling and Servicing Agreement,
dated as of October 19, 1995 (the “Original Pooling and Servicing Agreement”);
 
WHEREAS, Chase USA (formerly known as Chase Manhattan Bank USA, National
Association and The Chase Manhattan Bank (USA)), as transferor on and after June
1, 1996, JPMorgan Chase Bank, as transferor prior to June 1, 1996 and as
servicer, and the Trustee were parties to an Amended and Restated Pooling and
Servicing Agreement, dated as of June 1, 1996 (the “Amended and Restated Pooling
and Servicing Agreement”), which amended and restated the Original Pooling and
Servicing Agreement in its entirety;
 
WHEREAS, all of the parties to the Amended and Restated Pooling and Servicing
Agreement (or the respective successor entities thereto) were parties to a
Second Amended and Restated Pooling and Servicing Agreement, dated as of
September 1, 1996 (the “Second Amended and Restated Pooling and Servicing
Agreement”), which amended and restated the Amended and Restated Pooling and
Servicing Agreement in its entirety;
 
WHEREAS, all of the parties to the Second Amended and Restated Pooling and
Servicing Agreement (or the respective successor entities thereto) were parties
to a Third Amended and Restated Pooling and Servicing Agreement, dated as of
November 15, 1999, as amended by the First Amendment thereto, dated as of March
31, 2001, the Second Amendment thereto, dated as of March 1, 2002, the Third
Amendment thereto, dated as of July 15, 2004, the Fourth Amendment thereto,
dated as of October 15, 2004 and the Fifth Amendment thereto, dated as of
February 1, 2006 (as amended, supplemented or otherwise modified, the “Third
Amended and Restated Pooling and Servicing Agreement”), which amended and
restated the Second Amended and Restated Pooling and Servicing Agreement in its
entirety;
 
WHEREAS, all of the parties to the Third Amended and Restated Pooling and
Servicing Agreement (or the respective successor entities thereto) are parties
to a Fourth Amended and Restated Pooling and Servicing Agreement, dated as of
March 14, 2006, as amended by Amendment No. 1 thereto, dated as of August 1,
2007  (as amended, supplemented or otherwise modified, the “Fourth Amended and
Restated Pooling and Servicing Agreement”), which amended and restated the Third
Amended and Restated Pooling and Servicing Agreement in its entirety;

      
        Fifth A&R CHAMT PSA      
      
        
      
    


--------------------------------------------------------------------------------



 
WHEREAS, subsection 13.1(b) of the Fourth Amended and Restated Pooling and
Servicing Agreement provides that the Servicer, the Transferor and the Trustee,
without the consent of any of the Certificateholders, may amend the Fourth
Amended and Restated Pooling and Servicing Agreement from time to time so long
as (i) the Trustee shall have received an Officer’s Certificate from the
Servicer to the effect that such amendment will not materially and adversely
affect the interests of any Certificateholder and will not significantly change
the Permitted Activities of the Trust, (ii) the Servicer shall have provided a
Tax Opinion with respect to such amendment and (iii) the Servicer shall have
provided at least ten (10) Business Days’ prior written notice to each Rating
Agency of such amendment and the Rating Agency Condition shall have been
satisfied;
 
WHEREAS, (i) the Trustee has received an Officer’s Certificate from the Servicer
to the effect that such amendment will not materially and adversely affect the
interests of any Certificateholder and will not significantly change the
Permitted Activities of the Trust; (ii) the Servicer has provided a Tax Opinion
with respect to such amendment and (iii) the Rating Agency Condition has been
satisfied; and
 
WHEREAS, the parties (or successor entities thereto) to the Fourth Amended and
Restated Pooling and Servicing Agreement desire to amend and restate the Fourth
Amended and Restated Pooling and Servicing Agreement to read in its entirety as
set forth below.
 
NOW, THEREFORE, pursuant to subsection 13.1(b) of the Fourth Amended and
Restated Pooling and Servicing Agreement, the parties hereto hereby agree that,
effective on and as of the date hereof, the Fourth Amended and Restated Pooling
and Servicing Agreement is hereby amended to read in its entirety as follows:
 
In consideration of the mutual agreements herein contained, each party agrees as
follows for the benefit of the other parties and the Certificateholders:


 
ARTICLE I
 


 
DEFINITIONS
Section 1.1  Definitions.  Whenever used in this Agreement, the following words
and phrases shall have the following meanings:
 
“Account” shall mean each VISA® and MasterCard®1 credit card account established
pursuant to a Credit Card Agreement between the Transferor and any Person
identified by account number and by the Receivable balance as of the Cut-Off
Date or  as of an Addition Date in a list (in the form of a computer file,
microfiche list, CD-ROM or such other form as is agreed upon between the
Transferor and the Trustee) delivered to the Trustee by the Transferor pursuant
to Section 2.1 or 2.6.  The definition of Account shall include each



--------------------------------------------------------------------------------

1
VISA® and MasterCard® are registered trademarks of VISA U.S.A., Inc., and of
MasterCard International Inc., respectively.

 

 
2

--------------------------------------------------------------------------------



 
Transferred Account.  The term “Account” shall be deemed to refer to an
Additional Account only from and after the Addition Date with respect thereto,
and the term “Account” shall be deemed to refer to any Removed Account only
prior to the Removal Date with respect thereto.
 
“Account Information” shall have the meaning specified in subsection 2.2(b).
 
“Accumulation Period” shall mean, with respect to any Series, or any Class
within a Series, a period following the Revolving Period during which
Collections of Principal Receivables are accumulated in an account for the
benefit of the Investor Certificateholders of a Series, or a Class within such
Series, which shall be the controlled accumulation period, the rapid
accumulation period or other accumulation period, in each case as defined with
respect to such Series in the related Supplement.
 
“Addition Cut-Off Date” shall mean, with respect to any Additional Account, the
date as of which such Additional Account shall have been selected by the
Transferor for inclusion as an Account pursuant to Section 2.6.
 
“Addition Date” shall mean each date as of which Additional Accounts will be
included as Accounts pursuant to Section 2.6.
 
“Additional Accounts” shall have the meaning specified in subsection 2.6(a).
 
“Affiliate” shall mean, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Aggregate Addition Limit” shall mean the aggregate amount of Principal
Receivables (exclusive of the aggregate amount of Principal Receivables in any
Approved Accounts), which would either (x) with respect to any three-month
period, equal 15% of the aggregate amount of Principal Receivables (inclusive of
the aggregate amount of Principal Receivables in Approved Accounts added during
such period) as of the first day of such three-month period or (y) with respect
to any twelve-month period, equal 20% of the aggregate amount of Principal
Receivables (inclusive of the aggregate amount of Principal Receivables in
Approved Accounts added during such period) as of the first day of such
twelve-month period.
 
“Aggregate Investor Default Amount” shall have, with respect to any Series of
Certificates, the meaning stated in the related Supplement.
 
“Aggregate Investor Interest” shall mean, as of any date of determination, the
sum of the Investor Interests of all Series of Certificates issued and
outstanding on such date of determination.

3

--------------------------------------------------------------------------------



 
“Aggregate Investor Percentage” with respect to Principal Receivables, Finance
Charge Receivables and Receivables in Defaulted Accounts, as the case may be,
shall mean, as of any date of determination, the sum of such Investor
Percentages of all Series of Certificates issued and outstanding on such date of
determination; provided, however, that the Aggregate Investor Percentage shall
not exceed 100%.
 
“Agreement” shall mean this Fifth Amended and Restated Pooling and Servicing
Agreement and all amendments hereof and supplements hereto, including any
Supplement.
 
 “Amendment Closing Date” shall mean December 19, 2007.
 
“Amortization Period” shall mean, with respect to any Series, or any Class
within a Series, a period following the Revolving Period during which principal
is distributed to Investor Certificateholders, which shall be the controlled
amortization period, the principal amortization period, the rapid amortization
period, or other amortization period, in each case as defined with respect to
such Series in the related Supplement.
 
“Annual Membership Fee” shall have the meaning specified in the Credit Card
Agreement applicable to each Account for annual membership fees or similar
terms.
 
“Applicants” shall have the meaning specified in Section 6.7.
 
“Appointment Day” shall have the meaning specified in subsection 9.2(a).
 
“Approved Accounts” shall mean each Additional Account added to the Trust with
respect to which the Rating Agency Condition has been satisfied.
 
“Assignment” shall have the meaning specified in subsection 2.6(c)(ii).
 
“Authorized Newspaper” shall mean a newspaper of general circulation in the
Borough of Manhattan, The City of New York printed in the English language and
customarily published on each Business Day, whether or not published on
Saturdays, Sundays and holidays.
 
“Average Principal Receivables” shall mean, for any period, an amount equal to
(a) the sum of the aggregate amount of Principal Receivables at the end of each
day during such period dividedby (b) the number of days in such period.
 
“Bank Portfolio” shall mean the VISA® and MasterCard® accounts owned by the
Transferor.
 
“Bankruptcy Code” shall mean the United States federal Bankruptcy Code, Title 11
of the United States Code, as amended.
 
“Base Rate” shall have the meaning, with respect to any Series, specified in the
related Supplement.
 
“Bearer Certificateholder” shall have the meaning specified in Section 6.1.

4

--------------------------------------------------------------------------------



 
“Bearer Certificates” shall have the meaning specified in Section 6.1.
 
“Bearer Rules” shall mean the provisions of the Internal Revenue Code, in effect
from time to time, governing the treatment of bearer obligations, including
sections 163(f), 871, 881, 1441, 1442 and 4701, and any regulations thereunder
including, to the extent applicable to any Series, Proposed or Temporary
Regulations.
 
“BIF” shall mean the Bank Insurance Fund administered by the FDIC.
 
“Book-Entry Certificates” shall mean certificates evidencing a beneficial
interest in the Investor Certificates, ownership and transfers of which shall be
made through book entries by a Clearing Agency as described in Section 6.10;
provided, however that after the occurrence of a condition whereupon book-entry
registration and transfer are no longer authorized and Definitive Certificates
are to be issued to the Certificate Owners, such certificates shall no longer be
“Book-Entry Certificates.”
 
“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banking institutions in New York, New York (or, with respect to any
Series, any additional city specified in the related Supplement) are authorized
or obligated by law or executive order to be closed.
 
“Cash Advance Fees” shall have the meaning specified in the Credit Card
Agreement applicable to each Account for cash advance fees or similar terms.
 
“Certificate” shall mean any one of the Investor Certificates of any Series or
the Transferor Certificate.
 
“Certificateholder” or “Holder” shall mean the Person in whose name a
Certificate is registered in the Certificate Register; if applicable, the holder
of any Bearer Certificate or Coupon, as the case may be or such other person
deemed to be a “Certificateholder” or “Holder” in any Series Supplement; and, if
used with respect to the Transferor Interest, a Person in whose name the
Transferor Certificate is registered in the Certificate Register or a Person in
whose name ownership of the uncertificated interest in the Transferor Interest
is recorded in the books and records of the Trustee.
 
“Certificate Interest” shall mean interest payable in respect of the Investor
Certificates of any Series pursuant to Article IV of the Supplement for such
Series.
 
“Certificate Owner” shall mean, with respect to a Book-Entry Certificate, the
Person who is the beneficial owner of such Book-Entry Certificate, as may be
reflected on the books of the Clearing Agency, or on the books of a Person
maintaining an account with such Clearing Agency (directly or as an indirect
participant, in accordance with the rules of such Clearing Agency).
 
“Certificate Principal” shall mean principal payable in respect of the Investor
Certificates of any Series pursuant to Article IV of this Agreement.

5

--------------------------------------------------------------------------------



 
“Certificate Rate” shall mean, with respect to any Series of Certificates (or,
for any Series with more than one Class, for each Class of such Series), the
percentage (or formula on the basis of which such rate shall be determined)
stated in the related Supplement.
 
“Certificate Register” shall mean the register maintained pursuant to Section
6.3, providing for the registration of the Certificates and transfers and
exchanges thereof.
 
“Chase Portfolio Account” shall mean a VISA® or MasterCard® account owned by
Chase USA.
 
“Chase USA” shall mean Chase Bank USA, National Association, a national banking
association organized and existing under the laws of the United States of
America and having its headquarters in the City of Newark, State of Delaware.
 
“Class” shall mean, with respect to any Series, any one of the classes of
Certificates of that Series as specified in the related Supplement.
 
“Clearing Agency” shall mean an organization registered as a “clearing agency”
pursuant to Section 17A of the Securities Exchange Act of 1934, as amended.
 
“Clearing Agency Participant” shall mean a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency or
Foreign Clearing Agency effects book-entry transfers and pledges of securities
deposited with the Clearing Agency or Foreign Clearing Agency.
 
“Clearstream” shall mean Clearstream Banking, société anonyme.
 
“Closing Date” shall mean, with respect to any Series, the date of issuance of
such Series of Certificates, as specified in the related Supplement.
 
“Code” or “Internal Revenue Code” shall mean the Internal Revenue Code of 1986,
as amended.
 
“Collateral Interest” shall have the meaning, with respect to any Series,
specified in the related Supplement.
 
“Collection Account” shall have the meaning specified in subsection 4.2(a).
 
“Collections” shall mean all payments (including Insurance Proceeds) received by
the Servicer in respect of the Receivables, in the form of cash, checks, wire
transfers, ATM transfers or other form of payment in accordance with the Credit
Card Agreement in effect from time to time.  A Collection processed on an
Account in excess of the aggregate amount of Receivables in such Account as of
the Date of Processing of such Collection shall be deemed to be a payment in
respect of Principal Receivables to the extent of such excess.  Collections with
respect to any Monthly Period shall include the amount of Interchange (if any)
and the amount of Recoveries (if any) allocable to the Trust with respect to
such Monthly Period, to be applied as if such amounts were Collections of
Finance Charge Receivables for all purposes.

6

--------------------------------------------------------------------------------



 
“Commission” shall mean the Securities and Exchange Commission, as from time to
time constituted and created under the Exchange Act, or, if at any time after
the execution of this Agreement such Commission is not existing, then the body
performing the duties of, and that is replacing the Commission at such date.
 
“Companion Series” shall mean (i) each Series which has been paired with another
series (which Series may be prefunded in whole or in part), such that the
reduction of the Investor Interest of such Series results in the increase of the
Investor Interest of such other Series, as described in the related Supplements,
and (ii) such other Series, as described in the related Supplements.
 
“Controlled Distribution Amount,” with respect to any Series, shall have the
meaning specified in the related Supplement.
 
“Corporate Trust Office” shall mean the principal office of the Trustee at which
at any particular time its corporate trust business shall be administered, which
office at the date of the execution of this Agreement is located at 101 Barclay
Street, New York, New York 10286.
 
“Coupon” shall have the meaning specified in Section 6.1.
 
“Credit Adjustment” shall have the meaning specified in subsection 4.3(c).
 
“Credit Card Agreement” shall mean the agreement and Federal Truth in Lending
Statement for VISA® and MasterCard® credit card accounts between any Obligor and
the Transferor, as such agreement may be amended, modified or otherwise changed
from time to time.
 
“Credit Card Guidelines” shall mean the Transferor’s policies and procedures
relating to the operation of its credit card business, including, without
limitation, the policies and procedures for determining the creditworthiness of
credit card customers, the extension of credit to credit card customers, and
relating to the maintenance of credit card accounts and collection of credit
card receivables, as such policies and procedures may be amended from time to
time.
 
“Credit Enhancement” shall mean, with respect to any Series, the subordination,
the cash collateral guaranty or account, collateral interest, letter of credit,
surety bond, insurance policy, spread account, reserve account, cross-support
feature or any other contract or agreement for the benefit of the
Certificateholders of such Series (or Certificateholders of a Class within such
Series) as designated in the applicable Supplement.
 
“Credit Enhancement Provider” shall mean, with respect to any Series, the
Person, if any, designated as such in the related Supplement.
 
“Cut-Off Date” shall mean September 26, 1995.
 
“Date of Processing” shall mean, with respect to any transaction, the date on
which such transaction is first recorded on the Servicer’s computer master file
of VISA® and MasterCard® accounts (without regard to the effective date of such
recordation).

7

--------------------------------------------------------------------------------



 
“Default Amount” shall mean, with respect to any Defaulted Account, the amount
of Principal Receivables (other than Ineligible Receivables) in such Defaulted
Account on the day such Account became a Defaulted Account.
 
“Defaulted Account” shall mean each Account with respect to which, in accordance
with the Credit Card Guidelines or the Servicer’s customary and usual servicing
procedures for servicing credit card receivables comparable to the Receivables,
the Servicer has charged off the Receivables in such Account as
uncollectible.  An Account shall become a Defaulted Account on the day on which
such Receivables are recorded as charged off as uncollectible on the Servicer’s
computer master file of VISA® and MasterCard® accounts.  Notwithstanding any
other provision hereof, any Receivables in a Defaulted Account that are
Ineligible Receivables shall be treated as Ineligible Receivables rather than
Receivables in Defaulted Accounts.
 
“Definitive Certificate” shall have the meaning specified in Section 6.10.
 
“Delaware Act” shall mean the Asset Backed Securities Facilitation Act located
in Title 6, Chapter 27A of the Delaware Code.
 
“Depository” shall have the meaning specified in Section 6.10.
 
“Depository Agreement” shall mean, with respect to a Series having Book-Entry
Certificates, the agreement among the Transferor, the Trustee and the Clearing
Agency, or as otherwise provided in the related Supplement.
 
“Determination Date” shall mean, unless otherwise specified in the related
Series Supplement, the tenth calendar day of each month, or if such day is not a
Business Day, the next preceding Business Day.
 
“Distribution Account” shall have the meaning specified in subsection 4.2(c).
 
“Distribution Date” shall mean, with respect to each Series, the dates specified
in the related Supplement.
 
“Dollars”, “$” or “U.S. $” shall mean United States dollars.
 
“Eligible Account” shall mean, as of the Cut-Off Date (or, with respect to
Additional Accounts as of the relevant Addition Cut-Off Date), each Account
owned by the Transferor:
 
(a)           which is in existence and maintained with the Transferor;
 
(b)           which is payable in Dollars;
 
(c)           the Obligor on which has provided, as its most recent billing
address, an address which is located in the United States or its territories or
possessions;

8

--------------------------------------------------------------------------------



 
(d)           which the Transferor has not classified on its electronic records
as counterfeit, deleted, fraudulent, stolen or lost;
 
(e)           which the Transferor has not charged off in its customary and
usual manner for charging off such Accounts as of the Cut-Off Date (or, with
respect to Additional Accounts, as of the relevant Addition Cut-Off Date); and
 
(f)           the Obligor of which has not been identified by the Transferor on
its electronic records as being involved in a voluntary or involuntary
bankruptcy proceeding.
 
“Eligible Deposit Account” shall mean either (a) a segregated account with an
Eligible Institution or (b) a segregated trust account with the corporate trust
department of a depository institution organized under the laws of the United
States or any one of the states thereof, including the District of Columbia (or
any domestic branch of a foreign bank), and acting as a trustee for funds
deposited in such account, so long as any of the securities of such depository
institution shall have a credit rating from each Rating Agency in one of its
generic credit rating categories which signifies investment grade.
 
“Eligible Institution” shall mean (a), the Servicer, (b) a depository
institution (which may be the Trustee or an Affiliate) organized under the laws
of the United States or any one of the states thereof which at all times (i) has
either (x) a long-term unsecured debt rating of “A2” or better by Moody’s or (y)
a certificate of deposit rating of “P-1” by Moody’s, (ii) has either (x) a
long-term unsecured debt rating of “AAA” by Standard & Poor’s or (y) a
certificate of deposit rating of “A-l+” by Standard & Poor’s and (iii) is a
member of the FDIC or (c) any other institution that is acceptable to the Rating
Agencies.
 
“Eligible Receivable” shall mean each Receivable:
 
(a)           which has arisen under an Eligible Account (in the case of
Accounts conveyed to the Trust on the Initial Closing Date as of the Cut-Off
Date and in the case of Additional Accounts conveyed to the Trust on the
relevant Addition Date as of the Addition Cut-Off Date);
 
(b)           which was created in compliance, in all material respects, with
all Requirements of Law applicable to the Transferor and pursuant to a Credit
Card Agreement which complies, in all material respects, with all Requirements
of Law applicable to the Transferor;
 
(c)           with respect to which all consents, licenses, approvals or
authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given by the Transferor in
connection with the creation of such Receivable or the execution, delivery and
performance by the Transferor of the Credit Card Agreement pursuant to which
such Receivable was created, have been duly obtained, effected or given and are
in full force and effect as of such date of creation;
 
(d)           as to which, as of the Closing Date, or in the case of Receivables
in Additional Accounts as of the relevant Addition Date, the Transferor or the
Trust had good title thereto, free and clear of all Liens arising under or
through the Transferor or any of its Affiliates (other than Liens permitted
pursuant to subsection 2.5(b));

9

--------------------------------------------------------------------------------



 
(e)           which is the legal, valid and binding payment obligation of the
Obligor thereon, enforceable against such Obligor in accordance with its terms,
except as affected by bankruptcy, insolvency, reorganization, moratorium and
other similar laws, now or hereafter in effect, relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a suit in equity or at law) and an implied covenant of good faith and fair
dealing; and
 
(f)           which constitutes an “account” or “general intangible” under and
as defined in Article 9 of the UCC.
 
“Enhancement Invested Amount” shall have the meaning, with respect to any
Series, specified in the related Supplement.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
“Euroclear Operator” shall mean Morgan Guaranty Trust Company of New York,
Brussels, Belgium office, as operator of the Euroclear System.
 
“Excess Funding Account” shall have the meaning specified in subsection 4.2(d).
 
“Excess Funding Amount” shall mean, as of any date of determination, the
principal amount on deposit in the Excess Funding Account.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Extended Trust Termination Date” shall have the meaning specified in subsection
12.1(a).
 
“FDIC” shall mean the Federal Deposit Insurance Corporation.
 
“Finance Charge Account” shall have the meaning specified in subsection 4.2(b).
 
“Finance Charge Receivables” shall mean Receivables created in respect of the
Periodic Finance Charges, Cash Advance Fees and Late Fees and similar fees and
charges, Annual Membership Fees and Special Fees to the extent such Special Fees
are categorized as Finance Charge Receivables.  Finance Charge Receivables with
respect to any Monthly Period shall include the amount of Interchange (if any),
Recoveries (if any), Insurance Proceeds and investment earnings from any of the
Trust Accounts, and other amounts allocable to any Series of Certificates
pursuant to any Supplement with respect to such Monthly Period that are to be
treated as Finance Charge Receivables but shall exclude charges for credit
insurance.
 
“Foreign Clearing Agency” shall mean Clearstream and the Euroclear Operator.
 
“Funding Period” shall have the meaning specified in Section 4.4.
 
“Global Certificate” shall have the meaning specified in Section 6.13.

10

--------------------------------------------------------------------------------


 
 
“Governmental Authority” shall mean the United States of America, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
 
“Group” shall mean, with respect to any Series, the group of Series in which the
related Supplement specifies that such Series shall be included.
 
“Holder of the Transferor Certificate” or “holder of the Transferor Certificate”
shall mean the Holder of the Transferor Certificate or the Holder of any
uncertificated interest in the Transferor Interest.
 
“Ineligible Receivable” shall have the meaning specified in subsection
2.4(d)(iii).
 
“Initial Closing Date” shall mean October 19, 1995.
 
“Initial Investor Interest” shall mean, with respect to any Series of
Certificates, the amount stated in the related Supplement.
 
“Insolvency Event” shall have the meaning specified in subsection 9.2(a).
 
“Insurance Proceeds” shall mean any amounts recovered by the Servicer pursuant
to any credit insurance policies covering any Obligor with respect to
Receivables under such Obligor’s Account.
 
“Interchange” shall mean, (1) with respect to any Monthly Period prior to the
September 1996 Monthly Period, the product of (x) the amounts recorded by the
Transferor as interchange with respect to the Bank Portfolio for such Monthly
Period and (y) the Trust Percentage; and (2) with respect to each Monthly Period
commencing with the September 1996 Monthly Period, the product of (x) the
amounts recorded by the Transferor as interchange with respect to the Bank
Portfolio for such Monthly Period and (y) a fraction, the numerator of which is
the total amount of purchases of merchandise and services relating to the
Accounts made during such Monthly Period and the denominator of which is the
total amount of purchases of merchandise and services relating to the Bank
Portfolio with respect to such Monthly Period.
 
“Invested Amount” shall have, with respect to each Series, the meaning specified
in the related Supplement.
 
“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended from time to time.
 
“Investor Account” shall mean each of the Finance Charge Account, the Principal
Account, the Excess Funding Account and the Distribution Account.
 
“Investor Certificate” shall mean any one of the certificates (including,
without limitation, the Bearer Certificates, the Registered Certificates or the
Global Certificates) issued by the Trust, executed by the Transferor and
authenticated by the Trustee substantially in the form (or forms in the case of
a Series with multiple Classes) of the investor certificate attached to the
related Supplement.

11

--------------------------------------------------------------------------------


 
“Investor Certificateholder” shall mean each holder of record of an Investor
Certificate.
 
“Investor Charge-Off” shall have, with respect to each Series, the meaning
specified in the applicable Supplement.
 
“Investor Default Amount” shall have, with respect to any Series of
Certificates, the meaning stated in the related Supplement.
 
“Investor Interest” shall have, with respect to any Series of Certificates, the
meaning stated in the related Supplement.
 
“Investor Percentage” shall have, with respect to Principal Receivables, Finance
Charge Receivables and Receivables in Defaulted Accounts, and any Series of
Certificates, the meaning stated in the related Supplement.
 
“Investor Servicing Fee” shall have, with respect to each Series, the meaning
specified in Section 3.2.
 
“Issuing Entity” shall mean, the Chase Issuance Trust, a Delaware statutory
trust.
 
“JPMorgan Chase Bank” shall mean JPMorgan Chase Bank, National Association, a
national banking association organized and existing under the laws of the United
States.
 
“Late Fees” shall have the meaning specified in the Credit Card Agreement
applicable to each Account for late fees or similar terms.
 
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other),
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever, including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing or comparable law
of any jurisdiction to evidence any of the foregoing; provided, however, that
any assignment pursuant to Section 7.2 shall not be deemed to constitute a Lien.
 
“Minimum Aggregate Principal Receivables” shall mean, as of any date of
determination, the sum of the numerators used on such date to calculate the
Investor Percentage with respect to Principal Receivables for all Series
outstanding on such date, less the amount on deposit in the Excess Funding
Account as of such date of determination.
 
“Minimum Transferor Interest” shall mean, with respect to any Monthly Period, an
amount equal to the product of the Minimum Transferor Interest Percentage and
the sum of (i) the Average Principal Receivables for such Monthly Period, (ii)
the Excess Funding Amount and (iii) any amounts on deposit in any Principal
Funding Account and any other Series Account (if so specified in the applicable
Supplement).
 
“Minimum Transferor Interest Percentage” shall mean the highest percentage
specified as the “Minimum Transferor Interest Percentage” in any Supplement;
provided,

12

--------------------------------------------------------------------------------



 
 however, that the Transferor may reduce the Minimum Transferor Interest
Percentage upon (w) 30 days’ prior notice to the Trustee, each Rating Agency and
any Credit Enhancement Provider entitled to receive such notice pursuant to the
relevant Supplement, (x) written confirmation from each Rating Agency that such
action will satisfy the Rating Agency Condition, (y) delivery to the Trustee and
each such Credit Enhancement Provider of an Officer’s Certificate stating that
the Transferor reasonably believes that such reduction will not, based on the
facts known to such officer at the time of such certification, then or
thereafter cause a Pay Out Event to occur with respect to any Series and (z)
delivery to the Trustee of a Tax Opinion; providedfurther that the Minimum
Transferor Interest Percentage shall not at any time be less than 2%.
 
“Monthly Period” shall mean, unless otherwise defined in any Supplement, the
period from and including the first day of a calendar month to and including the
last day of a calendar month.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Most Recent Quarterly Filing Date” shall mean each date on which a revised base
prospectus is filed with the Commission pursuant to Rule 424(b) of the Rules and
Regulations under the Securities Act which shall be (a) February 1, May 1,
August 1 and November 1 or, if any such date is not a Business Day, the next
succeeding Business Day, unless five Business Days prior to such date the
Transferor shall have notified the Trustee that such date shall not be a “Most
Recent Quarterly Filing Date” and (b) any other Business Day designated by the
Transferor upon at least five Business Days’ prior notice to the Trustee.
 
“New Issuance” shall have the meaning specified in subsection 6.9(b).
 
“New Issuance Date” shall have the meaning specified in subsection 6.9(b).
 
“New Issuance Notice” shall have the meaning specified in subsection 6.9(b).
 
“Notice Date” shall have the meaning specified in subsection 2.6(c)(i).
 
“Obligor” shall mean, with respect to any Account, the Person or Persons
obligated to make payments with respect to such Account, including any guarantor
thereof.
 
“Officer’s Certificate” shall mean a certificate signed by any Vice President or
more senior officer of the Transferor or Servicer and delivered to the Trustee.
 
“Opinion of Counsel” shall mean a written opinion of counsel, who may be counsel
for or an employee of the Person providing the opinion, and who shall be
reasonably acceptable to the Trustee.
 
“Original Pooling and Servicing Agreement” shall have the meaning specified in
the recitals herein.
 
“Participation” shall have the meaning specified in subsection 2.6(a)(ii).

13

--------------------------------------------------------------------------------



 
“Paying Agent” shall mean any paying agent appointed pursuant to Section 6.6 and
shall initially be the Trustee.
 
“Pay Out Commencement Date” shall mean, (a) with respect to each Series, the
date on which a Trust Pay Out Event is deemed to occur pursuant to Section 9.1
or (b) with respect to any Series, a Series Pay Out Event is deemed to occur
pursuant to the Supplement for such Series.
 
“Pay Out Event” shall mean, with respect to each Series, a Trust Pay Out Event
or a Series Pay Out Event.
 
“Periodic Finance Charges” shall have the meaning specified in the Credit Card
Agreement applicable to each Account for finance charges (due to periodic rate)
or any similar term.
 
“Permitted Activities” shall mean the primary activities of the Trust, which
shall be:
 
(a)           holding Receivables transferred from the Transferor and other
assets of the Trust, including any Credit Enhancement with respect to any Series
and passive derivative financial instruments that pertain to beneficial
interests issued or sold to parties other than the Transferor, its Affiliates or
its agents;
 
(b)           issuing Certificates and other interests in the Trust assets;
 
(c)           receiving Collections and making payments on such Certificates and
interests in accordance with the terms of this Agreement and any Series
Supplement; and
 
(d)           engaging in other activities that are necessary or incidental to
accomplish these limited purposes, which activities cannot be contrary to the
status of the Trust as a qualified special purpose entity under existing
accounting literature.
 
“Permitted Investments” shall mean, unless otherwise provided in the Supplement
with respect to any Series:
 
(a)           book-entry securities or negotiable instruments or securities
represented by instruments in bearer or registered form which evidence (i)
obligations of or fully guaranteed by the United States of America; (ii) demand
deposits, time deposits or certificates of deposit of any depositary institution
or trust company incorporated under the laws of the United States of America or
any state thereof (or domestic branches of foreign banks) which mature no later
than 90 days after the date of investment, and subject to supervision and
examination by federal or state banking or depositary institution authorities;
provided, however, that at the time of the Trust’s investment or contractual
commitment to invest therein, the certificates of deposit or short-term deposits
of such depositary institution or trust company shall have a credit rating from
Moody’s and Standard & Poor’s of “P-1” and “A-1+”, respectively; (iii)
commercial paper, other than commercial paper issued by the Transferor or any of
its Affiliates, having, at the time of the Trust’s investment or contractual
commitment to invest therein, a rating from Moody’s and Standard & Poor’s of
“P-1” and “A-l+”, respectively; and (iv) bankers’ acceptances issued by

14

--------------------------------------------------------------------------------



any depository institution or trust company described in clause (a)(ii) above
other than JPMorgan Chase Bank;
 
(b)           demand deposits in the name of the Trust or the Trustee in any
depositary institution or trust company referred to in clause (a)(ii) above;
 
(c)           repurchase agreements transacted with either:
 
(i)           an entity subject to the Bankruptcy Code, provided that (A) the
repurchase agreement matures prior to the next Distribution Date or is due on
demand, (B) the Trustee or a third party acting solely as agent for the Trustee
has possession of the collateral, (C) the Trustee on behalf of the Trust has a
security interest in the collateral, (D) the market value of the collateral is
maintained at the requisite collateral percentage of the obligation in
accordance with the standards of the Rating Agencies, (E) the failure to
maintain the requisite collateral level will obligate the Trustee to liquidate
the collateral immediately, (F) the securities subject to the repurchase
agreement are either obligations of, or fully guaranteed as to principal and
interest by, the United States of America or any instrumentality or agency
thereof, certificates of deposit or bankers acceptances and (G) the securities
subject to the repurchase agreement are free and clear of any third party lien
or claim; or
 
(ii)           a financial institution insured by the FDIC, or any broker-dealer
with “retail customers” that is under the jurisdiction of the Securities
Investors Protection Corp. (“SIPC”), provided that (A) the market value of the
collateral is maintained at the requisite collateral percentage of the
obligation in accordance with the standards of the Rating Agencies, (B) the
Trustee or a third party (with a short-term debt rating of P-1 or higher by
Moody’s) acting solely as agent for the Trustee has possession of the
collateral, (C) the Trustee on behalf of the Trust has a security interest in
the collateral, (D) the collateral is free and clear of third party liens and,
in the case of an SIPC broker, was not acquired pursuant to a repurchase or
reverse repurchase agreement and (E) the failure to maintain the requisite
collateral percentage will obligate the Trustee to liquidate the collateral;
provided, however, that at the time of the Trust’s investment or contractual
commitment to invest in any repurchase agreement, the short-term deposits or
commercial paper rating of such entity or institution in subsections (i) and
(ii) shall have a credit rating of “P-1” from Moody’s and “A-1+” from Standard &
Poor’s; and
 
(d)           such other investments, other than investments in the Transferor
or any of its Affiliates, where the short-term unsecured debt or deposits of the
obligor on such investments are rated “A-1+” by Standard and Poor’s and “P-1” by
Moody’s.
 
“Person” shall mean any legal person, including any individual, corporation,
limited liability company, partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, governmental entity or other entity
of similar nature.
 
“Pool Factor” shall mean, except with respect to any Series issued in more than
one Class, a number carried out to seven decimals representing the ratio of the
applicable Investor Interest as of such Record Date (determined after taking
into account any reduction in the Investor Interest which will occur on the
following Distribution Date) to the applicable Initial

15

--------------------------------------------------------------------------------



Investor Interest, and with respect to a Series having more than one Class, as
specified in the Supplement relating to such Series.
 
“Portfolio Yield” shall have the meaning, with respect to any Series, specified
in the related Supplement.
 
“Pre-Funding Account” shall have the meaning specified in Section 4.4.
 
“Principal Account” shall have the meaning specified in subsection 4.2(b).
 
“Principal Receivable” shall mean each Receivable other than (i) Finance Charge
Receivables, and (ii) Receivables in Defaulted Accounts.  A Receivable shall be
deemed to have been created at the end of the day on the Date of Processing of
such Receivable.  In calculating the aggregate amount of Principal Receivables
on any day, the amount of Principal Receivables shall be reduced by the
aggregate amount of credit balances in the Accounts on such day.  Any
Receivables which the Transferor is unable to transfer as provided in subsection
2.5(e) shall not be included in calculating the aggregate amount of Principal
Receivables.
 
“Principal Sharing Series” shall mean a Series that, pursuant to the related
Supplement, is entitled to Shared Principal Collections.
 
“Principal Shortfalls” shall mean, with respect to a Transfer Date, the
aggregate amount for all outstanding Series that the related Supplements specify
are “Principal Shortfalls” for such Transfer Date.
 
“Principal Terms” shall have the meaning, with respect to any Series issued
pursuant to a New Issuance, specified in subsection 6.9(c).
 
“Rating Agency” shall mean, with respect to each Series, the rating agency or
agencies, if any, specified in the related Supplement.
 
“Rating Agency Condition” shall mean, at any time with respect to a Series, the
written confirmation of the Rating Agency that a specified event or modification
of the terms of such Series will not result in the withdrawal or downgrade of
the rating of the Certificates of any Series then in effect.
 
“Reassignment” shall have the meaning specified in subsection 2.7(b)(ii).
 
“Reassignment Date” shall have the meaning specified in subsection 2.4(e).
 
“Receivable” shall mean any amount owing by any Obligor including, without
limitation, amounts owing for the payment of goods and services, cash advances,
access checks, Annual Membership Fees, Cash Advance Fees, Periodic Finance
Charges, Late Fees and Special Fees, if any but excluding credit insurance
premiums.
 
“Record Date” shall mean, with respect to any Distribution Date, the last
Business Day of the preceding Monthly Period.

16

--------------------------------------------------------------------------------



 
“Recoveries” shall mean (i) with respect to any Monthly Period or any shorter
period commencing on or after the Restated Recovery Determination Date, the
product of (a) all amounts recorded as recoveries on the Bank Portfolio by the
Servicer during such Monthly Period or such shorter period, as the case may be,
and (b) a fraction, the numerator of which shall be the Default Amount for such
Monthly Period or shorter period, as applicable, and the denominator of which
shall be the aggregate amount of Principal Receivables in the Bank Portfolio
which were charged off by the Servicer as uncollectible for such Monthly Period
or shorter period, as applicable, and (ii) with respect to any Monthly Period or
any shorter period ending prior to the Restated Recovery Determination Date, the
product of (a) all amounts recorded as recoveries on the Bank Portfolio by the
Servicer during such Monthly Period or such shorter period, as the case may be,
and (b) the Trust Percentage for such Monthly Period or such shorter period, as
applicable.
 
“Registered Certificates” shall have the meaning specified in Section 6.1.
 
“Regulation AB” shall mean Subpart 229.1100 – Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, and all related rules and
regulations of the Commission, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
 
“Removal Cut-Off Date” shall mean, with respect to any Removed Account, the date
as of which the Receivables in such Removed Account shall have been selected by
the Transferor for removal from the Trust pursuant to Section 2.7; provided,
however, that in no event shall a Removal Cut-Off Date be greater than ten
months prior to the related Removal Date.
 
“Removal Date” shall mean the date on which Receivables in certain designated
Removed Accounts will be reassigned by the Trustee to the Transferor.
 
“Removal Notice Date” shall mean the day no later than the fifth Business Day
prior to a Removal Date.
 
“Removed Accounts” shall have the meaning specified in subsection 2.7(a).
 
“Requirements of Law” for any Person shall mean the certificate of incorporation
or articles of association and by-laws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation, or
determination of an arbitrator or Governmental Authority, in each case
applicable to or binding upon such Person or to which such Person is subject,
whether federal, state or local (including, without limitation, usury laws, the
federal Truth in Lending Act and Regulation Z and Regulation B of the Board of
Governors of the Federal Reserve System).
 
“Responsible Officer” shall mean any officer within the corporate trust
department of the Trustee, including any vice president, assistant vice
president, assistant secretary, assistant treasurer, trust officer or any other
officer of the Trustee who customarily performs functions similar to those
performed by the Persons who at the time shall be such

17

--------------------------------------------------------------------------------



officers, respectively, or to whom any corporate trust matter is referred
because of such Person's knowledge of and familiarity with the particular
subject and who shall have direct responsibility for the administration of this
Agreement.
 
“Restated Recovery Determination Date” shall mean April 1, 1998.
 
“Revolving Period” shall have, with respect to each Series, the meaning
specified in the related Supplement.
 
“SAIF” shall mean the Savings Association Insurance Fund administered by the
FDIC.
 
“Sarbanes Certification” shall mean the certification specified in paragraph (2)
of Exchange Act Rules 13a-14 and 15d-14 as set forth in Item 601(31)(ii) of
Regulation S-K as such may be amended from time to time or any successor or
replacement specified by the Commission or its staff from time to time.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Securitization Transaction” shall mean any New Issuance or new notes issued by
the Issuing Entity, whether publicly offered or privately placed, rated or
unrated.
 
“Series” shall mean any Series of Investor Certificates, which may include
within any such Series a Class or Classes of Investor Certificates subordinate
to another such Class or Classes of Investor Certificates.
 
“Series Account” shall mean any account or accounts established pursuant to a
Supplement for the benefit of such Series.
 
“Series Pay Out Event” shall have, with respect to any Series, the meaning
specified pursuant to the Supplement for the related Series.
 
“Series Servicing Fee Percentage” shall mean, with respect to any Series, the
amount specified in the related Supplement.
 
“Series Termination Date” shall mean, with respect to any Series of
Certificates, the date stated in the related Supplement.
 
“Servicer” shall mean initially Chase USA, and its permitted successors and
assigns and thereafter any Person appointed as successor as herein provided to
service the Receivables.
 
“Servicer Default” shall have the meaning specified in Section 10.1.
 
“Servicer Rating Event” shall mean the Servicer’s failure to maintain a
short-term credit rating of at least “A-1” by Standard and Poor’s and “P-1” by
Moody’s and, if rated by Fitch, at least “F1” by Fitch; provided, however, that
the Transferor may allow the Servicer to

18

--------------------------------------------------------------------------------



maintain a short-term credit rating below “A-1” or “P-1” or, to the extent rated
by Fitch, “F1,” as the case may be, provided that such action will satisfy the
Rating Agency Condition.
 
“Servicing Criteria” shall mean the “servicing criteria” set forth in Item
1122(d) of Regulation AB.
 
“Servicing Fee” shall have the meaning specified in Section 3.2.
 
“Servicing Officer” shall mean any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Receivables whose name
appears on a list of servicing officers furnished to the Trustee by the
Servicer, as such list may from time to time be amended.
 
“Servicing Participant” shall mean the Servicer, any Subservicer or any Person
that participates in any of the servicing functions specified in Item 1122(d) of
Regulation AB with respect to Accounts; provided, however, that “Servicing
Participant” shall not include the Trustee, whose obligations in relation to
Item 1122(d) of Regulation AB are set forth in Article XIV, but are not
contained in Sections 14.9 or 14.10 hereof.
 
“Servicing Party” shall have the meaning specified in subsection 14.8(a).
 
“SFAS 140” shall mean Statement of Financial Accounting Standard No. 140,
Accounting for Transfers and Servicing of Financial Assets and Extinguishments
of Liabilities.
 
“Shared Excess Finance Charge Collections” shall mean, with respect to any
Transfer Date, the aggregate amount for all outstanding Series that the related
supplements specify are to be treated as “Shared Excess Finance Charge
Collections” for such Transfer Date.
 
“Shared Principal Collections” shall mean, with respect to any Transfer Date,
the aggregate amount for all outstanding Series that the related Supplements
specify are to be treated as “Shared Principal Collections” for such Transfer
Date.
 
“Special Fees” shall mean any fees which are not now but from time to time may
be assessed on the Accounts.  On or after the date on which any of such Special
Fees begin to be assessed on the Accounts, the Transferor may designate in an
Officer’s Certificate whether such Special Fees shall be treated as Principal
Receivables or Finance Charge Receivables.
 
“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, a Division of
The McGraw-Hill Companies, Inc.
 
“Static Pool Information” shall mean static pool information as described in
Items 1105(b) and 1105(c) of Regulation AB.
 
“Subservicer” shall mean any Person that services the Receivables on behalf of
the Servicer or any other Subservicer and is responsible for the performance
(whether directly or through Subservicers or Servicing Participants) of a
substantial portion of the material servicing functions required to be performed
by the Servicer under this Agreement or any Supplement that

19

--------------------------------------------------------------------------------



are identified in Item 1122(d) of Regulation AB.  For the avoidance of doubt,
“Subservicer” shall not include the Trustee.
 
“Successor Servicer” shall have the meaning specified in subsection 10.2(a).
 
“Supplement” or “Series Supplement” shall mean, with respect to any Series, a
supplement to this Agreement complying with the terms of Section 6.9 of this
Agreement, executed in conjunction with any issuance of any Series of
Certificates (or, in the case of the issuance of Certificates on the Initial
Closing Date, the supplement executed in connection with the issuance of such
Certificates).
 
“Tax Opinion” shall mean with respect to any action, an Opinion of Counsel
delivered to the Trust and the Trustee to the effect that, for U.S. federal
income tax purposes, (a) such action will not adversely affect the tax
characterization as debt of Investor Certificates of any outstanding Series or
Class that were characterized as debt at the time of their issuance, (b)
following such action the Trust will not be deemed to be an association (or a
“publicly traded partnership” within the meaning of Section 7704(b) of the Code)
taxable as a corporation and (c) such action will not cause or constitute a
taxable event in which gain or loss would be recognized by any Investor
Certificateholder or the Trust.
 
“Termination Notice” shall have, with respect to any Series, the meaning
specified in subsection 10.1(d).
 
“Transfer Agent and Registrar” shall have the meaning specified in Section 6.3
and shall initially be the Corporate Trust Office.
 
“Transfer Date” shall mean, unless otherwise specified in the related
Supplement, with respect to any Series, the Business Day immediately prior to
each Distribution Date.
 
“Transferor” shall mean (i) with respect to the time period prior to June 1,
1996, JPMorgan Chase Bank and (ii) with respect to the time period beginning on
June 1, 1996, Chase USA and its successors in interest and permitted assigns.
 
“Transferor Certificate” shall mean, if the Transferor elects to evidence its
interest in the Transferor Interest in certificated form pursuant to Section
6.1, a certificate executed and delivered by the Transferor and authenticated by
the Trustee substantially in the form of Exhibit A; provided, that at any time
there shall be only one Transferor Certificate; providedfurther, that in any
Supplement, “Transferor Certificate” shall mean either a certificate executed
and delivered by the Transferor and authenticated by the Trustee substantially
in the form of Exhibit A or the uncertificated interest in the Transferor
Interest.
 
“Transferor Interest” shall mean, on any date of determination, the aggregate
amount of Principal Receivables and the principal amounts on deposit in the
Excess Funding Account, any Principal Funding Account and any other Series
Account (if so provided in the applicable Supplement) at the end of the day
immediately prior to such date of determination, minus the Aggregate Investor
Interest at the end of such day, minus the aggregate Enhancement Invested
Amounts (if such amounts are not included in the Investor Interest in the
applicable Supplement), if any, for each Series outstanding at the end of such
day.

20

--------------------------------------------------------------------------------



 
“Transferor Percentage” shall mean, on any date of determination, when used with
respect to Principal Receivables, Finance Charge Receivables and Receivables in
Defaulted Accounts, a percentage equal to 100% minus the Aggregate Investor
Percentage with respect to such categories of Receivables.
 
“Transferor Servicing Fee” shall have the meaning specified in Section 3.2.
 
“Transferred Account” shall mean (a) an Account with respect to which a new
credit account number has been issued by the Servicer or the Transferor under
circumstances resulting from a lost or stolen credit card or from the transfer
from one affinity group to another affinity group and not requiring standard
application and credit evaluation procedures under the Credit Card Guidelines or
(b) an Eligible Account resulting from the conversion of an Account that was a
standard account to a premium account or from a premium account to a standard
account, and which in either case can be traced or identified by reference to or
by way of the list (in the form of a computer file, microfiche list, CD-ROM or
in such other form as is agreed upon between the Transferor and the Trustee)
delivered to the Trustee pursuant to Section 2.1 or 2.6 as an account into which
an Account has been transferred.
 
“Trust” shall mean the trust created by this Agreement, the corpus of which
shall consist of the Receivables now existing or hereafter created and arising
in connection with the Accounts, all monies due or to become due with respect to
the Receivables, all proceeds (as defined in Section 9-315 of the UCC) of the
Receivables and Insurance Proceeds relating to the Receivables, the right to
receive certain amounts paid or payable as Interchange and Recoveries, such
funds as from time to time are deposited in the Collection Account, the Finance
Charge Account, the Principal Account, the Distribution Account, the Excess
Funding Account and any Series Account and the rights to any Credit Enhancement
with respect to any Series.  The name of such Trust shall be “The Chase Credit
Card Master Trust” or any other name at the option of the Transferor; provided,
however, that at least 5 Business Days prior to any change in the name of the
Trust, the Transferor shall give written notice of such change to the Servicer,
the Trustee, each Rating Agency, any Credit Enhancement Provider and all
Certificateholders.
 
“Trust Accounts” shall mean the Collection Account, the Principal Account, the
Finance Charge Account, the Distribution Account and the Excess Funding Account.
 
“Trust Assets” shall have the meaning specified in Section 2.1.
 
“Trust Extension” shall have the meaning specified in subsection 12.1(a).
 
“Trust Pay Out Event” shall have, with respect to each Series, the meaning
specified in Section 9.1.
 
“Trust Percentage” shall mean, with respect to any Monthly Period, a fraction
expressed as a percentage, the numerator of which is the aggregate principal
amount of Principal Receivables as of the close of business on the last day of
the prior Monthly Period and the denominator of which is the aggregate principal
balance of the Bank Portfolio as of the close of business on the last day of the
prior Monthly Period.

21

--------------------------------------------------------------------------------



 
“Trust Termination Date” shall mean (i) if a Trust Extension shall not have
occurred, the earliest to occur of (a) the first Business Day after the
Distribution Date following the date on which funds shall have been deposited in
the Distribution Account or the applicable Series Account for the payment of
Investor Certificateholders of each Series then issued and outstanding
sufficient to pay in full such Certificates, (b) the date specified in
subsection 9.2(b) and (c) August 31, 2016, and (ii) if a Trust Extension shall
have occurred, the Extended Trust Termination Date.
 
“Trustee” shall mean The Bank of New York, a New York banking corporation, and
its successors and any corporation resulting from or surviving any consolidation
or merger to which it or its successors may be a party and any successor trustee
appointed as herein provided.
 
“UCC” shall mean the Uniform Commercial Code, as amended from time to time, as
in effect in the State of Delaware, as applicable.
 
“Undivided Interest” shall mean the undivided interest in the Trust evidenced by
an Investor Certificate.
 
Section 1.2  Other Definitional Provisions.
 
(a)  All terms defined in any Supplement or this Agreement shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein.
 
(b)  As used herein and in any certificate or other document made or delivered
pursuant hereto or thereto, accounting terms not defined in Section 1.1, and
accounting terms partially defined in Section 1.1 to the extent not defined,
shall have the respective meanings given to them under generally accepted
accounting principles or regulatory accounting procedures applicable to the
Transferor, as applicable.  To the extent that the definitions of accounting
terms herein are inconsistent with the meanings of such terms under generally
accepted accounting principles or such regulatory accounting procedures, the
definitions contained herein shall control.
 
(c)  The agreements, representations and warranties of Chase USA in this
Agreement and in any Supplement in its capacities as Transferor and Servicer
shall be deemed to be the agreements, representations and warranties of Chase
USA solely in such capacities for the time periods and for so long as Chase USA
acts in such capacities under this Agreement.
 
(d)  The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to any Supplement or this Agreement as a
whole and not to any particular provision of this Agreement or any Supplement;
and Section, subsection, Schedule and Exhibit references contained in this
Agreement or any Supplement are references to Sections, subsections, Schedules
and Exhibits in or to this Agreement or any Supplement unless otherwise
specified; the term “including” means “including without limitation”; references
to any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; references to any Person
include that Person’s successors and assigns; and references to any

22

--------------------------------------------------------------------------------



agreement refer to such agreement, as amended, supplemented or otherwise
modified from time to time.  The Monthly Servicer Report, the form of which is
attached as Exhibit C, shall be in substantially the form of Exhibit C, with
such changes as the Servicer may determine to be necessary or desirable;
provided, however, that no such change shall serve to exclude information
required by the Agreement or any Supplement.  The Servicer shall, upon making
such determination, deliver to the Trustee and each Rating Agency an Officer’s
Certificate to which shall be annexed the form of the related Exhibit, as so
changed.  Upon the delivery of such Officer’s Certificate to the Trustee,
the  related Exhibit, as so changed, shall for all purposes of this Agreement
constitute such Exhibit.  The Trustee may conclusively rely upon such Officer’s
Certificate in determining whether the related Exhibit, as changed, conforms to
the requirements of this Agreement.
 
[End of Article I]
 

23

--------------------------------------------------------------------------------



 
ARTICLE II
 
CONVEYANCE OF RECEIVABLES;
ISSUANCE OF CERTIFICATES
 
Section 2.1  Conveyance of Receivables.  By execution of the Original Pooling
and Servicing Agreement, the Transferor transferred, assigned, set over, and
otherwise conveyed to the Trust for the benefit of the Certificateholders,
without recourse, all of its right, title and interest in and to (i) the
Receivables existing as of the Cut-Off Date and thereafter created and arising
in connection with the Accounts (other than Additional Accounts), (ii) all
monies due or to become due with respect to such Receivables, (iii) all proceeds
of such Receivables, (iv) Insurance Proceeds relating to such Receivables, (v)
Recoveries, (vi) Interchange and (vii) each of the Trust Accounts.  The property
described in the preceding sentence and all Receivables arising in each
Additional Account designated on and after each applicable Addition Date,
together with all monies and the other property credited to the Collection
Account, the Principal Account, the Finance Charge Account and the Distribution
Account or any other Series Account shall constitute the assets of the Trust
(collectively, the “Trust Assets”).  Notwithstanding anything in this Agreement
to the contrary, the parties hereto agree to treat the transfer, assignment, set
over, and conveyance to the Trust of all of the Transferor’s right, title and
interest in and to (I) the Receivables existing as of the Cut-Off Date and
thereafter created and arising in connection with the Accounts (other than
Additional Accounts), (II) all monies due or to become due with respect to such
Receivables, (III) all proceeds of such Receivables, (IV) Insurance Proceeds
relating to such Receivables, (V) Recoveries and (VI) Interchange as a sale, and
not as a secured borrowing, for accounting (but not for tax) purposes.
 
In connection with such initial transfer, assignment, set-over and conveyance,
the Transferor filed a financing statement and certain continuation statements
(and agrees to file, at its own expense, any additional continuation statements
with respect to such financing statement when applicable) with respect to the
Receivables existing as of the Cut-Off Date and thereafter created for the
perfection of a security interest (as defined in the UCC) in accounts and
general intangibles (as defined in Section 9-102(a)(2) and (a)(42),
respectively, of the UCC) meeting the requirements of applicable state law in
such manner and in such jurisdictions as are necessary to perfect such security
interest in favor of the Trust, and delivered, or will deliver, when applicable,
a file-stamped copy of such financing statement or continuation statement or
other evidence of such filing to the Trustee on or prior to the date of issuance
of the Certificates, and in the case of any continuation statements filed
pursuant to this Section 2.1, as soon as practicable after receipt thereof by
the Transferor.  Upon receipt of written request from the Transferor to release
the receivables in such credit card accounts as are specified in such request,
the Trustee is hereby authorized and hereby agrees to promptly authorize the
filing of such UCC-3 amendments or releases as are requested by the Transferor
in furtherance of the release of such credit card accounts; provided, however,
that except as permitted pursuant to Section 2.7, no such release shall apply to
the Accounts, including any Additional Accounts.  In addition, the Trustee is
hereby authorized to execute such intercreditor or other agreements as may be
requested in writing by the Transferor in connection with the foregoing and
which shall be in form and substance reasonably satisfactory to the
Trustee.  The foregoing transfer, assignment, set-over and conveyance to the
Trust has been made to the Trustee, on behalf of the Trust, and each

24

--------------------------------------------------------------------------------



reference in this Agreement to such transfer, assignment, set-over and
conveyance shall be construed accordingly.
 
In connection with such initial transfer, the Transferor, at its own expense, on
or prior to the Initial Closing Date (i) annotated and indicated in its computer
files that Receivables created in connection with the Accounts have been
transferred to the Trust pursuant to this Agreement for the benefit of the
Certificateholders and (ii) delivered to the Trustee a true and complete list
(in the form of a computer file, microfiche list, CD-ROM or such other form as
is agreed upon between the Transferor and the Trustee) of all the Accounts
identified by account number and setting forth the Receivable balance as of the
Cut-Off Date.  Such list was marked as Schedule 1 to this Agreement and was
delivered to the Trustee as confidential and proprietary, and is hereby
incorporated into and made a part of this Agreement.  The Transferor further
agrees not to remove such indication in the file referenced in clause (i) of
this paragraph with respect to any Account during the term of this Agreement
unless and until such Account becomes a Removed Account or a Defaulted Account.
 
The Transferor hereby grants to the Trust for the benefit of the
Certificateholders a security interest in all of the Transferor’s right, title
and interest in, to and under the Receivables existing as of the Cut-Off Date
and thereafter created and arising in connection with the Accounts (other than
Additional Accounts), all moneys due or to become due with respect to such
Receivables, all proceeds of such Receivables and all Insurance Proceeds
relating to such Receivables, all Recoveries, Interchange and all proceeds
thereof and each of the Trust Accounts to secure a loan in an amount equal to
the unpaid principal amount of the Investor Certificates issued hereunder or to
be issued pursuant to this Agreement and the interest accrued at the related
Certificate Rate, and this Agreement shall constitute a security agreement under
applicable law.
 
Pursuant to the request of the Transferor, the Trustee shall cause Certificates
in authorized denominations evidencing interests in the Trust to be duly
authenticated and delivered to or upon the order of the Transferor pursuant to
Section 6.2.
 
Notwithstanding anything else in this Agreement to the contrary, it is
understood and agreed that the ownership interest or lien conveyed or granted by
JPMorgan Chase Bank, as Transferor, to the Trustee in Receivables and other
property under the Original Pooling and Servicing Agreement shall remain in full
force and effect and shall in no way be affected by the amendment and
restatement of the Original Pooling and Servicing Agreement by this Agreement.
 
The parties hereto agree that all transfers of Receivables to the Trust pursuant
to this Agreement are subject to, and shall be treated in accordance with, the
Delaware Act whether such transfers were made prior to or after the date that
the Delaware Act became applicable thereto, and each of the parties hereto
agrees that this Agreement has been entered into by the parties hereto in
express reliance on the Delaware Act.  For the purposes of complying with the
requirements of the Delaware Act, each of the parties hereto hereby agrees that
any property, assets or rights purported to be transferred, in whole or in part,
by Chase USA pursuant to this Agreement shall be deemed to no longer be the
property, assets or rights of Chase USA.  Each of the parties hereto
acknowledges and agrees that each such transfer is occurring in connection with
a “securitization transaction” within the meaning of the Delaware Act.

25

--------------------------------------------------------------------------------



Section 2.2  Acceptance by Trustee.
 
(a)  The Trustee hereby acknowledges its acceptance, on behalf of the Trust, of
all right, title and interest previously held by the Transferor in and to the
Receivables existing as of the Cut-Off Date and thereafter created and arising
in connection with the Accounts, all monies due or to become due with respect
thereto (including all Finance Charge Receivables), all proceeds of such
Receivables, Insurance Proceeds relating to such Receivables, all Recoveries and
Interchange and the proceeds thereof, and declares that it shall maintain such
right, title and interest, upon the Trust herein set forth, for the benefit of
all Certificateholders.  The Trustee further acknowledges that, prior to or
simultaneously with the execution and delivery of this Agreement, the Transferor
delivered to the Trustee the list (in the form of a computer file, microfiche
list, CD-ROM or in such other form as is agreed upon between the Transferor and
the Trustee) described in the third paragraph of Section 2.1.
 
(b)  The Trustee hereby agrees not to disclose to any Person any of the account
numbers or other information contained in any list of Accounts delivered to the
Trustee by the Transferor pursuant to Sections 2.1, 2.6 and 2.7 (“Account
Information”) except as required in connection with the performance of its
duties hereunder or in enforcing the rights of the Certificateholders or to a
Successor Servicer appointed pursuant to Section 10.2, or as mandated pursuant
to any Requirement of Law applicable to the Trustee or as requested by any
Person in connection with financing statements filed with the Trust.  The
Trustee agrees to take such measures as shall be reasonably requested by the
Transferor to protect and maintain the security and confidentiality of such
information, and, in connection therewith, shall allow the Transferor to inspect
the Trustee’s security and confidentiality arrangements from time to time during
normal business hours upon prior written notice.  In the event that the Trustee
is required by law to disclose any Account Information, the Trustee shall
provide the Transferor with prompt written notice, unless such notice is
prohibited by law, of any such request or requirement so that the Transferor may
request a protective order or other appropriate remedy.  The Trustee shall use
its best efforts to provide the Transferor with written notice no later than
five Business Days prior to any disclosure pursuant to this subsection 2.2(b).
 
(c)  The Trustee shall have no power to create, assume or incur indebtedness or
other liabilities in the name of the Trust other than as contemplated in this
Agreement.
 
Section 2.3  Representations and Warranties of the Transferor.  The Transferor
hereby represents and warrants to the Trust as of the Amendment Closing Date:
 
(a)  Organization and Good Standing.  The Transferor is a banking corporation
duly organized and validly existing in good standing under the laws of the
jurisdiction of its organization and has full corporate power, authority and
legal right to execute, deliver and perform its obligations under this Agreement
and to execute and deliver to the Trustee the Certificates pursuant hereto, and,
in all material respects, to own its properties and conduct its business as such
properties are presently owned and such business is presently conducted.

26

--------------------------------------------------------------------------------



(b)  Due Qualification.  The Transferor is duly qualified to do business and is
in good standing (or is exempt from such requirement) and has obtained all
necessary licenses and approvals with respect to the Transferor in each
jurisdiction in which failure to so qualify or to obtain such licenses and
approvals would render any Credit Card Agreement relating to an Account or any
Receivable unenforceable by the Transferor or the Trust or would have a material
adverse effect on the Certificateholders; provided, however, that no
representation or warranty is made with respect to any qualifications, licenses
or approvals which the Trustee would have to obtain to do business in any state
in which the Trustee seeks to enforce any Account or Receivable.
 
(c)  Due Authorization.  The execution and delivery of this Agreement and the
execution and delivery to the Trustee of the Certificates by the Transferor and
the consummation of the transactions provided for in this Agreement have been
duly authorized by the Transferor by all necessary corporate action on its part
and this Agreement will remain, from the time of its execution, an official
record of the Transferor.
 
(d)  No Conflict.  The execution and delivery of this Agreement and the
Certificates, the performance of the transactions contemplated by this Agreement
and the fulfillment of the terms hereof will not conflict with, result in any
breach of any of the material terms and provisions of, or constitute (with or
without notice or lapse of time or both) a material default under, any
indenture, contract, agreement, mortgage, deed of trust, or other instrument to
which the Transferor is a party or by which it or any of its properties are
bound, except to the extent that the same could not reasonably be expected to
have a material adverse effect on the Certificateholders.
 
(e)  No Violation.  The execution and delivery of this Agreement, any Supplement
and the Certificates, the performance of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof will not conflict with or
violate any Requirements of Law applicable to the Transferor, except to the
extent that the same could not reasonably be expected to have a material adverse
effect on the Certificateholders.
 
(f)  No Proceedings.  There are no proceedings or investigations pending or, to
the best knowledge of the Transferor, threatened against the Transferor before
any court, regulatory body, administrative agency, or other tribunal or
governmental instrumentality (i) asserting the invalidity of this Agreement or
the Certificates, (ii) seeking to prevent the issuance of the Certificates or
the consummation of any of the transactions contemplated by this Agreement or
the Certificates, (iii) seeking any determination or ruling that, in the
reasonable judgment of the Transferor, would materially and adversely affect the
performance by the Transferor of its obligations under this Agreement, (iv)
seeking any determination or ruling that would materially and adversely affect
the validity or enforceability of this Agreement or the Certificates or (v)
seeking to affect adversely the income tax attributes of the Trust.
 
(g)  Eligibility of Accounts.  As of the Cut-Off Date, each Account was an
Eligible Account and no selection procedures adverse to the Investor
Certificateholders have been employed by the Transferor in selecting the
Accounts from among the Eligible Accounts in the Bank Portfolio.

27

--------------------------------------------------------------------------------



(h)  All Consents Required.  All approvals, authorizations, consents, orders or
other actions of any Person or of any governmental body or official required in
connection with the execution and delivery of this Agreement and the
Certificates, the performance of the transactions contemplated by this Agreement
and the fulfillment of the terms hereof, have been obtained, except where the
failure to obtain such approvals, authorizations, consents, orders or other
actions could not reasonably be expected to have a material adverse effect on
the Certificateholders.
 
The representations and warranties set forth in this Section 2.3 shall survive
the transfer and assignment of the respective Receivables to the Trust, and
termination of the rights and obligations of the Servicer pursuant to Section
10.1.  The Transferor hereby represents and warrants to the Trust, with respect
to any Series of Certificates, as of its Closing Date, unless otherwise stated
in such Supplement, that the representations and warranties of the Transferor
set forth in this Section 2.3 are true and correct as of such date (for the
purposes of such representations and warranties, “Certificates” shall mean the
Certificates issued on the related Closing Date).  Upon discovery by the
Transferor, the Servicer or the Trustee of a breach of any of the foregoing
representations and warranties, the party discovering such breach shall give
prompt written notice to the others.
 
Section 2.4  Representations and Warranties of the Transferor Relating to this
Agreement and the Receivables.
 
(a)  Binding Obligation; Valid Transfer and Assignment.  The Transferor hereby
represents and warrants to the Trust that:
 
(i)  As of the Amendment Closing Date, this Agreement constitutes a valid and
legally binding obligation of the Transferor, enforceable against the Transferor
in accordance with its terms, except (A) as may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally and the rights of creditors of banking corporations
organized under the laws of the state of its organization, and (B) as may be
limited by general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.
 
(ii)  As of the Initial Closing Date, the Original Pooling and Servicing
Agreement constituted either (A) a valid transfer, assignment, set-over and
conveyance to the Trust of all right, title and interest of the Transferor in
and to the Receivables existing on such date and thereafter created and arising
in connection with the Accounts (other than Receivables in Additional Accounts),
all proceeds of such Receivables and Insurance Proceeds relating thereto, and
such Receivables and all proceeds thereof and Insurance Proceeds relating
thereto will be held by the Trust free and clear of any Lien of any Person
claiming through or under the Transferor or any of its Affiliates except for (x)
Liens permitted under subsection 2.5(b), (y) the interest of the Transferor as
Holder of the Transferor Certificate and (z) the Transferor’s right, if any, to
interest accruing on, and investment earnings, if any, in respect of the Finance

28

--------------------------------------------------------------------------------



Charge Account, the Principal Account or any Series Account, as provided in this
Agreement or the related Supplement, or (B) a grant of a security interest (as
defined in the UCC) in such property to the Trust, which is enforceable with
respect to the existing Receivables, the proceeds thereof and Insurance Proceeds
relating thereto, and which will be enforceable with respect to such Receivables
created on and after the Initial Closing Date, the proceeds thereof and
Insurance Proceeds relating thereto, upon such creation.  If this Agreement
constitutes the grant of a security interest to the Trust in such property, upon
the filing of the financing statement described in Section 2.1 and in the case
of the Receivables created on and after the Initial Closing Date and proceeds
thereof and Insurance Proceeds relating thereto, upon such creation, the Trust
shall have a first priority perfected security interest in the Transferor’s
rights in such property (subject to Section 9-315 of the UCC), except for Liens
permitted under subsection 2.5(b).  Neither the Transferor nor any Person
claiming through or under the Transferor shall have any claim to or interest in
the Principal Account, the Finance Charge Account, the Distribution Account or
any Series Account, except for the Transferor’s rights to receive interest
accruing on, and investment earnings in respect of, the Finance Charge Account
and Principal Account as provided in this Agreement (or, if applicable, any
Series Account as provided in any Supplement) and, if this Agreement constitutes
the grant of a security interest in such property, except for the interest of
the Transferor in such property as a debtor for purposes of the UCC.
 
(b)  Eligibility of Receivables.  The Transferor hereby represents and warrants
to the Trust that:
 
(i)  As of the Cut-Off Date with respect to each Receivable in Accounts selected
on such date and as of the applicable Addition Cut-Off Date with respect to each
Receivable in Additional Accounts, such Receivable is an Eligible Receivable.
 
(ii)  As of the Cut-Off Date with respect to each Receivable in Accounts
selected on such date and as of the applicable Addition Cut-Off Date with
respect to each Receivable in Additional Accounts, such Receivable has been
transferred to the Trust free and clear of any Lien of any Person claiming
through or under the Transferor or any of its Affiliates (other than Liens
permitted under subsection 2.5(b)) and in compliance, in all material respects,
with all Requirements of Law applicable to the Transferor.
 
(iii)  As of the Cut-Off Date with respect to each Receivable in Accounts
selected on such date and as of the applicable Addition Cut-Off Date with
respect to each Receivable in Additional Accounts, all consents, licenses,
approvals or authorizations of or registrations or declarations with any
Governmental Authority required to be obtained, effected or given by the
Transferor in connection with the conveyance of such Receivable to the Trust
have been duly obtained, effected or given and are in full force and effect.

29

--------------------------------------------------------------------------------



(iv)  On each day on which any new Receivable is created, the Transferor shall
be deemed to represent and warrant to the Trust that (A) each Receivable created
on such day is an Eligible Receivable, (B) each Receivable created on such day
has been conveyed to the Trust in compliance, in all material respects, with all
Requirements of Law applicable to the Transferor, (C) with respect to each such
Receivable, all consents, licenses, approvals or authorizations of or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given by the Transferor in connection with the conveyance
of such Receivable to the Trust have been duly obtained, effected or given and
are in full force and effect and (D) the representations and warranties set
forth in subsection 2.4(a) are true and correct with respect to each Receivable
created on such day as if made on such day.
 
(v)  As of the Initial Closing Date, Schedule 1 to this Agreement, and as of the
applicable Addition Cut-Off Date with respect to Additional Accounts designated
pursuant to subsections 2.6(a) and (b), the related list (in the form of a
computer file, microfiche list, CD-ROM or such other form as is agreed upon
between the Transferor and the Trustee) referred to in Section 2.6, is an
accurate and complete listing in all material respects of all the Accounts as of
the Cut-Off Date, or with respect to Additional Accounts, if applicable, as of
the applicable Addition Cut-Off Date and the information contained therein with
respect to the identity of such Accounts and the Receivables existing thereunder
is true and correct in all material respects as of the Cut-Off Date or, if
applicable, such applicable Addition Cut-Off Date.
 
(c)  Notice of Breach.  The representations and warranties set forth in this
Section 2.4 shall survive the transfer and assignment of the respective
Receivables to the Trust.  Upon discovery by the Transferor, the Servicer or the
Trustee of a breach of any of the representations and warranties set forth in
this Section 2.4, the party discovering such breach shall give prompt written
notice to the other parties mentioned above.  The Transferor agrees to cooperate
with the Servicer and the Trustee in attempting to cure any such breach.
 
(d)  Transfer of Ineligible Receivables.
 
(i)  Automatic Removal.  In the event of a breach with respect to a Receivable
of any representations and warranties set forth in subsection 2.4(b)(ii), or in
the event that a Receivable is not an Eligible Receivable as a result of the
failure to satisfy the conditions set forth in clause (d) of the definition of
Eligible Receivable, and any of the following three conditions is met:  (A) as a
result of such breach or event such Receivable is charged off as uncollectible
or the Trust’s rights in, to or under such Receivable or its proceeds are
impaired or the proceeds of such Receivable are not available for any reason to
the Trust free and clear of any Lien; (B) the Lien upon the subject Receivable
(1) arises in favor of the United States of America or any state thereof or any
agency or instrumentality thereof and involves taxes or liens arising under
Title IV of ERISA or (2) has been consented to by the Transferor; or (C) the
unsecured short-term debt rating of the Transferor is not at least “P-1” by
Moody’s and “A

30

--------------------------------------------------------------------------------



1” by Standard & Poor’s and the Lien upon the subject Receivable ranks prior to
the Lien created pursuant to this Agreement; then, upon the earlier to occur of
the discovery of such breach or event by the Transferor or the Servicer or
receipt by the Transferor of written notice of such breach or event given by the
Trustee, each such Receivable shall be automatically removed from the Trust on
the terms and conditions set forth in subsection 2.4(d)(iii).
 
(ii)  Removal After Cure Period.  In the event of a breach of any of the
representations and warranties set forth in subsection 2.4(b) other than a
breach or event as set forth in clause (d)(i) above, and as a result of such
breach the related Account becomes a Defaulted Account or the Trust’s rights in,
to or under the Receivable or its proceeds are impaired or the proceeds of such
Receivable are not available for any reason to the Trust free and clear of any
Lien, then, upon the expiration of 60 days (or such longer period as may be
agreed to by the Trustee in its sole discretion, but in no event later than 120
days) from the earlier to occur of the discovery of any such event by either the
Transferor or the Servicer, or receipt by the Transferor of written notice of
any such event given by the Trustee, each such Receivable shall be removed from
the Trust on the terms and conditions set forth in subsection 2.4(d)(iii);
provided, however, that no such removal shall be required to be made if, on any
day within such applicable period, such representations and warranties with
respect to such Receivable shall then be true and correct in all material
respects as if such Receivable had been created on such day.
 
(iii)  Procedures for Removal.  When the provisions of subsection 2.4(d)(i) or
(ii) above require removal of a Receivable, the Transferor shall accept
reassignment of such Receivable (an “Ineligible Receivable”) by directing the
Servicer to deduct the principal balance of each such Ineligible Receivable from
the Principal Receivables in the Trust and to decrease the Transferor Interest
by such amount.  On and after the date of such removal, each Ineligible
Receivable shall be deducted from the aggregate amount of Principal Receivables
used in the calculation of any Investor Percentage, the Transferor Percentage or
the Transferor Interest.  In the event that the exclusion of an Ineligible
Receivable from the calculation of the Transferor Interest would cause the
Transferor Interest to be reduced below the Minimum Transferor Interest, the
Transferor shall immediately, but in no event later than 10 Business Days after
such event, make a deposit into the Excess Funding Account in immediately
available funds in an amount equal to the amount by which the Transferor
Interest would be reduced below the Minimum Transferor Interest.  The portion of
such deposit allocated to the Investor Certificates of each Series shall be
distributed to the Investor Certificateholders of each Series in the manner
specified in Article IV, if applicable, on the Distribution Date relating to the
Monthly Period in which such deposit is made.  Upon the reassignment to the
Transferor of an Ineligible Receivable, the Trust shall automatically and
without further action be deemed to transfer, assign, set-over and otherwise
convey to the Transferor, without recourse, representation or warranty, all the
right, title and interest of the Trust in and to such Ineligible Receivable, all
monies due or to become due with respect to such

31

--------------------------------------------------------------------------------



Ineligible Receivable and all proceeds of such Ineligible Receivable and
Insurance Proceeds relating to such Ineligible Receivable allocated to such
Ineligible Receivable pursuant to any Supplement.  Upon such deduction or
deposit, the reassigned Ineligible Receivable shall be treated by the Trust as
collected in full as of the date on which it was transferred.  The Trustee shall
execute such documents and instruments of transfer or assignment (each in form
and substance reasonably satisfactory to the Trustee) and take other actions as
shall reasonably be requested by the Transferor to evidence the conveyance of
such Ineligible Receivable pursuant to this subsection 2.4(d)(iii).  The
obligation of the Transferor set forth in this subsection 2.4(d)(iii), or the
automatic removal of such Receivable from the Trust, as the case may be, shall
constitute the sole remedy respecting any breach of the representations and
warranties set forth in the above-referenced subsections with respect to such
Receivable available to Certificateholders or the Trustee on behalf of
Certificateholders.
 
(iv)  Proceeds Held by Servicer.  For the purposes of subsections 2.4(d)(i) and
(ii) above, proceeds of a Receivable shall not be deemed to be impaired
hereunder solely because such proceeds are held by the Servicer (if the Servicer
is the Transferor) for more than the applicable period under Section 9-315(d) of
the UCC.
 
(e)  Reassignment of Trust Portfolio.  In the event of a breach of any of the
representations and warranties set forth in subsection 2.4(a), either the
Trustee or the Holders of Investor Certificates evidencing Undivided Interests
aggregating more than 50% of the Aggregate Investor Interest, by notice then
given in writing to the Transferor (and to the Trustee and the Servicer, if
given by the Investor Certificateholders), may direct the Transferor to accept
reassignment of an amount of Principal Receivables (as specified below) within
60 days of such notice (or within such longer period as may be specified in such
notice), and the Transferor shall be obligated to accept reassignment of such
Principal Receivables on a Distribution Date specified by the Transferor (such
Distribution Date, the “Reassignment Date”) occurring within such applicable
period on the terms and conditions set forth below; provided, however, that no
such reassignment shall be required to be made if, at any time during such
applicable period, the representations and warranties contained in subsection
2.4(a) shall then be true and correct in all material respects.  The Transferor
shall deposit on the Transfer Date (in New York Clearing House, next day funds)
preceding the Reassignment Date an amount equal to the reassignment deposit
amount for such Receivables in the Distribution Account or Series Account, as
provided in the related Supplement, for distribution to the Investor
Certificateholders pursuant to Article XII.  The reassignment deposit amount
with respect to each Series for such reassignment, unless otherwise stated in
the related Supplement, shall be equal to (i) the Investor Interest of such
Series at the end of the day on the last day of the Monthly Period preceding the
Reassignment Date, less the amount, if any, previously allocated for payment of
principal to such Certificateholders on the related Distribution Date in the
Monthly Period in which the Reassignment Date occurs, plus (ii) an amount equal
to all interest accrued but unpaid on the Investor Certificates of such Series
at the applicable Certificate Rate through the Reassignment Date, less the
amount, if any, previously allocated for payment of interest to the
Certificateholders of such Series on the related Distribution Date in the
Monthly Period in which the Reassignment Date occurs.  
 

32

--------------------------------------------------------------------------------



Payment of the reassignment deposit amount with respect to each Series, and all
other amounts in the Distribution Account or the applicable Series Account in
respect of the preceding Monthly Period, shall be considered a prepayment in
full of the Receivables represented by the Investor Certificates.  On the
Distribution Date following the Transfer Date on which such amount has been
deposited in full into the Distribution Account or the applicable Series
Account, the Receivables and all monies due or to become due with respect to
such Receivables and all proceeds of the Receivables and Insurance Proceeds
relating to such Receivables and Interchange (if any) and Recoveries (if any)
allocable to the Series shall be released to the Transferor after payment of all
amounts otherwise due hereunder on or prior to such dates and the Trustee shall
execute and deliver such instruments of transfer or assignment, in each case
without recourse, representation or warranty, as shall be prepared by and as are
reasonably requested by the Transferor to vest in the Transferor, or its
designee or assignee, all right, title and interest of the Trust in and to the
Receivables, all monies due or to become due with respect to such Receivables
and all proceeds of the Receivables and Insurance Proceeds relating to such
Receivables and Interchange (if any) and Recoveries (if any) allocable to the
Series.  If the Trustee or the Investor Certificateholders give notice directing
the Transferor to accept reassignment as provided above, the obligation of the
Transferor to accept reassignment of the Receivables and pay the reassignment
deposit amount pursuant to this subsection 2.4(e) shall constitute the sole
remedy respecting a breach of the representations and warranties contained in
subsection 2.4(a) available to the Investor Certificateholders or the Trustee on
behalf of the Investor Certificateholders.
 
Section 2.5  Covenants of the Transferor.  The Transferor hereby covenants that:
 
(a)  Receivables to be Accounts.  Except in connection with the enforcement
thereof, the Transferor will take no action to cause any Receivable to be
evidenced by any instrument (as defined in the UCC).  Each Receivable shall be
payable pursuant to a contract which does not create a Lien on any goods
purchased thereunder.  The Transferor will take no action to cause any
Receivable to be anything other than an “account”(as defined in the UCC).
 
(b)  Security Interests.  Except for the conveyances hereunder, the Transferor
will not sell, pledge, assign or transfer to any other Person, or grant, create,
incur, assume or suffer to exist any Lien on any Receivable, whether now
existing or hereafter created, or any interest therein; the Transferor will
immediately notify the Trustee of the existence of any Lien on any Receivable,
and the Transferor shall defend the right, title and interest of the Trust in,
to and under the Receivables, whether now existing or hereafter created, against
all claims of third parties claiming through or under the Transferor; provided,
however, that nothing in this subsection 2.5(b) shall prevent or be deemed to
prohibit the Transferor from suffering to exist upon any of the Receivables any
Liens for municipal or other local taxes if such taxes shall not at the time be
due and payable or if the Transferor shall currently be contesting the validity
thereof in good faith by appropriate proceedings and shall have set aside on its
books adequate reserves with respect thereto.
 
(c)  Finance Charges and Other Fees.  The Transferor, except as otherwise
required by any Requirement of Law, or as is deemed by the Transferor to be

33

--------------------------------------------------------------------------------



necessary in order for the Transferor to maintain its credit card business,
based upon a good faith assessment by the Transferor, in its sole discretion, of
the nature of the competition in the credit card business, shall not at any time
reduce the Periodic Finance Charges assessed on any Receivable or other fees on
any Account if, as a result of such reduction, the Transferor’s reasonable
expectation of the Portfolio Yield as of such date (after giving effect to any
concurrent exercise of a discount option) would be less than the Base Rate.
 
(d)  Credit Card Agreements and Account Guidelines.  The Transferor shall comply
with and perform its obligations under the Credit Card Agreements relating to
the Accounts and the Credit Card Guidelines and all applicable rules and
regulations of VISA U.S.A., Inc. and MasterCard International Inc., except
insofar as any failure to comply or perform would not materially and adversely
affect the rights of the Trust or the Certificateholders hereunder or under the
Certificates.  The Transferor may change the terms and provisions of the Credit
Card Agreements or the Credit Card Guidelines in any respect (including, without
limitation, the reduction of the required minimum monthly payment, the
calculation of the amount, or the timing, of charge offs and the Periodic
Finance Charges and other fees to be assessed thereon) only if such change (i)
would not, in the reasonable belief of the Transferor, cause a Pay Out Event to
occur, and (ii) is made applicable to the comparable segment of the revolving
credit card accounts owned and serviced by the Transferor which have
characteristics the same as, or substantially similar to, the Accounts that are
the subject of such change, except as otherwise restricted by an endorsement,
sponsorship, or other agreement between the Transferor and an unrelated third
party or by the terms of the Credit Card Agreements.
 
(e)  Account Allocations.
 
(i)   in the event that the Transferor is unable for any reason to transfer
Receivables to the Trust in accordance with the provisions of this Agreement
(including, without limitation, by reason of the application of the provisions
of Section 9.2 or an order by any federal governmental agency having regulatory
authority over the Transferor or any court of competent jurisdiction that the
Transferor not transfer any additional Principal Receivables to the Trust) then,
in any such event, (A) the Transferor agrees to allocate and pay to the Trust,
after the date of such inability, all Collections with respect to Principal
Receivables, and all amounts which would have constituted Collections with
respect to Principal Receivables but for the Transferor’s inability to transfer
such Receivables (up to an aggregate amount equal to the amount of Principal
Receivables in the Trust on such date); (B) the Transferor agrees to have such
amounts applied as Collections in accordance with Article IV; and (C) for only
so long as all Collections and all amounts which would have constituted
Collections are allocated and applied in accordance with clauses (A) and (B)
above, Principal Receivables (and all amounts which would have constituted
Principal Receivables but for the Transferor’s inability to transfer Receivables
to the Trust) that are written off as uncollectible in accordance with this
Agreement shall continue to be allocated in accordance with Article IV, and all
amounts that would have constituted Principal Receivables but for the
Transferor’s inability to transfer Receivables to the Trust shall be deemed to
be Principal Receivables for the

34

--------------------------------------------------------------------------------



purpose of calculating (I) the applicable Investor Percentage with respect to
any Series and (II) the Aggregate Investor Percentage thereunder.  If the
Transferor is unable pursuant to any Requirement of Law to allocate Collections
as described above, the Transferor agrees that it shall in any such event
allocate, after the occurrence of such event, payments on each Account with
respect to the principal balance of such Account first to the oldest principal
balance of such Account and to have such payments applied as Collections in
accordance with Article IV.  The parties hereto agree that Finance Charge
Receivables, whenever created, accrued in respect of Principal Receivables that
have been conveyed to the Trust, or that would have been conveyed to the Trust
but for the above described inability to transfer such Receivables, shall
continue to be a part of the Trust notwithstanding any cessation of the transfer
of additional Principal Receivables to the Trust and that Collections with
respect thereto shall continue to be allocated and paid in accordance with
Article IV.
 
(ii)  In the event that, pursuant to subsection 2.4(d), the Transferor accepts
reassignment of an Ineligible Receivable as a result of a breach of the
representations and warranties in subsection 2.4(b) relating to such Receivable,
then, in any such event, the Transferor agrees to account for payments received
with respect to such Ineligible Receivable separately from its accounting for
Collections on Principal Receivables retained by the Trust.  If payments
received from or on behalf of an Obligor are not specifically applicable either
to an Ineligible Receivable of such Obligor reassigned to the Transferor or to
the Receivables of such Obligor retained in the Trust, then the Transferor
agrees to allocate payments proportionately based on the total amount of
Principal Receivables of such Obligor retained in the Trust and the total amount
owing by such Obligor on any Ineligible Receivables reassigned to the
Transferor, and the portion allocable to any Principal Receivables retained in
the Trust shall be treated as Collections and deposited in accordance with the
provisions of Article IV.
 
(f)  Conveyance of Accounts.  The Transferor may transfer Accounts (i) directly
to any Affiliate that executes an agreement assuming with respect to such
Accounts the obligations and duties of the Transferor or indirectly to any
Affiliate in one or more substantially simultaneous transactions among the
Transferor, such Affiliate and any other Affiliates of the Transferor or (ii) to
any other Person, provided that such other Person executes such an agreement and
the Rating Agency Condition is satisfied; provided, however, that the Transferor
shall not be prohibited hereby from conveying, assigning, exchanging or
otherwise transferring the Accounts in connection with a transaction complying
with the provisions of Section 7.2.
 
Section 2.6  Addition of Accounts.
 
(a)  (i)  If (A) as of the end of any Monthly Period, the Transferor Interest is
less than the Minimum Transferor Interest for that period, the Transferor shall
designate additional eligible VISA® or MasterCard® accounts from the Bank
Portfolio (“Additional Accounts”) to be included as Accounts in a

35

--------------------------------------------------------------------------------



sufficient amount such that the Transferor Interest after giving effect to such
addition will be at least equal to the Minimum Transferor Interest, or (B) as of
the end of any Monthly Period, the sum of the aggregate amount of Principal
Receivables is less than the Minimum Aggregate Principal Receivables (as
adjusted for any Series having a Companion Series as described in the Supplement
for such Series), the Transferor shall designate Additional Accounts to be
included as Accounts in a sufficient amount such that the aggregate amount of
Principal Receivables will be equal to or greater than the Minimum Aggregate
Principal Receivables; provided, however, that in the event of a Servicer Rating
Event, the Transferor Interest and the sum of the aggregate amount of Principal
Receivables will be determined on a daily basis in accordance with a method to
be determined by the Servicer, subject to satisfaction of the Rating Agency
Condition.  Receivables from such Additional Accounts shall be transferred to
the Trust on or before the tenth Business Day following the end of such Monthly
Period.
 
(ii)           In lieu of, or in addition to, designating Additional Accounts
pursuant to clause (i) above, the Transferor may, subject to the conditions
specified in subsection 2.6(c) below, convey to the Trust participations
representing undivided interests in a pool of assets primarily consisting of
receivables arising under revolving credit card accounts or other revolving
credit accounts owned by the Transferor or any Affiliate of the Transferor and
collections thereon (“Participations”).  The addition of Participations in the
Trust pursuant to subsection 2.6 (a) or (b) shall be effected by an amendment
hereto, dated the applicable Addition Date, pursuant to subsection 13.1(a).
 
(b)  In addition to its obligation under subsection 2.6(a), the Transferor may,
but shall not be obligated to, designate from time to time Additional Accounts
of the Transferor to be included as Accounts or Participations to be included as
Trust Assets, in either case as of the applicable Addition Date.
 
(c)  The Transferor agrees that any such transfer of Receivables from Additional
Accounts, under subsection 2.6(a) or (b) shall satisfy the following conditions
(to the extent provided below):
 
(i)  On or before the fifth Business Day prior to the Addition Date with respect
to additions pursuant to subsection 2.6(a) and on or before the tenth Business
Day prior to the Addition Date with respect to additions pursuant to subsection
2.6(b) (the “Notice Date”), the Transferor shall give the Trustee, each Rating
Agency and the Servicer written notice that such Additional Accounts or
Participations will be included, which notice shall specify the approximate
aggregate amount of the Receivables to be transferred.
 
(ii)  On or before the Addition Date, the Transferor shall have delivered to the
Trustee a written assignment (including an acceptance by the Trustee on behalf
of the Trust for the benefit of the Investor Certificateholders) in
substantially the form of Exhibit B (the “Assignment”) and shall have indicated

36

--------------------------------------------------------------------------------



 in its computer files that the Receivables created in connection with the
Additional Accounts have been transferred to the Trust.  Within five Business
Days after the Addition Date, the Transferor shall have delivered to the Trustee
a true and complete list (in the form of a computer file, microfiche list,
CD-ROM or such other form as is agreed upon between the Transferor and the
Trustee) of all Additional Accounts, identified by account number and the
aggregate amount of the Receivables in each such Additional Account as of the
Addition Cut-Off Date, and such list shall, as of the Addition Date, modify and
amend and be incorporated into and made a part of such Assignment and this
Agreement.
 
(iii)  The Transferor shall represent and warrant that (w) the designation of
Receivables in Additional Accounts by the Transferor and the acceptance thereof
by the Trustee will not (I) adversely affect the tax characterization as debt of
any Class of Investor Certificates of any outstanding Series or Class in respect
of which an opinion was delivered at the time of issuance that such Class would
be treated as debt for U.S. federal income tax purposes, (II) cause the Trust
following such designation and acceptance to be deemed to be an association (or
a “publicly traded partnership” within the meaning of Section 7704(b) of the
Code) taxable as a corporation and (III) cause or constitute a taxable event in
which gain or loss would be recognized by any Investor Certificateholder or the
Trust, (x) each Additional Account is, as of the Addition Date, an Eligible
Account, and each Receivable in such Additional Account is, as of the Addition
Date, an Eligible Receivable, (y) no selection procedures believed by the
Transferor to be materially adverse to the interests of the Investor
Certificateholders were utilized in selecting the Additional Accounts from the
available Eligible Accounts from the Bank Portfolio, and (z) as of the Addition
Date, the Transferor is not insolvent.
 
(iv)  The Transferor shall represent and warrant that, as of the Addition Date,
the Assignment constitutes either (x) a valid transfer and assignment to the
Trust of all right, title and interest of the Transferor in and to the
Receivables then existing and thereafter created in the Additional Accounts, and
all proceeds (as defined in the UCC) of such Receivables and Insurance Proceeds
relating thereto and such Receivables and all proceeds thereof and Insurance
Proceeds relating thereto will be held by the Trust free and clear of any Lien
of any Person claiming through or under the Transferor or any of its Affiliates,
except for (I) Liens permitted under subsection 2.5(b), (II) the interest of the
Transferor as Holder of the Transferor Certificate and (III) the Transferor’s
right to receive interest accruing on, and investment earnings in respect of,
the Finance Charge Account and the Principal Account, or any Series Account as
provided in this Agreement and any related Supplement or (y) a grant of a
security interest (as defined in the UCC), in such property to the Trust, which
is enforceable with respect to then existing Receivables of the Additional
Accounts, the proceeds (as defined in the UCC), thereof and Insurance Proceeds
relating thereto upon the conveyance of such Receivables to the Trust, and which
will be enforceable with respect to the Receivables thereafter created in
respect of Additional Accounts conveyed on such Addition Date, the proceeds (as
defined in

37

--------------------------------------------------------------------------------



 the UCC) thereof and Insurance Proceeds relating thereto upon such creation;
and (z) if the Assignment constitutes the grant of a security interest to the
Trust in such property, upon the filing of a financing statement as described in
Section 2.1 with respect to such Additional Accounts and in the case of the
Receivables thereafter created in such Additional Accounts and the proceeds (as
defined in the UCC) thereof, and Insurance Proceeds relating thereto, upon such
creation, the Trust shall have a first priority perfected security interest in
such property (subject to Section 9-315 of the UCC), except for Liens permitted
under subsection 2.5(b).
 
(v)  The Transferor shall deliver an Officer’s Certificate substantially in the
form of Schedule 2 to Exhibit B to the Trustee confirming the items set forth in
paragraph (iii) above.
 
(vi)  The Transferor shall deliver the following two Opinions of Counsel to the
Trustee:  (1) with respect to certain matters relating to the transfer of the
Receivables in the Additional Accounts to the Trust and the perfection of the
Trust’s interest in the Receivables in the Additional Accounts and (2) with
respect to the applicability of certain provisions of the Federal Deposit
Insurance Act, as amended by the Financial Institutions Reform, Recovery and
Enforcement Act of 1989, with respect to the effect of receivership on the
Transferor’s security interest in the Receivables in the Additional Accounts.
 
(vii)  If with respect to any three-month period or with respect to any
twelve-month period, the aggregate amount of Principal Receivables in the
accounts designated to have their Receivables added to the Trust shall exceed
the applicable Aggregate Addition Limit, the Rating Agency Condition shall have
been satisfied with respect to the inclusion of any Receivables in any account
to be added as an Additional Account pursuant to subsection 2.6(b) in excess of
the applicable Aggregate Addition Limit, except to the extent any such
Receivables arise in accounts that are Approved Accounts.
 
(viii)  With respect to a Participation included as Trust Assets pursuant to
subsection 2.6(b), the Transferor shall deliver a Tax Opinion.
 
Section 2.7  Removal of Accounts
 
.
(a)  Subject to the conditions set forth below, the Transferor may, but shall
not be obligated to, designate Receivables from certain Accounts (the “Removed
Accounts”) for deletion and removal from the Trust.  On or before the fifth
Business Day (the “Removal Notice Date”) prior to the date on which the
designated Removed Accounts will be reassigned by the Trustee to the Transferor
(the “Removal Date”), the Transferor shall give the Trustee, the Servicer and
each Rating Agency written notice that the Receivables from such Removed
Accounts are to be reassigned to the Transferor.
 
(b)  The Transferor shall be permitted to designate and require reassignment to
it of the Receivables from Removed Accounts only upon satisfaction of the
following conditions:

38

--------------------------------------------------------------------------------



(i)  The removal of any Receivables of any Removed Accounts on any Removal Date
shall not, in the reasonable belief of the Transferor, (A) cause a Pay Out Event
to occur; provided, however, that for the purposes of this subsection 2.7(b)(i),
the Receivables of each Removed Account shall be considered to have been removed
as of the Removal Date, (B) cause the Transferor Interest to be less than the
Minimum Transferor Interest on such Removal Date, (C) cause the sum of the
aggregate amount of Principal Receivables and the Excess Funding Amount to be
less than the Minimum Aggregate Principal Receivables, or (D) result in the
failure to make any payment specified in the related Supplement with respect to
any Series;
(ii)  On or prior to the Removal Date, the Transferor shall have delivered to
the Trustee for execution a written assignment in substantially the form of
Exhibit F (each a “Reassignment”) and the Transferor shall have, within five
Business Days after the Removal Date, delivered to the Trustee a true and
complete list (in the form of a computer file, microfiche list, CD-ROM or such
other form as is agreed upon between the Transferor and the Trustee) of all
Removed Accounts, identified by account number and the aggregate amount of the
Receivables in such Removed Accounts as of the Removal Cut-Off Date, which list
shall, as of the Removal Date, modify and amend and be incorporated into and
made a part of such Reassignment and this Agreement;
(iii)  The Transferor shall represent and warrant that (x)  the designation and
reassignment of such Receivables from Removed Accounts will not (A) adversely
affect the tax characterization as debt of any Class of Investor Certificates of
any outstanding Series or Class in respect of which an opinion was delivered at
the time of issuance that such Class would be treated as debt for U.S. federal
income tax purposes, (B) cause the Trust following such designation and
acceptance to be deemed to be an association (or a “publicly traded partnership”
within the meaning of Section 7704(b) of the Code) taxable as a corporation and
(C) cause or constitute a taxable event in which gain or loss would be
recognized by any Investor Certificateholder or the Trust, (y) no selection
procedures believed by the Transferor to be materially adverse to the interests
of the Certificateholders were utilized in selecting the Removed Accounts to be
removed from the Trust, and (z) (I) a random selection procedure was used by the
Transferor in selecting the Removed Accounts and only one such removal of
randomly selected accounts shall occur in the then current Monthly Period, (II)
the Removed Accounts are subject to an arrangement with a third party pursuant
to which such third party has the right or the option to purchase the Removed
Accounts and which right or option has arisen in response to a third-party
action or decision not to act and not the unilateral action of the Transferor
and such right or option has been exercised by the third party or (III) the
Removed Accounts were selected using another method that will not preclude
transfers of Receivables to the Trust from being accounted for as sales under
generally accepted accounting principles or prevent the Trust from continuing to

39

--------------------------------------------------------------------------------



 qualify as a qualifying special purpose entity in accordance with SFAS 140 (or
any relevant replacement statement);
 
(iv)  As of the Removal Notice Date, either (x) the Receivables are not more
than 15% delinquent by estimated principal amount and the weighted averaged
delinquency of such Receivables is not more than 60 days, or (y) the Receivables
are not more than 7% delinquent by estimated principal amount and the weighted
average delinquency of such Receivables does not exceed 90 days;
 
(v)  On or prior to the Removal Date, if such removal is pursuant to subsection
2.7(b)(iii)(z)(III), the Rating Agency Condition shall have been satisfied; and
 
(vi)  The Transferor shall have delivered to the Trustee an Officer’s
Certificate confirming the items set forth in clauses (i) through (v)
above.  The Trustee may conclusively rely on such Officer’s Certificate, shall
have no duty to make inquiries with regard to the matters set forth therein and
shall incur no liability in so relying.
 
Upon satisfaction of the above conditions, the Trustee shall execute and deliver
the Reassignment to the Transferor, and the Receivables from the Removed
Accounts shall no longer constitute a part of the Trust.
 
[End of Article II]
 

40

--------------------------------------------------------------------------------



 


 
ARTICLE III

 
ADMINISTRATION AND SERVICING
OF RECEIVABLES
 


Section 3.1  Acceptance of Appointment and Other Matters Relating to the
Servicer.
 
(a)  Chase USA agrees to act as the Servicer under this Agreement.  The Investor
Certificateholders of each Series by their acceptance of the related
Certificates consent to Chase USA acting as Servicer.
 
(b)  The Servicer shall service and administer the Receivables and shall collect
payments due under the Receivables in accordance with its customary and usual
servicing procedures for servicing credit card receivables comparable to the
Receivables and in accordance with the Credit Card Guidelines and shall have
full power and authority, acting alone or through any party properly designated
by it hereunder, to do any and all things in connection with such servicing and
administration which it may deem necessary or desirable.  Without limiting the
generality of the foregoing and subject to Section 10.1, the Servicer is hereby
authorized and empowered (i) to make withdrawals from the Collection Account as
set forth in this Agreement, (ii) unless such power and authority is revoked by
the Trustee on account of the occurrence of a Servicer Default pursuant to
Section 10.1, to instruct the Trustee to make withdrawals and payments from the
Finance Charge Account, the Principal Account, the Excess Funding Account and
any Series Account, in accordance with such instructions as set forth in this
Agreement, (iii) unless such power and authority is revoked by the Trustee on
account of the occurrence of a Servicer Default pursuant to Section 10.1, to
instruct the Trustee in writing, as set forth in this Agreement, (iv) to execute
and deliver, on behalf of the Trust for the benefit of the Certificateholders,
any and all instruments of satisfaction or cancellation, or of partial or full
release or discharge, and all other comparable instruments, with respect to the
Receivables and, after the delinquency of any Receivable and to the extent
permitted under and in compliance with applicable law and regulations, to
commence enforcement proceedings with respect to such Receivables and (v) to
make any filings, reports, notices, applications, registrations with, and to
seek any consents or authorizations from the Securities and Exchange Commission
and any state securities authority on behalf of the Trust as may be necessary or
advisable to comply with any federal or state securities or reporting
requirements.  The Trustee agrees that it shall promptly follow the instructions
of the Servicer to withdraw funds from the Principal Account, the Finance Charge
Account, the Excess Funding Account, or any Series Account and to take any
action required under any Credit Enhancement at such time as required under this
Agreement.  The Trustee shall execute at the Servicer’s written request such
documents prepared by the Transferor and acceptable to the Trustee as may be
necessary or appropriate to enable the Servicer to carry out its servicing and
administrative duties hereunder.

41

--------------------------------------------------------------------------------



(c)  In the event that the Transferor is unable for any reason to transfer
Receivables to the Trust in accordance with the provisions of this Agreement
(including, without limitation, by reason of the application of the provisions
of Section 9.2 or the order of any federal governmental agency having regulatory
authority over the Transferor or any court of competent jurisdiction that the
Transferor not transfer any additional Principal Receivables to the Trust) then,
in any such event, (A) the Servicer agrees to allocate, after such date, all
collections with respect to Principal Receivables, and all amounts which would
have constituted Collections with respect to Principal Receivables but for the
Transferor’s inability to transfer such Receivables (up to an aggregate amount
equal to the aggregate amount of Principal Receivables in the Trust as of such
date) in accordance with subsection 2.5(e); (B) the Servicer agrees to apply
such amounts as Collections in accordance with Article IV, and (C) for only so
long as all Collections and all amounts which would have constituted Collections
are allocated and applied in accordance with clauses (A) and (B) above,
Principal Receivables (and all amounts which would have constituted Principal
Receivables but for the Transferor’s inability to transfer Receivables to the
Trust) that are written off as uncollectible in accordance with this Agreement
shall continue to be allocated in accordance with Article IV and all amounts
which would have constituted Principal Receivables but for the Transferor’s
inability to transfer Receivables to the Trust shall be deemed to be Principal
Receivables for the purpose of calculating (i) the applicable Investor
Percentage with respect to any Series and (ii) the Aggregate Investor Percentage
thereunder.  If the Servicer is unable pursuant to any Requirement of Law to
allocate payments on the Accounts as described above, the Servicer agrees that
it shall in any such event allocate, after the occurrence of such event,
payments on each Account with respect to the principal balance of such Account
first to the oldest principal balance of such Account and to have such payments
applied as Collections in accordance with Article IV.  The parties hereto agree
that Finance Charge Receivables, whenever created, accrued in respect of
Principal Receivables which have been conveyed to the Trust, or which would have
been conveyed to the Trust but for the above described inability to transfer
such Receivables, shall continue to be a part of the Trust notwithstanding any
cessation of the transfer of additional Principal Receivables to the Trust and
that Collections with respect thereto shall continue to be allocated and paid in
accordance with Article IV.
 
(d)  In the event that, pursuant to subsection 2.4(d), the Transferor accepts
reassignment of an Ineligible Receivable as a result of a breach of the
representations and warranties in subsection 2.4(b) relating to such Receivable,
then, in any such event, the Servicer agrees to account for payments received
with respect to such Ineligible Receivable separately from its accounting for
Collections on Principal Receivables retained by the Trust.  If payments
received from or on behalf of an Obligor are not specifically applicable either
to an Ineligible Receivable of such Obligor reassigned to the Transferor or to
Receivables of such Obligor retained in the Trust, then the Servicer agrees to
allocate payments proportionately based on the total amount of Principal
Receivables of such Obligor retained in the Trust and the total amount owing by
such Obligor on any Ineligible Receivables purchased by the Transferor, and the
portion allocable to any Principal Receivables retained in the Trust shall be
treated as Collections and deposited in accordance with the provisions of
Article IV.

42

--------------------------------------------------------------------------------



(e)  The Servicer shall not be obligated to use separate servicing procedures,
offices, employees or accounts for servicing the Receivables from the
procedures, offices, employees and accounts used by the Servicer in connection
with servicing other credit card receivables.
 
(f)  The Servicer shall maintain fidelity bond coverage insuring against losses
through wrongdoing of its officers and employees who are involved in the
servicing of credit card receivables covering such actions and in such amounts
as the Servicer believes to be reasonable from time to time.
 
Section 3.2  Servicing Compensation.  As compensation for its servicing
activities hereunder and reimbursement for its expenses as set forth in the
immediately following paragraph, the Servicer shall be entitled to receive a
servicing fee (the “Servicing Fee”) prior to the termination of the Trust
pursuant to Section 12.1.  The Servicing Fee shall be payable, with respect to
each Series, at the times and in the amounts set forth in the related
Supplement.  The Servicing Fee shall be allocated between the Investor
Certificates (the “Investor Servicing Fee”) and the Transferor Certificate (the
“Transferor Servicing Fee”).
 
The Servicer’s expenses include the amounts due to the Trustee pursuant to
Section 11.5 and the reasonable fees and disbursements of independent public
accountants and all other expenses incurred by the Servicer in connection with
its activities hereunder; provided, however that the Servicer shall not be
liable for any liabilities, costs or expenses of the Trust, the Investor
Certificateholders or the Certificate Owners arising under any tax law,
including without limitation any federal, state or local income or franchise
taxes or any other tax imposed on or measured by income (or any interest or
penalties with respect thereto or arising from a failure to comply
therewith).  The Servicer shall be required to pay such expenses for its own
account and shall not be entitled to any payment therefor other than the
servicing fee specified herein.
 
Section 3.3  Representations and Warranties of the Servicer.  Chase USA, as
initial Servicer, hereby makes, as of the Amendment Closing Date, and any
successor Servicer by its appointment hereunder shall make, as of the date of
its appointment, the following representations and warranties on which the
Trustee has relied in accepting the Receivables in Trust and in authenticating
the Certificates:
 
(a)  Organization and Good Standing.  The Servicer is a banking corporation duly
organized, validly existing and in good standing under the laws of the state of
its organization, has full corporate power, authority and legal right to own its
properties and conduct its credit card business as such properties are presently
owned and as such business is presently conducted, and to execute, deliver and
perform its obligations under this Agreement.
 
(b)  Due Qualification.  The Servicer is duly qualified to do business and is in
good standing (or is exempt from such requirement) and has obtained all
necessary licenses and approvals, except to the extent that the failure so to
qualify or register would not have a material adverse effect on the Servicer’s
ability to perform its obligations hereunder.

43

--------------------------------------------------------------------------------



(c)  Due Authorization.  The execution, delivery, and performance of this
Agreement have been duly authorized by the Servicer by all necessary corporate
action on the part of the Servicer.
 
(d)  Binding Obligation.  This Agreement constitutes a legal, valid and binding
obligation of the Servicer, enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect,
affecting the enforcement of creditors’ rights in general or the rights of
creditors of banking corporations organized under the laws of the State of New
York.
 
(e)  No Violation.  The execution and delivery of this Agreement by the
Servicer, and the performance of the transactions contemplated by this Agreement
and the fulfillment of the terms hereof applicable to the Servicer, will not
conflict with, violate, result in any breach of any of the material terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, any Requirement of Law applicable to the Servicer or any
indenture, contract, agreement, mortgage, deed of trust or other instrument to
which the Servicer is a party or by which it is bound except to the extent that
the same could not reasonably be expected to have a material adverse effect on
the Certificateholders or any Credit Enhancement Provider.
 
(f)  No Proceedings.  There are no proceedings or investigations pending or, to
the best knowledge of the Servicer, threatened against the Servicer before any
court, regulatory body, administrative agency or other tribunal or governmental
instrumentality seeking to prevent the issuance of the Certificates or the
consummation of any of the transactions contemplated by this Agreement, seeking
any determination or ruling that, in the reasonable judgment of the Servicer,
would materially and adversely affect the performance by the Servicer of its
obligations under this Agreement, or seeking any determination or ruling that
would materially and adversely affect the validity or enforceability of this
Agreement.
 
(g)  Compliance with Requirements of Law.  The Servicer shall duly satisfy all
obligations on its part to be fulfilled under or in connection with each
Receivable and the related Account, will maintain in effect all qualifications
required under Requirements of Law in order to service properly each Receivable
and the related Account and will comply in all material respects with all other
Requirements of Law in connection with servicing each Receivable and the related
Account the failure to comply with which would have a material adverse effect on
the Certificateholders or any Credit Enhancement Provider.
 
Section 3.4  Reports and Records for the Trustee.
 
(a)  Daily Reports.  On each Business Day during any period during which the
Servicer is required to make daily deposits to the Collection Account pursuant
to subsection 4.3(a), the Servicer shall prepare and make available at the
office of the Servicer for inspection by the Trustee a record setting forth (i)
the aggregate amount of Collections

44

--------------------------------------------------------------------------------



processed by the Servicer on the preceding Business Day and (ii) the aggregate
amount of Receivables as of the close of business on the preceding Business Day.
 
(b)  Monthly Servicer’s Certificate.  Unless otherwise stated in the related
Supplement with respect to any Series, on each Determination Date the Servicer
shall forward, as provided in Section 13.5, to the Trustee, the Paying Agent,
any Credit Enhancement Provider and each Rating Agency, a certificate of a
Servicing Officer in the form of Exhibit C (which includes the Schedule thereto
specified as such in each Supplement) setting forth (i) the aggregate amount of
Collections processed during the preceding Monthly Period, (ii) the aggregate
amount of the applicable Investor Percentage of Collections of Principal
Receivables processed by the Servicer pursuant to Article IV during the
preceding Monthly Period with respect to each Series then outstanding, (iii) the
aggregate amount of the applicable Investor Percentage of Collections of Finance
Charge Receivables processed by the Servicer pursuant to Article IV during the
preceding Monthly Period with respect to each Series then outstanding, (iv) the
aggregate amount of Receivables processed as of the end of the last day of the
preceding Monthly Period, (v) the balance on deposit in the Finance Charge
Account, the Principal Account or any Series Account applicable to any Series
then outstanding on such Determination Date with respect to Collections
processed by the Servicer during the preceding Monthly Period, (vi) the
aggregate amount, if any, of withdrawals, drawings or payments under any Credit
Enhancement, if any, for each Series then outstanding required to be made with
respect to the previous Monthly Period in the manner provided in the related
Supplement, (vii) the sum of all amounts payable to the Investor
Certificateholders of each Series (or for a Series of more than one Class, each
such Class) on the succeeding Distribution Date in respect of Certificate
Principal and Certificate Interest with respect to such preceding Monthly Period
and (viii) such other matters as are set forth in Exhibit C.
 
Section 3.5  Annual Servicer’s Certificates.
 
(a)  Servicer Compliance Statement.  Within the earlier of 90 days after the end
of each fiscal year of the Servicer or such date as required by Regulation AB,
beginning after the end of fiscal year 2006, the Servicer will deliver to the
Trustee, any Credit Enhancement Provider and each Rating Agency, the statement
of compliance required under Item 1123 of Regulation AB with respect to such
fiscal year in substantially the form of Exhibit D, which statement shall be in
the form of an Officer’s Certificate of the Servicer to the effect that (i) a
review of the activities of the Servicer during such fiscal year and of its
performance under this Agreement was made under the supervision of the officer
signing such certificate and (ii) to the best of such officer’s knowledge, based
on such review, the Servicer has fulfilled all of its obligations under this
Agreement throughout such fiscal year, or, if there has been a failure to
fulfill any such obligation in any material respect, specifying each such
failure known to such officer and the nature and status thereof.  A copy of such
statement may be obtained by any Investor Certificateholder by a request in
writing to the Trustee addressed to the Corporate Trust Office.
 
(b)  Report of Assessment of Compliance with Servicing Criteria.  Within the
earlier of 90 days after the end of each fiscal year of the Servicer or such
date as required by Regulation AB, beginning after the end of fiscal year 2006,
the Servicer will deliver to the Trustee, any Credit Enhancement Provider and
each Rating Agency, a report of
 

45

--------------------------------------------------------------------------------



compliance with servicing criteria required under Item 1122 of Regulation AB
with respect to such fiscal year in substantially the form of Exhibit H, which
report will be in the form of an Officer’s Certificate of the Servicer to the
effect that (i) the Servicer is responsible for assessing compliance with the
servicing obligations under this Agreement; (ii) the Servicer has used the
criteria in paragraph (d) of Item 1122 of Regulation AB to assess compliance
with the servicing obligations under this Agreement; (iii) the Servicer has
assessed compliance with the servicing obligations under this Agreement as of
and for the period ending the end of such fiscal year and has disclosed any
material instance of noncompliance identified by the Servicer; and (iv) a
registered public accounting firm has issued an attestation report on the
Servicer’s assessment of compliance with the servicing obligations under this
Agreement as of and for the period ending the end of such fiscal year.  A copy
of such report may be obtained by any Investor Certificateholder by a request in
writing to the Trustee addressed to the Corporate Trust Office.
 
Section 3.6  Annual Independent Accountants’ Servicing Report.
 
(a)  Within the earlier of 90 days after the end of each fiscal year of the
Servicer or such date as required by Regulation AB, beginning after the end of
fiscal year 2006, the Servicer shall cause a registered public accounting firm
(who may also render other services to the Servicer or the Transferor) to
furnish to the Trustee, any Credit Enhancement Provider and each Rating Agency
an attestation report on each assessment of compliance with the servicing
criteria with respect to the Servicer or any Affiliate thereof during the
related fiscal year delivered by such accountants pursuant to Rule 13a-18 or
Rule 15d-18 of the Exchange Act and Item 1122 of Regulation AB.  A copy of such
report or reports may be obtained by any Investor Certificateholder by a request
in writing to the Trustee addressed to the Corporate Trust Office.
 
(b)  [RESERVED].
 
Section 3.7  Tax Treatment.  Except as otherwise provided in any related
Supplement, the Transferor has structured this Agreement and the Investor
Certificates with the intention that the Investor Certificates will qualify
under applicable federal, state, local and foreign tax law as
indebtedness.  Unless otherwise specified in the related Supplement, the
Transferor, the Servicer, the Holder of the Transferor Certificate, each
Investor Certificateholder, and each Certificate Owner, agree to treat and to
take no action inconsistent with the treatment of the Investor Certificates (or
beneficial interest therein) as indebtedness for purposes of federal, state,
local and foreign income or franchise taxes and any other tax imposed on or
measured by income.  Each Investor Certificateholder and the Holder of the
Transferor Certificate, by acquisition of its interest in the Transferor
Interest; each Certificate Owner, by acquisition of a beneficial interest in a
Certificate; and any owner of any Collateral Interest or interest therein, by
acquisition of such interest therein, agrees to be bound by the provisions of
this Section 3.7.  Each Certificateholder agrees that it will cause any
Certificate Owner acquiring an interest in a Certificate through it to comply
with this Agreement as to treatment as indebtedness under applicable tax law, as
described in this Section 3.7.
 
Section 3.8  Notices to the Transferor.  In the event that the Transferor is no
longer acting as Servicer, any Successor Servicer appointed pursuant to Section
10.2 shall
 

46

--------------------------------------------------------------------------------



deliver or make available to the Transferor each certificate and report required
to be prepared, forwarded or delivered thereafter pursuant to Sections 3.4, 3.5
and 3.6.
 
[End of Article III]
 

47

--------------------------------------------------------------------------------





 
ARTICLE IV
 
RIGHTS OF CERTIFICATEHOLDERS AND ALLOCATION
AND APPLICATION OF COLLECTIONS
 
Section 4.1  Rights of Certificateholders.  Each Series of Investor Certificates
shall represent Undivided Interests in the Trust, including the benefits of any
Credit Enhancement issued with respect to such Series and the right to receive
the Collections and other amounts at the times and in the amounts specified in
this Article IV to be deposited in the Investor Accounts and any other Series
Account (if so specified in the related Supplement) or to be paid to the
Investor Certificateholders of such Series; provided, however, that the
aggregate interest represented by such Certificates at any time in the Principal
Receivables shall not exceed an amount equal to the Investor Interest at such
time.  The Transferor Certificate or, as the case may be, the uncertificated
interest in the Transferor Interest shall represent the remaining undivided
interest in the Trust not allocated to the Investor Certificates and the other
interests issued by the Trust, including the right to receive the Collections
and other amounts at the times and in the amounts specified in this Article IV
to be paid to the Holder of the Transferor Certificate; provided, however, that
if the Transferor elects to have its interest in the Transferor Interest be
uncertificated as provided in Section 6.1 hereof, then such uncertificated
interest shall represent the Transferor Interest; provided further, that the
aggregate interest represented by such Transferor Certificate in the Principal
Receivables or, as the case may be, the aggregate uncertificated interest of the
Transferor in the Principal Receivables, shall not exceed the Transferor
Interest at any time and such Transferor Certificate or, as the case may be,
such uncertificated interest shall not represent any interest in the Investor
Accounts, except as provided in this Agreement, or have the benefit of any
Credit Enhancement issued with respect to any Series.
 
Section 4.2  Establishment of Accounts.
 
(a)  The Collection Account.  The Servicer, for the benefit of the
Certificateholders, shall establish and maintain in the name of the Trustee, on
behalf of the Trust, an Eligible Deposit Account bearing a designation clearly
indicating that the funds deposited therein are held in trust for the benefit of
the Certificateholders (the “Collection Account”).  Pursuant to authority
granted to it pursuant to subsection 3.1(b), the Servicer shall have the
revocable power to withdraw funds from the Collection Account for the purposes
of carrying out its duties hereunder.
 
(b)  The Finance Charge and Principal Accounts.  The Trustee, for the benefit of
the Investor Certificateholders, shall establish and maintain in the State of
New York with the Paying Agent in the name of the Trust two Eligible Deposit
Accounts (the “Finance Charge Account” and the “Principal Account”,
respectively), bearing a designation clearly indicating that the funds therein
are held for the benefit of the Investor Certificateholders; provided, however,
that each of such accounts may be established as sub-accounts of the Collection
Account.  The Trustee shall possess all right, title and interest in all funds
on deposit from time to time in the Finance Charge Account and the Principal
Account

48

--------------------------------------------------------------------------------



and in all proceeds thereof.  The Finance Charge Account and the Principal
Account shall be under the sole dominion and control of the Trustee for the
benefit of the Investor Certificateholders.  Pursuant to authority granted to it
hereunder, the Servicer shall have the revocable power to instruct the Trustee
to withdraw funds from the Finance Charge Account and the Principal Account for
the purpose of carrying out the Servicer’s duties hereunder.  The Trustee at all
times shall maintain accurate records reflecting each transaction in the
Principal Account and the Finance Charge Account and that funds held therein
shall at all times be held in trust for the benefit of the Investor
Certificateholders.
 
(c)  The Distribution Account.  The Trustee, for the benefit of the Investor
Certificateholders, shall cause to be established and maintained in the name of
the Trust, an Eligible Deposit Account bearing a designation clearly indicating
that the funds deposited therein are held in trust for the benefit of the
Investor Certificateholders (the “Distribution Account”).  The Trustee shall
possess all right, title and interest in all funds on deposit from time to time
in the Distribution Account and in all proceeds thereof.  The Distribution
Account shall be under the sole dominion and control of the Trustee for the
benefit of the Investor Certificateholders.
 
(d)  The Excess Funding Account.  The Trustee, for the benefit of the Investor
Certificateholders, shall establish and maintain an Eligible Deposit Account
bearing a designation clearly indicating that the funds therein are held for the
benefit of the Investor Certificateholders (the “Excess Funding Account”).  The
Trustee shall possess all right, title and interest in all funds on deposit from
time to time in the Excess Funding Account and in all proceeds thereof.  The
Excess Funding Account shall be under the sole dominion and control of the
Trustee for the benefit of the Investor Certificateholders.  If, at any time,
the Excess Funding Account ceases to be an Eligible Deposit Account, the Trustee
shall notify the Rating Agency and within 10 Business Days establish a new
Eligible Deposit Account which shall be designated as the new Excess Funding
Account and shall transfer any cash or any investments to such new Excess
Funding Account.  From the date such new Excess Funding Account is established,
it shall be the “Excess Funding Account.”  Pursuant to authority granted to it
hereunder, the Servicer shall have the revocable power to instruct the Trustee
to withdraw funds from the Excess Funding Account for the purpose of carrying
out the Servicer’s duties hereunder.  The Trustee at all times shall maintain
accurate records reflecting each transaction in the Excess Funding Account and
that funds held therein shall at all times be held in trust for the benefit of
the Investor Certificateholders.  In no event shall it be the responsibility of
the Trustee to determine whether the Excess Funding Account is an Eligible
Deposit Account.
 
(e)  Series Accounts.  If so provided in the related Supplement, the Trustee,
for the benefit of the Investor Certificateholders, shall cause to be
established and maintained in the name of the Trust, one or more Series
Accounts.  Each such Series Account shall bear a designation clearly indicating
that the funds deposited therein are held for the benefit of the Investor
Certificateholders of such Series.  Each such Series Account will be an Eligible
Deposit Account, if so provided in the related Supplement, and will have such
other features, and amounts therein will be applied, as set forth in the related
Supplement.

49

--------------------------------------------------------------------------------



(f)  Administration of the Finance Charge, Principal Accounts and Excess Funding
Account.  Funds on deposit in the Principal Account, the Finance Charge Account
and the Excess Funding Account shall at all times be invested in Permitted
Investments.  Any such investment shall mature and such funds shall be available
for withdrawal on or prior to the Transfer Date related to the Monthly Period in
which such funds were processed for collection, or if so specified in the
related Supplement, immediately preceding a Distribution Date.  The Trustee
shall maintain for the benefit of the Investor Certificateholders possession of
the negotiable instruments or securities evidencing the Permitted Investments
described in clause (a) of the definition thereof from the time of purchase
thereof until the time of sale or maturity; provided, however that no such
investment shall be disposed of prior to its maturity date.  At the end of each
month, all interest and earnings (net of losses and investment expenses) on
funds on deposit in the Principal Account and the Finance Charge Account shall
be deposited by the Trustee in an Eligible Deposit Account in the name of the
Transferor, or a Person designated in writing by the Servicer, which shall not
constitute a part of the Trust, or shall otherwise be turned over by the Trustee
to the Transferor not less frequently than monthly, and all interest and
earnings (net of losses and investment expenses) on funds on deposit in the
Excess Funding Account shall be deposited by the Trustee in the Finance Charge
Account for application as Collections of Finance Charge Receivables.  Subject
to the restrictions set forth above, the Servicer, or a Person designated in
writing by the Servicer, of which the Trustee shall have received written
notification thereof, shall instruct the Trustee with respect to the investment
of funds on deposit in the Principal Account and the Finance Charge
Account.  For purposes of determining the availability of funds or the balances
in the Finance Charge Account, the Principal Account and, except as provided in
the second preceding sentence, the Excess Funding Account, for any reason under
this Agreement, all investment earnings on such funds shall be deemed not to be
available or on deposit.  In no event shall it be the responsibility of the
Trustee to determine whether an investment is a Permitted Investment.
 
Section 4.3  Collections and Allocations.
 
(a)  Collections.  Except as provided below, the Servicer shall deposit all
Collections in the Collection Account as promptly as possible after the Date of
Processing of such Collections, but in no event later than the second Business
Day following such Date of Processing.  In the event of the insolvency of the
Servicer, then, immediately upon the occurrence of such event and thereafter,
the Servicer shall deposit all Collections into the Collection Account, and in
no such event shall the Servicer deposit any Collections thereafter into any
account established, held or maintained with the Servicer.
 
The Servicer shall allocate such amounts to each Series of Investor Certificates
and to the Holder of the Transferor Certificate in accordance with this Article
IV and shall withdraw the required amounts from the Collection Account or pay
such amounts to the Holder of the Transferor Certificate in accordance with this
Article IV, in both cases as modified by any Supplement.  The Servicer shall
make such deposits or payments on the date indicated in the applicable
Supplement in immediately available funds or as otherwise provided in the
Supplement for any Series of Certificates with respect to such Series.

50

--------------------------------------------------------------------------------



 
Notwithstanding anything in this Agreement to the contrary, for so long as, and
only so long as, the Transferor shall remain the Servicer hereunder, and (w)(i)
the Servicer provides to the Trustee a letter of credit covering collection risk
of the Servicer, and (ii) the Transferor shall not have received a notice from
any Rating Agency that such a letter of credit would result in the withdrawal or
downgrade of such Rating Agency’s then-existing rating of the Investor
Certificates, or (x) the Servicer shall have and maintain a certificate of
deposit or short-term deposit rating of “P-1” by Moody’s and of “A-1” by
Standard & Poor’s, the Servicer need not deposit Collections into the Collection
Account, the Principal Account, the Finance Charge Account, the Excess Funding
Account or any Series Account, as provided in any Supplement, or make payments
to the Holder of the Transferor Certificate as provided in Article IV, but may
make such deposits, payments and withdrawals on each Transfer Date in an amount
equal to the net amount of such deposits, payments and withdrawals which would
have been made but for the provisions of this paragraph.
 
Notwithstanding anything else in this Agreement to the contrary, with respect to
any Monthly Period, whether the Servicer is required to make monthly or daily
deposits from the Collection Account into the Finance Charge Account, the
Principal Account, the Excess Funding Account or any Series Account, as provided
in any Supplement, (y) the Servicer will only be required to deposit Collections
from the Collection Account into the Finance Charge Account, the Principal
Account, the Excess Funding Account or any Series Account in an amount equal to
the lesser of (I) the amount required to be deposited into any such deposit
account pursuant to the terms of this Agreement or any Supplement and (II) the
amount required to be distributed on or prior to the related Distribution Date
to Investor Certificateholders or to any Credit Enhancement Provider pursuant to
the terms of any Supplement or agreement relating to such Credit Enhancement and
(z) if at any time prior to such Distribution Date the amount of Collections
deposited in the Collection Account exceeds the amount required to be deposited
pursuant to clause (y) above, the Servicer will be permitted to withdraw the
excess from the Collection Account.
 
(b)  Allocations for the Holder of the Transferor Certificate.  Throughout the
existence of the Trust, unless otherwise stated in any Supplement, the Servicer
shall allocate to the Holder of the Transferor Certificate an amount equal to
the product of (A) the Transferor Percentage and (B) the aggregate amount of
such Collections allocated to Principal Receivables and Finance Charge
Receivables, respectively, in respect of each Monthly Period.  Notwithstanding
anything in this Agreement to the contrary, unless otherwise stated in any
Supplement, the Servicer need not deposit this amount or any other amounts so
allocated to the Holder of the Transferor Certificate pursuant to any Supplement
into the Collection Account and shall pay, or be deemed to pay, such amounts as
collected to the Holder of the Transferor Certificate.
 
(c)  Adjustments for Miscellaneous Credits and Fraudulent Charges.  The Servicer
shall be obligated to reduce on a net basis in each Monthly Period the aggregate
amount of Principal Receivables used to calculate the Transferor Interest as
provided in this subsection 4.3(c) (a “Credit Adjustment”) with respect to any
Principal Receivable (i) which was created in respect of merchandise refused or
returned by the Obligor thereunder or as to which the Obligor thereunder has
asserted a counterclaim or defense, (ii) which is reduced by

51

--------------------------------------------------------------------------------



the Servicer by any rebate, refund, charge-back or adjustment (including
Servicer errors) or (iii) which was created as a result of a fraudulent or
counterfeit charge.
 
In the event that the inclusion of the amount of a Credit Adjustment in the
calculation of the Transferor Interest would cause the Transferor Interest to be
an amount less than the Minimum Transferor Interest, the Transferor shall make a
deposit, no later than the Business Day following the Date of Processing of such
Credit Adjustment, into the Excess Funding Account in immediately available
funds in an amount equal to the amount by which such Credit Adjustment would
cause the Transferor Interest to be less than the Minimum Transferor Interest on
such Date of Processing.
 
(d)  Transfer of Defaulted Accounts and Accounts with Zero Balances.  Unless
otherwise provided in any Supplement, on the date on which (i) an Account
becomes a Defaulted Account, (ii) an Account (A) with respect to which the card
has been lost, stolen or authorization prohibited, and (B) which has had an
outstanding balance of zero for at least six months, has been closed by the
Servicer, or (iii) an Account (A) which has been designated by the Servicer as
“frozen”, revoked or interest accrual prohibited, and (B) which has had an
outstanding balance of zero for at least two months, has been closed by the
Servicer, the Trust shall automatically and without further action or
consideration be deemed to transfer, set over, and otherwise convey to the
Transferor, without recourse, representation or warranty, all the right, title
and interest of the Trust in and to the Receivables in such Defaulted Accounts
and Accounts with zero balances, including, with respect to Defaulted Accounts,
all monies due or to become due with respect to such Receivables, all proceeds
of such Receivables and Insurance Proceeds relating to such Receivables
allocable to the Trust.  Notwithstanding any such transfer of Accounts, amounts
recovered with respect to such Defaulted Accounts may still be allocated to the
Trust to the extent provided for in the definition of Recoveries.
 
(e)  Operation of Excess Funding Account.  On each Determination Date on which
one or more Series is in its Amortization Period or Accumulation Period, the
Servicer shall determine the aggregate amount of Principal Shortfalls, if any,
with respect to each such Series that is a Principal Sharing Series, and the
Servicer shall instruct the Trustee to withdraw such amount (up to the Excess
Funding Amount) from the Excess Funding Account on the next succeeding Transfer
Date and deposit such amount into the Distribution Account for allocation among
each such Series as Shared Principal Collections as specified in each related
Supplement.  On any Business Day on which the Transferor Interest exceeds the
Minimum Transferor Interest, the Servicer shall instruct the Trustee to withdraw
the amount of such excess (up to the Excess Funding Amount) from the Excess
Funding Account on such day and pay such amount to the Holder of the Transferor
Certificate.
 
Section 4.4  Allocations During Funding Period.  To the extent that the Servicer
establishes an Eligible Deposit Account as a pre-funding account (the
“Pre-Funding Account”) with respect to any Series, bearing a designation
indicating that the funds deposited therein are for the benefit of such Series,
during the period (the “Funding Period”), as set forth in the related
Supplement, that the Pre-Funding Account maintains a balance, the date upon
which an increase in the Invested Amount of such Series in accordance with the
terms of such related Supplement occurs shall be treated as an Addition Date
solely for the purpose of calculating the
 

52

--------------------------------------------------------------------------------



applicable Investor Percentages.  Such Addition Date shall be deemed to occur on
the date of each such increase and the applicable Investor Percentages shall be
calculated accordingly.
 
Section 4.5  [RESERVED].
 
 
[THE REMAINDER OF ARTICLE IV IS RESERVED AND SHALL BE SPECIFIED IN ANY
SUPPLEMENT WITH RESPECT TO ANY SERIES]
 
 
[End of Article IV]
 

53

--------------------------------------------------------------------------------





 
ARTICLE V

 
[ARTICLE V IS RESERVED AND SHALL
BE SPECIFIED IN ANY SUPPLEMENT
WITH RESPECT TO ANY SERIES]
 
[End of Article V]
 

54

--------------------------------------------------------------------------------





 
ARTICLE VI
 
THE CERTIFICATES
 
Section 6.1  The Certificates.  Subject to Sections 6.10 and 6.13, the Investor
Certificates of each Series and any Class thereof may be issued in bearer form
(the “Bearer Certificates”) to a certificateholder (“Bearer Certificateholder”)
with attached interest coupons and a special coupon (collectively, the
“Coupons”) or in fully registered form (the “Registered Certificates”), and
shall be substantially in the form of the exhibits with respect thereto attached
to the related Supplement.  The Transferor may elect at any time, by written
notice to the Trustee, to have its interest in the Transferor Interest be (i) an
uncertificated interest or (ii) evidenced by a Transferor Certificate.  If the
Transferor elects to have its interest in the Transferor Interest be
uncertificated, it shall deliver to the Trustee for cancellation any Transferor
Certificate previously issued.  If the Transferor elects to have its interest in
the Transferor Interest be evidenced by a Transferor Certificate, the Transferor
Certificate shall be issued pursuant hereto or to Section 6.9 or Section 6.10,
substantially in the form of Exhibit A and shall upon issue be executed and
delivered by the Transferor to the Trustee for authentication and redelivery as
provided in Sections 2.1 and 6.2.  The Investor Certificates shall, upon issue
pursuant hereto or to Section 6.9 or Section 6.10, be executed and delivered by
the Transferor to the Trustee for authentication and redelivery as provided in
Sections 2.1 and 6.2.  Any Investor Certificate shall be issuable in a minimum
denomination of $1,000 Undivided Interest and integral multiples thereof, unless
otherwise specified in any Supplement.  The Transferor Certificate, if
applicable, shall be issued as a single certificate.  Each Certificate shall be
executed by manual or facsimile signature on behalf of the Transferor by its
President or any Vice President.  Certificates bearing the manual or facsimile
signature of the individual who was, at the time when such signature was
affixed, authorized to sign on behalf of the Transferor or the Trustee shall not
be rendered invalid, notwithstanding that such individual has ceased to be so
authorized prior to the authentication and delivery of such Certificates or does
not hold such office at the date of such Certificates.  No Certificate shall be
entitled to any benefit under this Agreement, or be valid for any purpose,
unless there appears on such Certificate a certificate of authentication
substantially in the form provided for herein, executed by or on behalf of the
Trustee by the manual signature of a duly authorized signatory, and such
certificate of authentication upon any Certificate shall be conclusive evidence,
and the only evidence, that such Certificate has been duly authenticated and
delivered hereunder.  All Certificates shall be dated the date of their
authentication except Bearer Certificates which shall be dated the applicable
New Issuance Date.
 
Section 6.2  Authentication of Certificates.  Contemporaneously with the initial
assignment and transfer of the Receivables, whether now existing or hereafter
created (other than Receivables in Additional Accounts) and the other components
to the Trust, the Trustee shall authenticate and deliver the initial Series of
Investor Certificates, upon the written order of the Transferor, to the
underwriters for the sale of the Book-Entry Certificates evidenced by such
Investor Certificates, and against payment to the Transferor of the Initial
Investor Interest (net of any purchase or underwriting discount).  Upon the
receipt of such payment and the issuance of the Investor Certificates, such
Investor Certificates shall be fully paid and
 

55

--------------------------------------------------------------------------------



non-assessable.  The Trustee shall authenticate and deliver the Transferor
Certificate to the Transferor simultaneously with its delivery to the Transferor
of the initial Series of Investor Certificates.  In connection with the New
Issuance as provided in Section 6.9 and the satisfaction of certain other
conditions specified therein, the Trustee shall authenticate and deliver the
Investor Certificates of additional Series (with the designation provided in the
related Supplement), upon the order of the Transferor, to the Persons designated
in such Supplement.  If specified in the related Supplement for any Series, the
Trustee shall authenticate and deliver outside the United States the Global
Certificate that is issued upon original issuance thereof, upon the written
order of the Transferor, to the Depository against payment of the purchase price
therefor.  If specified in the related Supplement for any Series, the Trustee
shall authenticate Book-Entry Certificates that are issued upon original
issuance thereof, upon the written order of the Transferor, to a Clearing Agency
or its nominee as provided in Section 6.10 against payment of the purchase price
thereof.
 
Section 6.3  Registration of Transfer and Exchange of Certificates.
 
(a)  The Trustee shall cause to be kept at the office or agency to be maintained
by a transfer agent and registrar (the “Transfer Agent and Registrar”), in
accordance with the provisions of Section 11.16, a register (the “Certificate
Register”) in which, subject to such reasonable regulations as it may prescribe,
the Transfer Agent and Registrar shall provide for the registration of the
Investor Certificates of each Series (unless otherwise provided in the related
Supplement) and of transfers and exchanges of the Investor Certificates as
herein provided.  The Bank of New York is hereby initially appointed Transfer
Agent and Registrar for the purposes of registering the Investor Certificates
and transfers and exchanges of the Investor Certificates as herein provided.  If
any form of Investor Certificate is issued as a Global Certificate, the Trustee
may, or if and so long as any Series of Investor Certificates are listed on the
Luxembourg Stock Exchange and such exchange shall so require, the Trustee shall
appoint a co-transfer agent and co-registrar in Luxembourg or another European
city.  Any reference in this Agreement to the Transfer Agent and Registrar shall
include any co-transfer agent and co-registrar unless the context otherwise
requires.  The Transfer Agent and Registrar shall be permitted to resign as
Transfer Agent and Registrar upon 30 days’ written notice to the Servicer.  In
the event that The Bank of New York or any successor shall no longer be the
Transfer Agent and Registrar, the Trustee shall appoint a successor Transfer
Agent and Registrar.
 
Upon surrender for registration of transfer of any Certificate at any office or
agency of the Transfer Agent and Registrar, the Transferor shall execute,
subject to the provisions of subsection 6.3(c), and the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Certificates in authorized denominations of like
aggregate Undivided Interests; provided, however that the provisions of this
paragraph shall not apply to Bearer Certificates.
 
At the option of an Investor Certificateholder, Investor Certificates may be
exchanged for other Investor Certificates of the same Series in authorized
denominations of like aggregate Undivided Interests, upon surrender of the
Investor Certificates to be exchanged at any such office or agency.  At the
option of any Holder of Registered Certificates, Registered Certificates may be
exchanged for other Registered Certificates of the same Series in authorized

56

--------------------------------------------------------------------------------



denominations of like aggregate Undivided Interests in the Trust, upon surrender
of the Registered Certificates to be exchanged at any office or agency of the
Transfer Agent and Registrar maintained for such purpose.  At the option of a
Bearer Certificateholder, subject to applicable laws and regulations (including
without limitation, the Bearer Rules), Bearer Certificates may be exchanged for
other Bearer Certificates or Registered Certificates of the same Series in
authorized denominations of like aggregate Undivided Interests in the Trust, in
the manner specified in the Supplement for such Series, upon surrender of the
Bearer Certificates to be exchanged at an office or agency of the Transfer Agent
and Registrar located outside the United States.  Each Bearer Certificate
surrendered pursuant to this Section 6.3 shall have attached thereto (or be
accompanied by) all unmatured Coupons, provided that any Bearer Certificate so
surrendered after the close of business on the Record Date preceding the
relevant Distribution Date after the related Series Termination Date need not
have attached the coupons relating to such Distribution Date.
 
Whenever any Investor Certificates of any Series are so surrendered for
exchange, the Transferor shall execute, and the Trustee shall authenticate and
(unless the Transfer Agent and Registrar is different from the Trustee, in which
case the Transfer Agent and Registrar shall) deliver, the Investor Certificates
of such Series which the Certificateholder making the exchange is entitled to
receive.  Every Investor Certificate presented or surrendered for registration
of transfer or exchange shall be accompanied by a written instrument of transfer
in a form satisfactory to the Trustee and the Transfer Agent and Registrar duly
executed by the Certificateholder thereof or his attorney-in-fact duly
authorized in writing.
 
The preceding provisions of this Section 6.3 notwithstanding, the Trustee or the
Transfer Agent and Registrar, as the case may be, shall not be required to
register the transfer of or exchange any Investor Certificate of any Series for
a period of 15 days preceding the due date for any payment with respect to the
Investor Certificates of such Series.
 
Unless otherwise provided in the related Supplement, no service charge shall be
made for any registration of transfer or exchange of Certificates, but the
Transfer Agent and Registrar may require payment of a sum sufficient to cover
any tax or governmental charge that may be imposed in connection with any
transfer or exchange of Certificates.
 
All Investor Certificates (together with any Coupons attached to Bearer
Certificates) surrendered for registration of transfer and exchange shall be
canceled by the Transfer Agent and Registrar and disposed of in a manner
satisfactory to the Trustee.  The Trustee shall cancel and destroy any Global
Certificates upon the exchange thereof in full for Definitive Certificates and
shall deliver a certificate of destruction to the Transferor.  Such certificate
shall also state that a certificate or certificates of each Foreign Clearing
Agency to the effect referred to in Section 6.12 was received with respect to
each portion of such Global Certificate exchanged for Definitive Certificates.
 
The Transferor shall execute and deliver to the Trustee or the Transfer Agent
and Registrar, as applicable, Bearer Certificates and Registered Certificates in
such amounts and at such times as are necessary to enable the Trustee to fulfill
its responsibilities under this Agreement and the Certificates.

57

--------------------------------------------------------------------------------



(b)  Except as provided in Section 6.9 or 7.2 or in any Supplement, in no event
shall the Transferor Certificate or any interest therein, or, as the case may
be, the uncertificated interest in the Transferor Interest or any interest
therein, be transferred hereunder, in whole or in part, unless the Transferor
shall have consented in writing to such transfer and the Trustee shall have
received a Tax Opinion with respect to such transfer (a copy of which shall be
provided to the Rating Agencies).
 
(c)  Unless otherwise provided in the related Supplement, registration of
transfer of Registered Certificates containing a legend relating to the
restrictions on transfer of such Registered Certificates (which legend shall be
set forth in the Supplement relating to such Investor Certificates) shall be
effected only if the conditions set forth in such related Supplement are
satisfied.
 
Whenever a Registered Certificate containing the legend sat forth in the related
Supplement is presented to the Transfer Agent and Registrar for registration of
transfer, the Transfer Agent and Registrar shall promptly seek instructions from
the Servicer regarding such transfer.  The Transfer Agent and Registrar and the
Trustee shall be entitled to receive written instructions signed by a Servicing
Officer prior to registering any such transfer or authenticating new Registered
Certificates, as the case may be.  The Servicer hereby agrees to indemnify the
Transfer Agent and Registrar and the Trustee and to hold each of them harmless
against any loss, liability or expense incurred without negligence or bad faith
on their part arising out of or in connection with actions taken or omitted by
them in reliance on any such written instructions furnished pursuant to this
subsection 6.3(c).
 
(d)  The Transfer Agent and Registrar will maintain at its expense in the
Borough of Manhattan, the City of New York (and subject to this Section 6.3, if
specified in the related Supplement for any Series, any other city designated in
such Supplement) an office or offices or an agency or agencies where Investor
Certificates of such Series may be surrendered for registration of transfer or
exchange.
 
Section 6.4  Mutilated, Destroyed, Lost or Stolen Certificates.  If (a) any
mutilated Certificate (together, in the case of Bearer Certificates, with all
unmatured Coupons, if any, appertaining thereto) is surrendered to the Transfer
Agent and Registrar, or the Transfer Agent and Registrar receives evidence to
its satisfaction of the destruction, loss or theft of any Certificate and (b)
there is delivered to the Transfer Agent and Registrar and the Trustee such
security or indemnity as may be reasonably required by them to save each of them
harmless, then, in the absence of notice to the Trustee that such Certificate
has been acquired by a bona fide purchaser, the Transferor shall execute and the
Trustee shall authenticate and (unless the Transfer Agent and Registrar is
different from the Trustee, in which case the Transfer Agent and Registrar
shall) deliver (in compliance with applicable law), in exchange for or in lieu
of any such mutilated, destroyed, lost or stolen Certificate, a new Certificate
of like tenor and aggregate Undivided Interest.  In connection with the issuance
of any new Certificate under this Section 6.4, the Trustee or the Transfer Agent
and Registrar may require the payment of a sum sufficient to cover any tax or
other governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee and the Transfer Agent
and Registrar) connected therewith.  Any duplicate Certificate issued pursuant
to this Section 6.4
 

58

--------------------------------------------------------------------------------



shall constitute complete and indefeasible evidence of ownership in the Trust,
as if originally issued, whether or not the lost, stolen or destroyed
certificate shall be found at any time.
 
Section 6.5  Persons Deemed Owners.  Prior to due presentation of a Certificate
for registration of transfer, the Trustee, the Paying Agent, the Transfer Agent
and Registrar and any agent of any of them may treat the Person in whose name
any Certificate is registered as the owner of such Certificate for the purpose
of receiving distributions pursuant to Article V (as described in any
Supplement) and for all other purposes whatsoever, and neither the Trustee, the
Paying Agent, the Transfer Agent and Registrar nor any agent of any of them
shall be affected by any notice to the contrary; provided, however, that in
determining whether the holders of Investor Certificates evidencing the
requisite Undivided Interests have given any request, demand, authorization,
direction, notice, consent or waiver hereunder, unless otherwise expressly
specified herein or in the related Supplement, Investor Certificates owned by
the Transferor, the Servicer or any Affiliate thereof shall be disregarded and
deemed not to be outstanding, except that, in determining whether the Trustee
shall be protected in relying upon any such request, demand, authorization,
direction, notice, consent or waiver, only Investor Certificates which a
Responsible Officer in the Corporate Trust Office of the Trustee knows to be so
owned shall be so disregarded.  Investor Certificates so owned that have been
pledged in good faith shall not be disregarded as outstanding, if the pledgee
establishes to the satisfaction of the Trustee the pledgee’s right so to act
with respect to such Investor Certificates and that the pledgee is not the
Transferor, the Servicer or an Affiliate thereof.
 
In the case of a Bearer Certificate, the Trustee, the Paying Agent, the Transfer
Agent and Registrar and any agent of any of them may treat the holder of a
Bearer Certificate or Coupon as the owner of such Bearer Certificate or Coupon
for the purpose of receiving distributions pursuant to Article IV and Article
XII and for all other purposes whatsoever, and neither the Trustee, the Paying
Agent, the Transfer Agent and Registrar nor any agent of any of them shall be
affected by any notice to the contrary.  Certificates so owned which have been
pledged in good faith shall not be disregarded and may be regarded as
outstanding, if the pledgee establishes to the satisfaction of the Trustee the
pledgee’s right so to act with respect to such Investor Certificates and that
the pledgee is not the Transferor, the Servicer or an Affiliate thereof.
 
Section 6.6  Appointment of Paying Agent.
 
(a)  The Paying Agent shall make distributions to Investor Certificateholders
from the appropriate account or accounts maintained for the benefit of
Certificateholders as specified in this Agreement or the related Supplement for
any Series pursuant to Articles IV and V (as described in the related
Supplement).  Any Paying Agent shall have the revocable power to withdraw funds
from such appropriate account or accounts for the purpose of making
distributions referred to above.  The Trustee (or the Servicer if the Trustee is
the Paying Agent) may revoke such power and remove the Paying Agent, if the
Trustee (or the Servicer if the Trustee is the Paying Agent) determines in its
sole discretion that the Paying Agent shall have failed to perform its
obligations under this Agreement in any material respect or for other good
cause.  The Trustee (or the Servicer if the Trustee is the Paying Agent) shall
notify the Rating Agency of the removal of any Paying Agent.  The Paying Agent,
unless the Supplement with respect to any Series states otherwise, shall be the

59

--------------------------------------------------------------------------------



Trustee.  If any form of Investor Certificate is issued as a Global Certificate,
or if and so long as any Series of Investor Certificates are listed on the
Luxembourg Stock Exchange and such exchange shall so require, the Trustee shall
appoint a co-paying agent in Luxembourg or another European city.  The Paying
Agent shall be permitted to resign as Paying Agent upon 30 days’ written notice
to the Servicer.  In the event that any Paying Agent shall no longer be the
Paying Agent, the Trustee shall appoint a successor to act as Paying Agent
(which shall be a bank or trust company).  The provisions of Sections 11.1, 11.2
and 11.3 shall apply to the Trustee also in the capacity of Paying Agent, for so
long as the Trustee shall act as Paying Agent.  Any reference in this Agreement
to the Paying Agent shall include any co-paying agent unless the context
requires otherwise.
 
If specified in the related Supplement for any Series, so long as the Investor
Certificates of such Series are outstanding, the Transferor shall maintain a
co-paying agent in New York City (for Registered Certificates only) or any other
city designated in such Supplement which, if and so long as any Series of
Investor Certificates is listed on the Luxembourg Stock Exchange or other stock
exchange and such exchange so requires, shall be in Luxembourg or the location
required by such other stock exchange.
 
(b)  The Trustee shall cause the Paying Agent (other than itself) to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree with
the Trustee that such Paying Agent will hold all sums, if any, held by it for
payment to the Certificateholders in trust for the benefit of the
Certificateholders entitled thereto until such sums shall be paid to such
Certificateholders and shall agree, and if the Trustee is the Paying Agent it
hereby agrees, that it shall comply with all requirements of the Internal
Revenue Code regarding the withholding by the Trustee of payments in respect of
federal income taxes due from Certificate Owners.
 
Section 6.7  Access to List of Certificateholders’ Names and Addresses.  The
Trustee will furnish or cause to be furnished by the Transfer Agent and
Registrar to the Servicer or the Paying Agent, within five Business Days after
receipt by the Trustee of a request therefor from the Servicer or the Paying
Agent, respectively, in writing, a list in such form as the Servicer or the
Paying Agent may reasonably require, of the names and addresses of the Investor
Certificateholders as of the most recent Record Date for payment of
distributions to Investor Certificateholders.  Unless otherwise provided in the
related Supplement, holders of Investor Certificates evidencing Undivided
Interests aggregating not less than 10% of the Investor Interest of the Investor
Certificates of any Series (the “Applicants”) may apply in writing to the
Trustee, and if such application states that the Applicants desire to
communicate with other Investor Certificateholders of any Series with respect to
their rights under this Agreement or under the Investor Certificates and is
accompanied by a copy of the communication which such Applicants propose to
transmit, then the Trustee, after having been adequately indemnified by such
Applicants for its costs and expenses, shall afford or shall cause the Transfer
Agent and Registrar to afford such Applicants access during normal business
hours to the most recent list of Certificateholders held by the Trustee or the
Transfer Agent and Registrar and shall give the Servicer notice that such
request has been made, within five Business Days after the receipt of such
application.  Such list shall be as of a date no more than 45 days prior to the
date of receipt of such Applicants’ request.  Every Certificateholder, by
receiving and holding a Certificate, agrees with the Trustee that neither the
Trustee, the Transfer Agent and Registrar, nor any of
 

60

--------------------------------------------------------------------------------



their respective agents shall be held accountable by reason of the disclosure of
any such information as to the names and addresses of the Certificateholders
hereunder, regardless of the source from which such information was obtained.
 
Section 6.8  Authenticating Agent.
 
(a)  The Trustee may appoint one or more authenticating agents with respect to
the Certificates which shall be authorized to act on behalf of the Trustee in
authenticating the Certificates in connection with the issuance, delivery,
registration of transfer, exchange or repayment of the Certificates.  Whenever
reference is made in this Agreement to the authentication of Certificates by the
Trustee or the Trustee’s certificate of authentication, such reference shall be
deemed to include authentication on behalf of the Trustee by an authenticating
agent and a certificate of authentication executed on behalf of the Trustee by
an authenticating agent.  Each authenticating agent must be acceptable to the
Transferor.
 
(b)  Any institution succeeding to the corporate agency business of an
authenticating agent shall continue to be an authenticating agent without the
execution or filing of any paper or any further act on the part of the Trustee
or such authenticating agent.
 
(c)  An authenticating agent may at any time resign by giving written notice of
resignation to the Trustee and to the Transferor.  The Trustee may at any time
terminate the agency of an authenticating agent by giving notice of termination
to such authenticating agent and to the Transferor.  Upon receiving such a
notice of resignation or upon such a termination, or in case at any time an
authenticating agent shall cease to be acceptable to the Trustee or the
Transferor, the Trustee promptly may appoint a successor authenticating
agent.  Any successor authenticating agent upon acceptance of its appointment
hereunder shall become vested with all the rights, powers and duties of its
predecessor hereunder, with like effect as if originally named as an
authenticating agent.  No successor authenticating agent shall be appointed
unless acceptable to the Trustee and the Transferor.
 
(d)  The Trustee agrees to pay each authenticating agent from time to time
reasonable compensation for its services under this Section 6.8, and the Trustee
shall be entitled to be reimbursed and the Servicer shall reimburse the Trustee
for such reasonable payments actually made, subject to the provisions of Section
11.5.
 
(e)  The provisions of Sections 11.1, 11.2 and 11.3 shall be applicable to any
authenticating agent.
 
(f)  Pursuant to an appointment made under this Section 6.8, the Certificates
may have endorsed thereon, in lieu of the Trustee’s certificate of
authentication, an alternate certificate of authentication in substantially the
following form:

61

--------------------------------------------------------------------------------



 
This is one of the certificates described in the Pooling and Servicing
Agreement.




______________________________,
as Authenticating Agent
  for the Trustee
 


 
By:___________________________
   Authorized signatory
 
Section 6.9  New Issuances.
 
(a)  Upon the issuance of Investor Certificates of a new Series, the Trustee
shall issue to the Holder of the Transferor Certificate under Section 6.1, for
execution and redelivery to the Trustee for authentication under Section 6.2,
Investor Certificates of such Series.  Each Investor Certificate of any such
Series shall be substantially in the form specified in the related Supplement
and shall bear upon its face the designation for such Series to which it
belongs, as selected by the Transferor.  Except as specified in any Supplement
for a related Series, all Investor Certificates of any Series shall rank
paripassu and be equally and ratably entitled as provided herein to the benefits
hereof (except that the Credit Enhancement provided for any Series shall not be
available for any other Series) without preference, priority or distinction on
account of the actual time or times of authentication and delivery, all in
accordance with the terms and provisions of this Agreement and the related
Supplement.
 
(b)  The Holder of the Transferor Certificate may permit Investor Certificates
of one or more new Series to be issued (each, a “New Issuance”) by notifying the
Trustee in writing at least three days in advance (a “New Issuance Notice”) of
the date upon which the New Issuance is to occur (a “New Issuance Date”).  Any
New Issuance Notice shall state the designation of any Series (and Class
thereof, if applicable) to be issued on the New Issuance Date and, with respect
to each such Series:  (i) its Initial Investor Interest (or the method for
calculating such Initial Investor Interest), (ii) its Certificate Rate (or the
method for allocating interest payments or other cash flows to such Series), if
any, and (iii) the Credit Enhancement Provider, if any, with respect to such
Series.  On the New Issuance Date, the Trustee shall authenticate and deliver
the Investor Certificates of any such Series only upon delivery to it of the
following:  (A) a Supplement satisfying the criteria set forth in subsection
6.9(c) executed by the Transferor and specifying the Principal Terms of such
Series, (B) the applicable Credit Enhancement, if any, (C) the agreement, if
any, pursuant to which the Credit Enhancement Provider agrees to provide any
Credit Enhancement, (D) an Opinion of Counsel to the effect that, unless
otherwise stated in the related Supplement, the Investor Certificates of the
newly issued Series or Class of Investor Certificates will be treated as debt
for United States federal income and Delaware state income and corporate
franchise tax purposes, (E) a Tax Opinion with respect to the issuance of such
Series, (F) written confirmation from each Rating Agency that the New Issuance
will satisfy the Rating Agency Condition, and (G) an Officer’s Certificate
signed by a Vice President (or any more senior officer) of the Transferor, that
on the New Issuance Date (x) the Transferor, after giving effect to such New
Issuance, would not be required to add Additional Accounts pursuant to
subsection 2.6(a) and (y) after giving effect to such New Issuance, the
Transferor Interest would be at least equal to the

62

--------------------------------------------------------------------------------



Minimum Transferor Interest.  Upon satisfaction of such conditions, the Trustee
shall issue the Investor Certificates of such Series and, if there is a
currently existing Transferor Certificate, upon presentation of such Transferor
Certificate to the Trustee for cancellation, a new Transferor Certificate, if
applicable, dated the New Issuance Date, as provided above.  There is no limit
to the number of New Issuances that may be performed under this Agreement.
 
(c)  In conjunction with a New Issuance, the parties hereto shall execute a
Supplement, which shall specify the relevant terms with respect to the Investor
Certificates of any newly issued Series, which may include without
limitation:  (i) its name or designation, (ii) the Initial Investor Interest or
the method of calculating the Initial Investor Interest, (iii) the method of
determining any adjusted Investor Interest, if applicable, (iv) the Certificate
Rate (or formula for the determination thereof), (v) the Closing Date, (vi) each
Rating Agency rating such Series, (vii) the name of the Clearing Agency, if any,
(viii) the rights of the Holder of the Transferor Certificate that have been
transferred to the Holders of such Series pursuant to such New Issuance
(including any rights to allocations of Collections of Finance Charge
Receivables and Principal Receivables), (ix) the interest payment date or dates
and the date or dates from which interest shall accrue, (x) the periods during
which or dates on which principal will be paid or accrued, (xi) the method of
allocating Collections with respect to Principal Receivables for such Series
and, if applicable, with respect to other Series, the method by which the
principal amount of Investor Certificates of such Series shall amortize or
accrete and the method for allocating Collections with respect to Finance Charge
Receivables and Receivables in Defaulted Accounts, (xii) any other Collections
with respect to Receivables or other amounts available to be paid with respect
to such Series, (xiii) the names of any accounts to be used by such Series and
the terms governing the operation of any such account and use of moneys therein,
(xiv) the Servicing Fee and the Series Servicing Fee Percentage, (xv) the
Minimum Transferor Interest and the Series Termination Date, (xvi) the terms of
any Credit Enhancement with respect to such Series and the Credit Enhancement
Provider, if applicable, (xvii) the Base Rate applicable to such Series, (xviii)
the terms on which the Certificates of such Series may be repurchased or
remarketed to other investors, (xix) any deposit into any account provided for
such Series, (xx) the number of Classes of such Series and, if more than one
Class, the rights and priorities of each such Class, (xxi) whether Interchange
or other fees will be included in the funds available to be paid for such
Series, (xxii) the priority of any Series with respect to any other Series,
(xxiii) the Minimum Aggregate Principal Receivables, (xxiv) whether such Series
will be part of a Group, (xxv) whether such Series will or may be a Companion
Series and the Series with which it will be paired, if applicable, and (xxvi)
any other relevant terms of such Series (including whether or not such Series
will be pledged as collateral for an issuance of any other securities, including
commercial paper) (all such terms, the “Principal Terms” of such Series).  The
terms of such Supplement may modify or amend the terms of this Agreement solely
as applied to such new Series.  If on the date of the issuance of such Series
there is issued and outstanding one or more Series of Investor Certificates and
no Series of Investor Certificates is currently rated by a Rating Agency, then
as a condition to such New Issuance a nationally recognized investment banking
firm or commercial bank shall also deliver to the Trustee an officer’s
certificate stating, in substance, that the New Issuance will not have an
adverse effect on the timing or distribution of payments to the Investor
Certificates of such other Series then issued and outstanding.
 

63

--------------------------------------------------------------------------------



Section 6.10  Book-Entry Certificates.  Unless otherwise provided in any related
Supplement, the Investor Certificates, upon original issuance, shall be issued
in the form of typewritten Certificates representing the Book-Entry
Certificates, to be delivered to the depository specified in such Supplement
(the “Depository”) which shall be the Clearing Agency or Foreign Clearing
Agency, by or on behalf of such Series.  The Investor Certificates of each
Series shall, unless otherwise provided in the related Supplement, initially be
registered on the Certificate Register in the name of the nominee of the
Clearing Agency or Foreign Clearing Agency.  No Certificate Owner will receive a
definitive certificate representing such Certificate Owner’s interest in the
related Series of Investor Certificates, except as provided in Section 6.12.
Unless and until definitive, fully registered Investor Certificates of any
Series (“Definitive Certificates”) have been issued to Certificate Owners
pursuant to Section 6.12:
 
(i)  the provisions of this Section 6.10 shall be in full force and effect with
respect to each such Series;
 
(ii)  the Transferor, the Servicer, the Paying Agent, the Transfer Agent and
Registrar and the Trustee may deal with the Clearing Agency and the Clearing
Agency Participants for all purposes (including the making of distributions on
the Investor Certificates of each such Series) as the authorized representatives
of the Certificate Owners;
 
(iii)  to the extent that the provisions of this Section 6.10 conflict with any
other provisions of this Agreement, the provisions of this Section 6.10 shall
control with respect to each such Series; and
 
(iv)  the rights of Certificate Owners of each such Series shall be exercised
only through the Clearing Agency or Foreign Clearing Agency and the applicable
Clearing Agency Participants and shall be limited to those established by law
and agreements between such Certificate Owners and the Clearing Agency or
Foreign Clearing Agency and/or the Clearing Agency Participants.  Pursuant to
the Depository Agreement applicable to a Series, unless and until Definitive
Certificates of such Series are issued pursuant to Section 6.12, the initial
Clearing Agency will make book-entry transfers among the Clearing Agency
Participants and receive and transmit distributions of principal and interest on
the Investor Certificates to such Clearing Agency Participants.
 
Section 6.11  Notices to Clearing Agency.  Whenever notice or other
communication to the Certificateholders is required under this Agreement, unless
and until Definitive Certificates shall have been issued to Certificate Owners
pursuant to Section 6.12, the Trustee shall give all such notices and
communications specified herein to be given to Holders of the Investor
Certificates to the Clearing Agency or Foreign Clearing Agency for distribution
to Holders of Investor Certificates.
 
Section 6.12  Definitive Certificates.  If (i) (A) the Transferor advises the
Trustee in writing that the Clearing Agency or Foreign Clearing Agency is no
longer willing or able to discharge properly its responsibilities under the
applicable Depository Agreement, and (B) the Trustee or the Transferor is unable
to locate a qualified successor, (ii) the Transferor, at its
 

64

--------------------------------------------------------------------------------



option, advises the Trustee in writing that it elects to terminate the
book-entry system through the Clearing Agency or Foreign Clearing Agency with
respect to any Series of Certificates or (iii) after the occurrence of a
Servicer Default, Certificate Owners of a Series representing beneficial
interests aggregating not less than 50% of the Investor Interest of such Series
advise the Trustee and the applicable Clearing Agency or Foreign Clearing Agency
through the applicable Clearing Agency Participants in writing that the
continuation of a book-entry system through the applicable Clearing Agency or
Foreign Clearing Agency is no longer in the best interests of the Certificate
Owners, the Trustee shall notify all Certificate Owners of such Series, through
the applicable Clearing Agency Participants, of the occurrence of any such event
and of the availability of Definitive Certificates to Certificate Owners of such
Series requesting the same.  Upon surrender to the Trustee of the Investor
Certificates of such Series by the applicable Clearing Agency or Foreign
Clearing Agency, accompanied by registration instructions from the applicable
Clearing Agency or Foreign Clearing Agency for registration, the Trustee shall
issue the Definitive Certificates of such Series.  Neither the Transferor nor
the Trustee shall be liable for any delay in delivery of such instructions and
may conclusively rely on, and shall be protected in relying on, such
instructions.  Upon the issuance of Definitive Certificates of such Series all
references herein to obligations imposed upon or to be performed by the
applicable Clearing Agency or Foreign Clearing Agency shall be deemed to be
imposed upon and performed by the Trustee, to the extent applicable with respect
to such Definitive Certificates, and the Trustee shall recognize the Holders of
the Definitive Certificates of such Series as Certificateholders of such Series
hereunder.
 
Section 6.13  Global Certificate.  If specified in the related Supplement for
any Series, the Investor Certificates may be initially issued in the form of a
single temporary Global Certificate (the “Global Certificate”) in bearer form,
without interest coupons, in the denomination of the Initial Investor Interest
and substantially in the form attached to the related Supplement.  Unless
otherwise specified in the related Supplement, the provisions of this Section
6.13 shall apply to such Global Certificate.  The Global Certificate will be
authenticated by the Trustee upon the same conditions, in substantially the same
manner and with the same effect as the Definitive Certificates.  The Global
Certificate may be exchanged in the manner described in the related Supplement
for Registered or Bearer Certificates in definitive form.
 
Section 6.14  Meetings of Certificateholders.  To the extent provided by the
Supplement for any Series issued in whole or in part in Bearer Certificates, the
Servicer or the Trustee may at any time call a meeting of the Certificateholders
of such Series, to be held at such time and at such place as the Servicer or the
Trustee, as the case may be, shall determine, for the purpose of approving a
modification of or amendment to, or obtaining a waiver of, any covenant or
condition set forth in this Agreement with respect to such Series or in the
Certificates of such Series, subject to Section 13.1 of this Agreement.
 
[End of Article VI]

65

--------------------------------------------------------------------------------





 
ARTICLE VII
 
OTHER MATTERS RELATING
TO THE TRANSFEROR
 
Section 7.1  Liability of the Transferor.  The Transferor shall be liable in
accordance herewith to the extent of the obligations specifically undertaken by
the Transferor.
 
Section 7.2  Merger or Consolidation of, or Assumption of the Obligations of,
the Transferor.
 
(a)  The Transferor shall not consolidate with or merge into any other
corporation or convey or transfer its properties and assets substantially as an
entirety to any Person, unless:
 
(i)  (A) the Transferor is the surviving entity or (B) if the Transferor is not
the surviving entity, the corporation formed by such consolidation or into which
the Transferor is merged or the Person which acquires by conveyance or transfer
the properties and assets of the Transferor substantially as an entirety shall
be organized and existing under the laws of the United States of America or any
state thereof or the District of Columbia, and shall be a national banking
association, state banking corporation or other entity which is not subject to
the bankruptcy laws of the United States of America and shall expressly assume,
by an agreement supplemental hereto, executed and delivered to the Trustee, in
form satisfactory to the Trustee, the performance of every covenant and
obligation of the Transferor, as applicable hereunder and shall benefit from all
the rights granted to the Transferor, as applicable hereunder.  To the extent
that any right, covenant or obligation of the Transferor, as applicable
hereunder, is inapplicable to the successor entity, such successor entity shall
be subject to such covenant or obligation, or benefit from such right, as would
apply, to the extent practicable, to such successor entity.  In furtherance
hereof, in applying this Section 7.2 to a successor entity, Section 9.2 hereof
shall be applied by reference to events of involuntary liquidation, receivership
or conservatorship applicable to such successor entity as shall be set forth in
the Officer’s Certificate described in subsection 7.2(a)(ii);
 
(ii)  the Transferor shall have delivered to the Trustee an Officer’s
Certificate signed by a Vice President (or any more senior officer) of the
Transferor stating that such consolidation, merger, conveyance or transfer and
such supplemental agreement comply with this Section 7.2 and that all conditions
precedent herein provided for relating to such transaction have been complied
with and an Opinion of Counsel that such supplemental agreement is legal, valid
and binding with respect to the Transferor; and

66

--------------------------------------------------------------------------------



(iii)  the Transferor shall have delivered notice to the Rating Agency of such
consolidation, merger, conveyance or transfer.
 
(b)  The obligations of the Transferor hereunder shall not be assignable nor
shall any Person succeed to the obligations of the Transferor hereunder (i)
except for mergers, consolidations, assumptions or transfers in accordance with
the provisions of the foregoing paragraph or (ii) unless the assignee with
respect to such obligations shall be organized and existing under the laws of
the United States of America or any state thereof or the District of Columbia,
and shall be a national banking association, state banking corporation or other
entity which is not subject to the bankruptcy laws of the United States of
America and shall expressly assume, by an agreement supplemental hereto,
executed and delivered to the Trustee, in form satisfactory to the Trustee, the
performance of every covenant and obligation of the Transferor, as applicable
hereunder and shall benefit from all the rights granted to the Transferor, as
applicable hereunder.  To the extent that any right, covenant or obligation of
the Transferor, as applicable hereunder, is inapplicable to the assignee, such
assignee shall be subject to such covenant or obligation, or benefit from such
right, as would apply, to the extent practicable, to such assignee.
 
Section 7.3  Limitation of Liability.  The directors, officers, employees or
agents of the Transferor shall not be under any liability to the Trust, the
Trustee, the Certificateholders, any Credit Enhancement Provider or any other
Person hereunder or pursuant to any document delivered hereunder, it being
expressly understood that all such liability is expressly waived and released as
a condition of, and as consideration for, the execution of this Agreement and
any Supplement and the issuance of the Certificates; provided, however, that
this provision shall not protect the officers, directors, employees, or agents
of the Transferor against any liability which would otherwise be imposed by
reason of willful misfeasance or gross negligence in the performance of duties
or by reason of reckless disregard of obligations and duties hereunder.  Except
as provided in Section 7.4, the Transferor shall not be under any liability to
the Trust, the Trustee, the Certificateholders, any Credit Enhancement Provider
or any other Person for any action taken or for refraining from the taking of
any action in its capacity as Transferor pursuant to this Agreement or any
Supplement whether arising from express or implied duties under this Agreement
or any Supplement; provided, however, that this provision shall not protect the
Transferor against any liability which would otherwise be imposed by reason of
willful misfeasance or gross negligence in the performance of duties or by
reason of reckless disregard of obligations and duties hereunder.  The
Transferor and any director, officer, employee or agent may rely in good faith
on any document of any kind prima facie properly executed and submitted by any
Person respecting any matters arising hereunder.
 
Section 7.4  Liabilities.  Notwithstanding Section 7.3 (and notwithstanding
Sections 3.2, 8.3, 8.4 and 11.11), or any other provision herein, the Transferor
by entering into this Agreement, any Holder of the Transferor Certificate and
any holder of an interest in the Transferor Interest by its acceptance thereof,
agree to be liable, directly to any creditor or claimant for the entire amount
of any liabilities, including without limitation, any taxes imposed on the
Trust, losses, claims or damages (other than those that would be incurred by an
Investor Certificateholder or a Credit Enhancement Provider, if any, if the
Investor Certificates or Collateral Interest, as the case may be, were notes
secured by the Receivables, for example, as a result of the performance of the
Receivables, market fluctuations, a shortfall or failure to make

67

--------------------------------------------------------------------------------



payment under any Credit Enhancement or other similar market or investment risks
associated with ownership of the Investor Certificates) arising out of or based
on the arrangement created by this Agreement (to the extent that, if the Trust
assets at the time the claim is made were used to pay in full all outstanding
Certificates of all Series, the Trust assets that would remain after the
Investor Certificateholders and Credit Enhancement Providers, if any, were paid
in full would be insufficient to pay any such losses, claims, damages or
liabilities) as though this Agreement created a partnership under the New York
Revised Limited Partnership Act in which the Transferor, the holder of the
Transferor Certificate and such holder of an interest in the Transferor
Certificate were the general partners of such partnership.  The rights created
by this Section 7.4 shall run directly to and be enforceable by the injured
party subject to the limitations hereof.  To the extent provided in Section 8.4,
the Servicer will (from its own assets and not from the assets of the Trust)
indemnify and hold harmless the Transferor and each holder of an interest in the
Transferor Interest against and from certain losses, claims, damages and
liabilities of the Transferor as described in this Section arising from the
actions or omissions of the Servicer.
 
[End of Article VII]
 

68

--------------------------------------------------------------------------------





 
ARTICLE VIII
 
OTHER MATTERS RELATING
TO THE SERVICER
 
Section 8.1  Liability of the Servicer.  The Servicer shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Servicer in such capacity herein.
 
Section 8.2  Merger or Consolidation of, or Assumption of the Obligations of,
the Servicer.  The Servicer shall not consolidate with or merge into any other
corporation or convey or transfer its properties and assets substantially as an
entirety to any Person, unless:
 
(i)  (A) the Servicer is the surviving entity or (B) if the Servicer is not the
surviving entity, the corporation formed by such consolidation or into which the
Servicer is merged or the Person which acquires by conveyance or transfer the
properties and assets of the Servicer substantially as an entirety shall be a
corporation organized and existing under the laws of the United States of
America or any state thereof or the District of Columbia, and shall be a state
banking corporation or national banking association or other entity which is not
subject to the bankruptcy laws of the United States of America and shall
expressly assume, by an agreement supplemental hereto, executed and delivered to
the Trustee in form satisfactory to the Trustee, the performance of every
covenant and obligation of the Servicer hereunder (to the extent that any right,
covenant or obligation of the Servicer, as applicable hereunder, is inapplicable
to the successor entity, such successor entity shall be subject to such covenant
or obligation, or benefit from such right, as would apply, to the extent
practicable, to such successor entity);
 
(ii)  the Servicer shall have delivered to the Trustee an Officer’s Certificate
that such consolidation, merger, conveyance or transfer and such supplemental
agreement comply with this Section 8.2 and that all conditions precedent herein
provided for relating to such transaction have been complied with and an Opinion
of Counsel that such supplemental agreement is legal, valid and binding with
respect to the Servicer; and
(iii)  the Servicer shall have delivered notice to the Rating Agency of such
consolidation, merger, conveyance or transfer.
 
Section 8.3  Limitation of Liability of the Servicer and Others.  The directors,
officers, employees or agents of the Servicer shall not be under any liability
to the Trust, the Trustee, the Certificateholders, any Credit Enhancement
Provider or any other Person hereunder or pursuant to any document delivered
hereunder, it being expressly understood that all such liability is expressly
waived and released as a condition of, and as consideration for, the execution
of this Agreement and any Supplement and the issuance of the Certificates;
provided,
 

69

--------------------------------------------------------------------------------



however, that this provision shall not protect the directors, officers,
employees and agents of the Servicer against any liability which would otherwise
be imposed by reason of willful misfeasance or gross negligence in the
performance of duties or by reason of reckless disregard of obligations and
duties hereunder.  Except as provided in Section 8.4 with respect to the Trust
and the Trustee, its officers, directors, employees and agents, the Servicer
shall not be under any liability to the Trust, the Trustee, its officers,
directors, employees and agents, the Certificateholders or any other Person for
any action taken or for refraining from the taking of any action in its capacity
as Servicer pursuant to this Agreement or any Supplement; provided, however,
that this provision shall not protect the Servicer against any liability which
would otherwise be imposed by reason of willful misfeasance or gross negligence
in the performance of duties or by reason of its reckless disregard of its
obligations and duties hereunder or under any Supplement.  The Servicer may rely
in good faith on any document of any kind prima facie properly executed and
submitted by any Person respecting any matters arising hereunder.  The Servicer
shall not be under any obligation to appear in, prosecute or defend any legal
action which is not incidental to its duties to service the Receivables in
accordance with this Agreement which in its reasonable opinion may cause it to
incur any expense or liability.
 
Section 8.4  Servicer Indemnification of the Trust and the Trustee.  The
Servicer shall indemnify and hold harmless the Trust and the Trustee, its
officers, directors, employees and agents, from and against any reasonable loss,
liability, expense, damage or injury suffered or sustained by reason of any acts
or omissions or alleged acts or omissions of the Servicer with respect to
activities of the Trust or the Trustee pursuant to this Agreement or any
Supplement, including, but not limited to any judgment, award, settlement,
reasonable attorneys’ fees and other costs or expenses incurred in connection
with the defense of any actual or threatened action, proceeding or claim;
provided, however, that the Servicer shall not indemnify the Trustee if such
acts, omissions or alleged acts or omissions constitute or are caused by fraud,
negligence, bad faith or willful misconduct by the Trustee; provided, further,
that the Servicer shall not indemnify the Trust, the Investor Certificateholders
or the Certificate Owners for any liabilities, costs or expenses of the Trust
with respect to any action taken by the Trustee at the request of the Investor
Certificateholders; provided, further, that the Servicer shall not indemnify the
Trust, the Investor Certificateholders or the Certificate Owners as to any
losses, claims or damages incurred by any of them in their capacities as
investors, including without limitation losses incurred as a result of Defaulted
Accounts or Receivables which are written off as uncollectible; and provided,
further, that the Servicer shall not indemnify the Trust, the Investor
Certificateholders or the Certificate Owners for any liabilities, costs or
expenses of the Trust, the Investor Certificateholders or the Certificate Owners
arising under any tax law, including without limitation, any federal, state,
local or foreign income or franchise taxes or any other tax imposed on or
measured by income (or any interest or penalties with respect thereto or arising
from a failure to comply therewith) required to be paid by the Trust, the
Investor Certificateholders or the Certificate Owners in connection herewith to
any taxing authority.  Any such indemnification shall not be payable from the
assets of the Trust.  The provisions of this indemnity shall run directly to and
be enforceable by an injured party subject to the limitations hereof.  The
provisions of this Section 8.4 shall survive termination of this Agreement and
the resignation or removal of the Trustee.
 
Section 8.5  The Servicer Not to Resign.  The Servicer shall not resign from the
obligations and duties hereby imposed on it except upon determination that (i)
the
 

70

--------------------------------------------------------------------------------



performance of its duties hereunder is no longer permissible under applicable
law and (ii) there is no reasonable action which the Servicer could take to make
the performance of its duties hereunder permissible under applicable law.  Any
such determination permitting the resignation of the Servicer shall be evidenced
as to clause (i) above by an Opinion of Counsel to such effect delivered to the
Trustee.  No such resignation shall become effective until the Trustee or a
Successor Servicer shall have assumed the responsibilities and obligations of
the Servicer in accordance with Section 10.2 hereof.  If the Trustee is unable
within 120 days of the date of such determination to appoint a Successor
Servicer, the Trustee shall serve as Successor Servicer hereunder.
 
Section 8.6  Access to Certain Documentation and Information Regarding the
Receivables.  The Servicer shall provide to the Trustee access to the
documentation regarding the Accounts and the Receivables in such cases where the
Trustee is required in connection with the enforcement of the rights of the
Investor Certificateholders, or by applicable statutes or regulations to review
such documentation, such access being afforded without charge but only (i) upon
reasonable request, (ii) during normal business hours, (iii) subject to the
Servicer’s normal security and confidentiality procedures and (iv) at offices
designated by the Servicer.  Nothing in this Section 8.6 shall derogate from the
obligation of the Transferor, the Trustee or the Servicer to observe any
applicable law prohibiting disclosure of information regarding the Obligors and
the failure of the Servicer to provide access as provided in this Section 8.6 as
a result of such obligations shall not constitute a breach of this Section 8.6.
 
Section 8.7  Delegation of Duties.  In the ordinary course of business, the
Servicer may at any time delegate any duties hereunder to any Person who agrees
to conduct such duties in accordance with the Credit Card Guidelines.  Any such
delegations shall not relieve the Servicer of its liability and responsibility
with respect to such duties, and shall not constitute a resignation within the
meaning of Section 8.5.  If any such delegation is to a party other than First
Data Resources, Inc., a credit card processor located in Omaha, Nebraska, Total
Systems Services, Inc., a credit card processor located in Georgia, or an
Affiliate of the Servicer, notification thereof shall be given to each Rating
Agency.
 
Section 8.8  Examination of Records.  The Servicer shall clearly and
unambiguously identify each Account (including any Additional Account designated
pursuant to Section 2.6) in its computer or other records to reflect that the
Receivables arising in such Account have been conveyed to the Trust pursuant to
this Agreement.  The Servicer shall, prior to the sale or other transfer to a
third party of any receivable held in its custody, examine its computer and
other records to determine that such receivable is not a Receivable.
 
 
[End of Article VIII]
 

71

--------------------------------------------------------------------------------





 
ARTICLE IX
 
PAY OUT EVENTS
 
Section 9.1  Pay Out Events.  If any one of the following events (each, a “Trust
Pay Out Event”) shall occur:
 
(a)  (i) a court having jurisdiction in the premises shall enter a decree or
order for relief in respect of the Transferor in an involuntary case under the
Bankruptcy Code or any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, which decree or order is not stayed, or any other
similar relief shall be granted under any applicable federal or state law, (ii)
an involuntary case is commenced against the Transferor under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect which
remains undismissed, undischarged or unbonded for a period of 60 days or (iii)
the Transferor shall have a decree or an order for relief entered with respect
to it or commence a voluntary case under the Bankruptcy Code or any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect;
 
(b)  the Transferor shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshalling of
assets and liabilities or similar proceedings of or relating to all or
substantially all of its property, or a decree or order of a court or agency or
supervisory authority having jurisdiction in the premises for the appointment of
a conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against the
Transferor; or the Transferor shall admit in writing its inability to pay its
debts generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors or voluntarily suspend payment of its obligations; or
the Transferor shall become unable for any reason to transfer Receivables to the
Trust in accordance with the provisions of this Agreement; or
 
(c)  the Trust shall become subject to regulation by the Commission as an
“investment company” within the meaning of the Investment Company Act;
 
then a Pay Out Event with respect to all Series of Certificates shall occur
without any notice or other action on the part of the Trustee or the Investor
Certificateholders immediately upon the occurrence of such event.
 
Section 9.2  Additional Rights Upon the Occurrence of Certain Events.
 
(a)  If any event set forth in subsection 9.1(a) or (b) shall occur (any such
event, an “Insolvency Event”), the Transferor shall on the day of such
Insolvency Event (the “Appointment Day”) immediately cease to transfer Principal
Receivables to the Trust and shall promptly give notice to the Trustee of such
Insolvency Event and the arrangement among the parties created hereby shall be
deemed to have been dissolved, subject to the liquidation and winding-up
procedures described below.  Notwithstanding any cessation of

72

--------------------------------------------------------------------------------



the transfer to the Trust of additional Principal Receivables, Finance Charge
Receivables, whenever created, accrued in respect of Principal Receivables which
have been transferred to the Trust shall continue to be a part of the Trust, and
Collections with respect thereto shall continue to be allocated and paid in
accordance with Article IV.  Within 15 days of the Appointment Day, the Trustee
shall (i) publish a notice in an Authorized Newspaper that an Insolvency Event
has occurred and that the Trustee intends to sell, dispose of or otherwise
liquidate the Receivables and (ii) send written notice to the Investor
Certificateholders describing the provisions of this Section 9.2 and requesting
instructions from such Holders.  Unless within 75 days from the day notice
pursuant to clause (i) above is first published the Trustee shall have received
written instructions from Holders of Investor Certificates evidencing more than
50% of the Investor Interest of each Series issued and outstanding (or, if any
such Series has two or more Classes, each Class) to the effect that such
Certificateholders disapprove of the liquidation of the Receivables and wish to
continue having Principal Receivables transferred to the Trust as before such
Insolvency Event or violation, the Trustee shall use its best efforts to sell,
dispose of or otherwise liquidate the Receivables by the solicitation of
competitive bids and on terms equivalent to the best purchase offer as
determined by the Trustee.  None of the Transferor, any Affiliate of the
Transferor or any agent of the Transferor shall be permitted to purchase such
Receivables in such case.  The Trustee may obtain a prior determination from any
such conservator, receiver or liquidator that the terms and manner of any
proposed sale, disposition or liquidation are commercially reasonable.  The
provisions of Section 9.1 and this Section 9.2 shall not be deemed to be
mutually exclusive.
 
(b)  The proceeds from the sale, disposition or liquidation of the Receivables
pursuant to subsection 9.2(a) shall be treated as Collections on the Receivables
and shall be allocated and deposited in accordance with the provisions of
Article IV; provided, that the Trustee shall determine conclusively in its sole
discretion the amount of such proceeds which are allocable to Finance Charge
Receivables and the amount of such proceeds which are allocable to Principal
Receivables.  On the day following the last Distribution Date in the Monthly
Period during which such proceeds are distributed to the Investor
Certificateholders of each Series, the Trust shall terminate.
 
(c)  The Trustee may appoint an agent or agents to assist with its
responsibilities pursuant to this Article IX with respect to competitive bids.
 
[End of Article IX]
 

73

--------------------------------------------------------------------------------





 
ARTICLE X
 
SERVICER DEFAULTS
 
Section 10.1  Servicer Defaults.  If any one of the following events (a
“Servicer Default”) shall occur and be continuing:
 
(a)  any failure by the Servicer to make any payment, transfer or deposit or to
give instructions or notice to the Trustee pursuant to Article IV or to instruct
the Trustee to make any required drawing, withdrawal, or payment under any
Credit Enhancement on or before the date occurring ten Business Days after the
date such payment, transfer, deposit, withdrawal or drawing or such instruction
or notice is required to be made or given, as the case may be, under the terms
of this Agreement;
 
(b)  failure on the part of the Servicer duly to observe or perform in any
respect any other covenants or agreements of the Servicer set forth in this
Agreement, which has a material adverse effect on the Investor
Certificateholders of any Series and which continues unremedied for a period of
60 days after the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to the Servicer by the Trustee, or to
the Servicer and the Trustee by the Holders of Investor Certificates evidencing
Undivided Interests aggregating not less than 50% of the Investor Interest of
any Series adversely affected thereby and continues to materially adversely
affect such Investor Certificateholders for such period; or the Servicer shall
delegate its duties under this Agreement, except as permitted by Section 8.7;
 
(c)  any representation, warranty or certification made by the Servicer in this
Agreement or in any certificate delivered pursuant to this Agreement shall prove
to have been incorrect when made, which has a material adverse effect on the
Investor Certificateholders of any Series and which continues to be incorrect in
any material respect for a period of 60 days after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Servicer by the Trustee, or to the Servicer and the Trustee by the
Holders of Investor Certificates evidencing Undivided Interests aggregating not
less than 50% of the Investor Interest of any Series adversely affected thereby
and continues to materially adversely affect such Investor Certificateholders
for such period; or
 
(d)  the Servicer shall consent to the appointment of a conservator or receiver
or liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to the Servicer or of or
relating to all or substantially all of its property, or a decree or order of a
court or agency or supervisory authority having jurisdiction in the premises for
the appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings, or for the winding-up or liquidation of its affairs, shall have
been entered against the Servicer, and such decree or order shall have remained
in force undischarged or unstayed for a period of 60 days; or the Servicer shall
admit in writing its inability to pay its debts generally as they become due,
file a petition to take advantage of any applicable

74

--------------------------------------------------------------------------------



insolvency or reorganization statute, make any assignment for the benefit of its
creditors or voluntarily suspend payment of its obligations; then, so long as
such Servicer Default shall not have been remedied, either the Trustee, or the
Holders of Investor Certificates evidencing Undivided Interests aggregating more
than 50% of the Aggregate Investor Interest, by notice then given in writing to
the Servicer (and to the Trustee if given by the Investor Certificateholders) (a
“Termination Notice”), may terminate all of the rights and obligations of the
Servicer as Servicer under this Agreement.  After receipt by the Servicer of
such Termination Notice, and on the date that a Successor Servicer shall have
been appointed by the Trustee pursuant to Section 10.2, all authority and power
of the Servicer under this Agreement shall pass to and be vested in a Successor
Servicer; and, without limitation, the Trustee is hereby authorized and
empowered (upon the failure of the Servicer to cooperate) to execute and
deliver, on behalf of the Servicer, as attorney-in-fact or otherwise, all
documents and other instruments upon the failure of the Servicer to execute or
deliver such documents or instruments, and to do and accomplish all other acts
or things necessary or appropriate to effect the purposes of such transfer of
servicing rights and obligations.  The Servicer agrees to cooperate with the
Trustee and such Successor Servicer in effecting the termination of the
responsibilities and rights of the Servicer to conduct servicing hereunder
including, without limitation, the transfer to such Successor Servicer of all
authority of the Servicer to service the Receivables provided for under this
Agreement, including, without limitation, all authority over all Collections
which shall on the date of transfer be held by the Servicer for deposit, or
which have been deposited by the Servicer, in the Collection Account, the
Finance Charge Account, the Principal Account, the Excess Funding Account and
any Series Account, or which shall thereafter be received with respect to the
Receivables, and in assisting the Successor Servicer and in enforcing all rights
to Insurance Proceeds and Interchange (if any) applicable to the Trust.  The
Servicer shall promptly transfer its electronic records or electronic copies
thereof relating to the Receivables to the Successor Servicer in such electronic
form as the Successor Servicer may reasonably request and shall promptly
transfer to the Successor Servicer all other records, correspondence and
documents necessary for the continued servicing of the Receivables in the manner
and at such times as the Successor Servicer shall reasonably request.  To the
extent that compliance with this Section 10.1 shall require the Servicer to
disclose to the Successor Servicer information of any kind which the Servicer
reasonably deems to be confidential, the Successor Servicer shall be required to
enter into such customary licensing and confidentiality agreements as the
Servicer shall deem necessary to protect its interests.  The Servicer shall, on
the date of any servicing transfer, transfer all of its rights and obligations
under the Credit Enhancement with respect to any Series to the Successor
Servicer.
 
Notwithstanding the foregoing, a delay in or failure of performance referred to
in subsection 10.1(a) for a period of 10 Business Days or in subsection 10.1(b)
or (c) for a period of 60 days, shall not constitute a Servicer Default if such
delay or failure could not be prevented by the exercise of reasonable diligence
by the Servicer and such delay or failure was caused by an act of God or the
public enemy, acts of declared or undeclared war, public disorder, rebellion,
riot or sabotage, epidemics, landslides, lightning, fire, hurricanes, tornadoes,
earthquakes, nuclear disasters or meltdowns, floods, power outages or similar
causes.  The preceding sentence shall not relieve the Servicer from using its
best efforts to perform its obligations in a timely manner in accordance with
the terms of this Agreement and the Servicer shall provide the Trustee, any
Credit Enhancement Provider, the Transferor and the Holders of Investor
 

75

--------------------------------------------------------------------------------



Certificates with an Officer’s Certificate giving prompt notice of such failure
or delay by it, together with a description of the cause of such failure or
delay and its efforts so to perform its obligations.
 
Section 10.2  Trustee to Act; Appointment of Successor.
 
(a)  On and after the receipt by the Servicer of a Termination Notice pursuant
to Section 10.1, the Servicer shall continue to perform all servicing functions
under this Agreement until the date specified in the Termination Notice or
otherwise specified by the Trustee in writing or, if no such date is specified
in such Termination Notice, or otherwise specified by the Trustee, until a date
mutually agreed upon by the Servicer and the Trustee.  The Trustee shall notify
each Rating Agency of such removal of the Servicer.  The Trustee shall, as
promptly as possible after the giving of a Termination Notice, appoint a
successor Servicer (the “Successor Servicer”), and such Successor Servicer shall
accept its appointment by a written assumption in a form acceptable to the
Trustee.  The Trustee may obtain bids from any potential successor Servicer.  If
the Trustee is unable to obtain any bids from any potential successor Servicer
and the Servicer delivers an Officer’s Certificate to the effect that the
Servicer cannot in good faith cure the Servicer Default which gave rise to a
transfer of servicing, and if the Trustee is legally unable to act as Successor
Servicer, then the Trustee shall (i) notify each Credit Enhancement Provider of
the proposed sale of the Receivables and shall provide each such Credit
Enhancement Provider an opportunity to bid on the Receivables and (ii) use its
best efforts to sell, dispose of or otherwise liquidate the Receivables by the
solicitation of competitive bids and on terms equivalent to the best purchase
offer as determined by the Trustee.  None of the Transferor, any Affiliate of
the Transferor or any agent of the Transferor shall be permitted to purchase
such Receivables in such case.  The proceeds of such sale shall be deposited
into the Distribution Account or any Series Account, as provided in the related
Supplement, for distribution to the Investor Certificateholders of each
outstanding Series pursuant to Section 12.3 of this Agreement.  In the event
that a Successor Servicer has not been appointed and has not accepted its
appointment at the time when the Servicer ceases to act as Servicer, the Trustee
without further action shall automatically be appointed the Successor
Servicer.  Notwithstanding the above, the Trustee shall, if it is legally unable
so to act, petition a court of competent jurisdiction to appoint any established
financial institution having, in the case of an entity that is subject to
risk-based capital adequacy requirements, risk-based capital of at least
$50,000,000 or, in the case of an entity that is not subject to risk-based
capital requirements, having a net worth of not less than $50,000,000 and whose
regular business includes the servicing of VISA® or MasterCard® credit card
receivables as the Successor Servicer hereunder.
 
(b)  Upon its appointment, the Successor Servicer shall be the successor in all
respects to the Servicer with respect to servicing functions under this
Agreement and shall be subject to all the responsibilities, duties and
liabilities relating thereto placed on the Servicer by the terms and provisions
hereof, and all references in this Agreement to the Servicer shall be deemed to
refer to the Successor Servicer.  Any Successor Servicer, by its acceptance of
its appointment, will automatically agree to be bound by the terms and
provisions of each Credit Enhancement.

76

--------------------------------------------------------------------------------



(c)  In connection with such appointment and assumption, the Trustee shall be
entitled to such compensation, or may make such arrangements for the
compensation of the Successor Servicer out of Collections, as it and such
Successor Servicer shall agree; provided, however, that no such compensation
shall be in excess of the Servicing Fee permitted to be paid to the Servicer
pursuant to Section 3.2.  The Transferor agrees that if the Servicer is
terminated hereunder, it will agree to deposit a portion of the Collections in
respect of Finance Charge Receivables that it is entitled to receive pursuant to
Article IV to pay its share of the compensation of the Successor Servicer.
 
(d)  All authority and power granted to the Successor Servicer under this
Agreement shall automatically cease and terminate upon termination of the Trust
pursuant to Section 12.1 and shall pass to and be vested in the Transferor and,
without limitation, the Transferor is hereby authorized and empowered to execute
and deliver, on behalf of the Successor Servicer, as attorney-in-fact or
otherwise, all documents and other instruments, and to do and accomplish all
other acts or things necessary or appropriate to effect the purposes of such
transfer of servicing rights.  The Successor Servicer agrees to cooperate with
the Transferor in effecting the termination of the responsibilities and rights
of the Successor Servicer to conduct servicing on the Receivables.  The
Successor Servicer shall transfer its electronic records relating to the
Receivables to the Transferor in such electronic form as the Transferor may
reasonably request and shall transfer all other records, correspondence and
documents to the Transferor in the manner and at such times as the Transferor
shall reasonably request.  To the extent that compliance with this Section 10.2
shall require the Successor Servicer to disclose to the Transferor information
of any kind which the Successor Servicer deems to be confidential, the
Transferor shall be required to enter into such customary licensing and
confidentiality agreements as the Successor Servicer shall deem necessary to
protect its interests.
 
Section 10.3  Notification to Certificateholders.  Within two Business Days
after the Servicer becomes aware of any Servicer Default, the Servicer shall
give written notice thereof to the Trustee and any Credit Enhancement Provider
and the Trustee shall give notice to the Investor Certificateholders at their
respective addresses appearing in the Certificate Register.  Upon any
termination or appointment of a Successor Servicer pursuant to this Article X,
the Trustee shall give prompt written notice thereof to Investor
Certificateholders at their respective addresses appearing in the Certificate
Register.
 
Section 10.4  Waiver of Past Defaults.  The Holders of Investor Certificates
evidencing Undivided Interests aggregating not less than 66-2/3% of the Investor
Interest of each Series adversely affected by any default by the Servicer or the
Transferor may, on behalf of all Certificateholders of such Series, waive any
default by the Servicer or the Transferor in the performance of its obligations
hereunder and its consequences, except a default in the failure to make any
required deposits or payments of interest or principal relating to such Series
pursuant to Article IV which default does not result from the failure of the
Paying Agent to perform its obligations to make any required deposits or
payments of interest and principal in accordance with Article IV.  Upon any such
waiver of a past default, such default shall cease to exist, and any default
arising therefrom shall be deemed to have been remedied for every purpose of
this Agreement.  No such waiver shall extend to any subsequent or other default
or impair any right consequent thereon except to the extent expressly so waived.
 

77

--------------------------------------------------------------------------------



 
[End of Article X]
 

78

--------------------------------------------------------------------------------





 
ARTICLE XI
 
THE TRUSTEE
 
Section 11.1  Duties of Trustee.
 
(a)  The Trustee, prior to the occurrence of any Servicer Default and after the
curing of all Servicer Defaults which may have occurred, undertakes to perform
such duties and only such duties as are specifically set forth in this
Agreement.  If a Responsible Officer has received written notice that a Servicer
Default has occurred (which has not been cured or waived), the Trustee shall
exercise such of the rights and powers vested in it by this Agreement, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.
 
(b)  The Trustee, upon receipt of all resolutions, certificates, statements,
opinions, reports, documents, orders or other instruments furnished to the
Trustee which are specifically required to be furnished pursuant to any
provision of this Agreement, shall examine them to determine whether they
substantially conform to the requirements of this Agreement.
 
(c)  Subject to subsection 11.1(a), no provision of this Agreement shall be
construed to relieve the Trustee from liability for its own negligent action,
its own negligent failure to act or its own misconduct; provided, however, that:
 
(i)  the Trustee shall not be personally liable for an error of judgment made in
good faith by a Responsible Officer or Responsible Officers of the Trustee,
unless it shall be proved that the Trustee was negligent in ascertaining the
pertinent facts;
 
(ii)  the Trustee shall not be personally liable with respect to any action
taken, suffered or omitted to be taken by it in good faith in accordance with
the direction of the Holders of Investor Certificates evidencing Undivided
Interests aggregating more than 50% of the Investor Interest of any Series
relating to the time, method and place of conducting any proceeding for any
remedy available to the Trustee, or exercising any trust or power conferred upon
the Trustee in relation to such Series, under this Agreement; and
 
(iii)   the Trustee shall not be charged with knowledge of any failure by the
Servicer referred to in clauses (a) and (b) of Section 10.1 unless a Responsible
Officer of the Trustee obtains actual knowledge of such failure or the Trustee
receives written notice of such failure from the Servicer or any Holders of
Investor Certificates evidencing Undivided Interests aggregating not less than
10% of the Investor Interest of any Series adversely affected thereby.
 
(d)  The Trustee shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder,

79

--------------------------------------------------------------------------------



or in the exercise of any of its rights or powers, if there is reasonable ground
for believing that the repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured to it, and none of the
provisions contained in this Agreement shall in any event require the Trustee to
perform, or be responsible for the manner of performance of, any of the
obligations of the Servicer under this Agreement except during such time, if
any, as the Trustee shall be the successor to, and be vested with the rights,
duties, powers and privileges of, the Servicer in accordance with the terms of
this Agreement.
 
(e)  Except for actions expressly authorized by this Agreement, the Trustee
shall take no action reasonably likely to impair the interests of the Trust in
any Receivable now existing or hereafter created or to impair the value of any
Receivable now existing or hereafter created.
 
(f)  Except as provided in this subsection 11.1(f), the Trustee shall have no
power to vary the corpus of the Trust including, without limitation, the power
to (i) accept any substitute obligation for a Receivable initially assigned to
the Trust under Section 2.1 or 2.6 hereof, (ii) add any other investment,
obligation or security to the Trust, except for an addition permitted under
Section 2.6 or (iii) withdraw from the Trust any Receivables, except for a
withdrawal permitted under Sections 2.7, 9.2, 10.2, 12.1 or 12.2 or subsections
2.4(d) or 2.4(e) or Article IV.
 
(g)  In the event that the Paying Agent or the Transfer Agent and Registrar
shall fail to perform any obligation, duty or agreement in the manner or on the
day required to be performed by the Paying Agent or the Transfer Agent and
Registrar, as the case may be, under this Agreement, the Trustee shall be
obligated promptly to perform such obligation, duty or agreement in the manner
so required.
 
(h)  If the Transferor has agreed to transfer any of its credit card receivables
(other than the Receivables) to another Person, upon the written request of the
Transferor, the Trustee will enter into such intercreditor agreements with the
transferee of such receivables as are customary and necessary (and in form and
substance reasonably satisfactory to the Trustee) to identify separately the
rights, if any, of the Trust and such other Person in the Transferor’s credit
card receivables; provided, however that the Trustee shall not be required to
enter into any intercreditor agreement which could adversely affect the
interests of the Certificateholders and, upon the request of the Trustee, the
Transferor will deliver an Opinion of Counsel on any matters relating to such
intercreditor agreement, reasonably requested by the Trustee.
 
Section 11.2  Certain Matters Affecting the Trustee.  Except as otherwise
provided in Section 11.1:
 
(a)  the Trustee may rely on and shall be protected in acting on, or in
refraining from acting in accord with, any assignment of Receivables in
Additional Accounts, the initial report, the monthly Servicer’s certificate, the
annual Servicer’s certificate, the monthly payment instructions and notification
to the Trustee, the monthly Certificateholder’s statement, any resolution,
Officer’s Certificate, certificate of auditors or any other certificate,
statement, instrument, opinion, report, notice, request, consent, order,

80

--------------------------------------------------------------------------------



appraisal, bond or other paper or document reasonably believed by it to be
genuine and to have been signed or presented to it pursuant to this Agreement by
the proper party or parties;
 
(b)  the Trustee may consult with counsel of its selection, and any Opinion of
Counsel shall be full and complete authorization and protection in respect of
any action taken or suffered or omitted by it hereunder in good faith and in
accordance with such Opinion of Counsel;
 
(c)  the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Agreement or any Credit Enhancement, or to
institute, conduct or defend any litigation hereunder or in relation hereto, at
the request, order or direction of any of the Certificateholders or any Credit
Enhancement Provider, pursuant to the provisions of this Agreement, unless such
Certificateholders or Credit Enhancement Provider shall have offered to the
Trustee security or indemnity reasonably satisfactory to the Trustee against the
costs, expenses and liabilities which may be incurred therein or thereby;
nothing contained herein shall, however, relieve the Trustee of the obligations,
upon the occurrence of any Servicer Default (which has not been cured), to
exercise such of the rights and powers vested in it by this Agreement and any
Credit Enhancement, and to use the same degree of care and skill in its exercise
as a prudent person would exercise or use under the circumstances in the conduct
of his own affairs;
 
(d)  the Trustee shall not be personally liable for any action taken, suffered
or omitted by it in good faith and believed by it to be authorized or within the
discretion or rights or powers conferred upon it by this Agreement except to the
extent of the Trustee’s negligence;
 
(e)  the Trustee shall not be bound to make any investigation into the facts of
matters stated in any assignment of Receivables in Additional Accounts, the
initial report, the monthly Servicer’s certificate, the annual Servicer’s
certificate, the monthly payment instructions and notification to the Trustee,
the monthly Certificateholder’s statement, any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order,
approval, bond or other paper or document, unless requested in writing so to do
by Holders of Investor Certificates evidencing Undivided Interests aggregating
more than 50% of the Investor Interest of any Series which could be adversely
affected if the Trustee does not perform such acts;
 
(f)  the Trustee may execute any of the trusts or powers hereunder or perform
any duties hereunder either directly or by or through agents or attorneys or a
custodian appointed with due care by it hereunder; and
 
(g)  except as may be required by subsection 11.1(a), or otherwise expressly
required herein or in any Supplement, the Trustee shall not be required to make
any initial or periodic examination of any documents or records related to the
Receivables or the Accounts for the purpose of establishing the presence or
absence of defects, the compliance by the Transferor with its representations
and warranties or for any other purpose.
 

81

--------------------------------------------------------------------------------



Section 11.3  Trustee Not Liable for Recitals in Certificates.  The Trustee
assumes no responsibility for the correctness of the recitals contained herein
and in the Certificates (other than the certificate of authentication on the
Certificates).  Except as set forth in Section 11.15, the Trustee makes no
representations as to the validity or sufficiency of this Agreement or of the
Certificates (other than the certificate of authentication on the Certificates)
or of any Receivable or related document.  The Trustee shall not be accountable
for the use or application by the Transferor of any of the Certificates or of
the proceeds of such Certificates, or for the use or application of any funds
paid to the Transferor in respect of the Receivables or deposited in or
withdrawn from the Collection Account, the Principal Account or the Finance
Charge Account or any Series Account by the Servicer.
 
Section 11.4  Trustee May Own Certificates.  The Trustee in its individual or
any other capacity may become the owner or pledgee of Investor Certificates with
the same rights as it would have if it were not the Trustee.
 
Section 11.5  The Servicer to Pay Trustee’s Fees and Expenses.  The Servicer
covenants and agrees to pay to the Trustee from time to time, and the Trustee
shall be entitled to receive such reasonable compensation as shall be agreed
upon from time to time between the Servicer and the Trustee (which shall not be
limited by any provision of law in regard to the compensation of a trustee of an
express trust) for all services rendered by it in the execution of the Trust
hereby created and in the exercise and performance of any of the powers and
duties hereunder of the Trustee, and, subject to Section 8.4, the Servicer will
pay or reimburse the Trustee (without reimbursement from any Investor Account,
any Series Account or otherwise) upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any of the provisions of this Agreement except any such expense, disbursement or
advance as may arise from its own negligence, bad faith or willful misfeasance
and except as provided in the following sentence.  If the Trustee is appointed
Successor Servicer pursuant to Section 10.2, the provisions of this Section 11.5
shall not apply to expenses, disbursements and advances made or incurred by the
Trustee in its capacity as Successor Servicer.
 
The obligations of the Servicer under this Section 11.5 shall survive the
termination of the Trust and the resignation or removal of the Trustee.
 
Section 11.6  Eligibility Requirements for Trustee.  The Trustee hereunder shall
at all times be a corporation organized and doing business under the laws of the
United States of America or any state thereof authorized under such laws to
exercise corporate trust powers, having a long-term unsecured debt rating of at
least “Baa3” by Moody’s and “BBB-“ by Standard & Poor’s, having, in the case of
an entity that is subject to risk-based capital adequacy requirements,
risk-based capital of at least $50,000,000 or, in the case of an entity that is
not subject to risk-based capital adequacy requirements, having a combined
capital and surplus of at least $50,000,000 and subject to supervision or
examination by federal or state authority.  If such corporation publishes
reports of condition at least annually, pursuant to law or to the requirements
of the aforesaid supervising or examining authority, then for the purpose of
this Section 11.6, the combined capital and surplus of such corporation shall be
deemed to be its combined capital and surplus as set forth in the most recent
report of condition so published.  In case at any time the Trustee shall cease
to be eligible in accordance with the provisions of this
 

82

--------------------------------------------------------------------------------



Section 11.6, the Trustee shall resign immediately in the manner and with the
effect specified in Section 11.7.
 
Section 11.7  Resignation or Removal of Trustee.
 
(a)  The Trustee may at any time resign and be discharged from the Trust hereby
created by giving written notice thereof to the Servicer.  Upon receiving such
notice of resignation, the Servicer shall promptly appoint a successor trustee
by written instrument, in duplicate, one copy of which instrument shall be
delivered to the resigning Trustee and one copy to the successor trustee.  If no
successor trustee shall have been so appointed and have accepted within 30 days
after the giving of such notice of resignation, the resigning Trustee may
petition any court of competent jurisdiction for the appointment of a successor
trustee.
 
(b)  If at any time the Trustee shall cease to be eligible in accordance with
the provisions of Section 11.6 hereof and shall fail to resign after written
request therefor by the Transferor, or if at any time the Trustee shall be
legally unable to act, or shall be adjudged as bankrupt or insolvent, or a
receiver of the Trustee or of its property shall be appointed, or any public
officer shall take charge or control of the Trustee or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation, then the
Transferor may, but shall not be required to, remove the Trustee and promptly
appoint a successor trustee by written instrument, in duplicate, one copy of
which instrument shall be delivered to the Trustee so removed and one copy to
the successor trustee.
 
(c)  Any resignation or removal of the Trustee and appointment of a successor
trustee pursuant to any of the provisions of this Section 11.7 shall not become
effective until acceptance of appointment by the successor trustee as provided
in Section 11.8 hereof and any liability of the Trustee arising hereunder shall
survive such appointment of a successor trustee.
 
Section 11.8  Successor Trustee.
 
(a)  Any successor trustee appointed as provided in Section 11.7 hereof shall
execute, acknowledge and deliver to the Transferor and to its predecessor
Trustee an instrument accepting such appointment hereunder, and thereupon the
resignation or removal of the predecessor Trustee shall become effective and
such successor trustee, without any further act, deed or conveyance, shall
become fully vested with all the rights, powers, duties and obligations of its
predecessor hereunder, with the like effect as if originally named as Trustee
herein.  The predecessor Trustee shall deliver to the successor trustee all
documents and statements held by it hereunder, and the Transferor and the
predecessor Trustee shall execute and deliver such instruments and do such other
things as may reasonably be required for fully and certainly vesting and
confirming in the successor trustee all such rights, powers, duties and
obligations.
(b)  No successor trustee shall accept appointment as provided in this Section
11.8 unless at the time of such acceptance such successor trustee shall be
eligible under the provisions of Section 11.6 hereof.

83

--------------------------------------------------------------------------------



(c)  Upon acceptance of appointment by a successor trustee as provided in this
Section 11.8, such successor trustee shall mail notice of such succession
hereunder to all Certificateholders at their addresses as shown in the
Certificate Register.
 
Section 11.9  Merger or Consolidation of Trustee.  Any Person into which the
Trustee may be merged or converted or with which it may be consolidated, or any
Person resulting from any merger, conversion or consolidation to which the
Trustee shall be a party, or any Person succeeding to the corporate trust
business of the Trustee, shall be the successor of the Trustee hereunder,
provided such corporation shall be eligible under the provisions of Section 11.6
hereof, without the execution or filing of any paper or any further act on the
part of any of the parties hereto, anything herein to the contrary
notwithstanding.
 
Section 11.10  Appointment of Co-Trustee or Separate Trustee.
 
(a)  Notwithstanding any other provisions of this Agreement, at any time, for
the purpose of meeting any legal requirements of any jurisdiction in which any
part of the Trust may at the time be located, the Trustee shall have the power
and may execute and deliver all instruments, subject to the prior written
consent of the Transferor, to appoint one or more Persons to act as a co-trustee
or co-trustees, or separate trustee or separate trustees, of all or any part of
the Trust, and to vest in such Person or Persons, in such capacity and for the
benefit of the Certificateholders, such title to the Trust, or any part thereof,
and, subject to the other provisions of this Section 11.10, such powers, duties,
obligations, rights and trusts as the Trustee may consider necessary or
desirable.  No co-trustee or separate trustee hereunder shall be required to
meet the terms of eligibility as a successor trustee under Section 11.6 and no
notice to Certificateholders of the appointment of any co-trustee or separate
trustee shall be required under Section 11.8 hereof.
 
(b)  Every separate trustee and co-trustee shall, to the extent permitted by
law, be appointed and act subject to the following provisions and conditions:
(i)  all rights, powers, duties and obligations conferred or imposed upon the
Trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Trustee joining in such act), except to the extent that under any
laws of any jurisdiction in which any particular act or acts are to be performed
(whether as Trustee hereunder or as successor to the Servicer hereunder), the
Trustee shall be incompetent or unqualified to perform such act or acts, in
which event such rights, powers, duties and obligations (including the holding
of title to the Trust or any portion thereof in any such jurisdiction) shall be
exercised and performed singly by such separate trustee or co-trustee, but
solely at the direction of the Trustee;
 
(ii)  no trustee hereunder shall be personally liable by reason of any act or
omission of any other trustee hereunder; and

84

--------------------------------------------------------------------------------



(iii)  the Trustee may at any time accept the resignation of or remove any
separate trustee or co-trustee.
 
(c)  Any notice, request or other writing given to the Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them.  Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article XI.  Each separate trustee and co-trustee, upon its acceptance
of the trusts conferred, shall be vested with the estates or property specified
in its instrument of appointment, either jointly with the Trustee or separately,
as may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee.  Every
such instrument shall be filed with the Trustee and a copy thereof given to the
Servicer.
 
(d)  Any separate trustee or co-trustee may at any time constitute the Trustee
as its agent or attorney-in-fact with full power and authority, to the extent
not prohibited by law, to do any lawful act under or in respect of this
Agreement on its behalf and in its name.  If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or
successor trustee.
 
Section 11.11  Tax Returns.  In the event the Trust shall be required to file
tax returns, the Trustee, as soon as practicable after it is made aware of such
requirement, shall prepare or cause to be prepared any tax returns required to
be filed by the Trust and, to the extent possible, shall file such returns at
least five days before such returns are due to be filed.  The Trustee is hereby
authorized to sign any such return on behalf of the Trust, in the event that the
Trustee is determined to be the person required by law to sign such return.  The
Servicer shall prepare or shall cause to be prepared all tax information
required by law to be distributed to Certificateholders and shall deliver such
information to the Trustee at least five days prior to the date it is required
by law to be distributed to Certificateholders.  The Servicer, upon request, in
the event that the Trustee is determined to be the person required by law to
sign such return, will furnish the Trustee with all such information known to
the Servicer as may be reasonably required in connection with the preparation of
all tax returns of the Trust.  In no event shall the Trustee or the Servicer be
liable for any liabilities, costs or expenses of the Trust, the Investor
Certificateholders or the Certificate Owners arising under any tax law,
including without limitation federal, state, local or foreign income or excise
taxes or any other tax imposed on or measured by income (or any interest or
penalty with respect thereto or arising from a failure to comply therewith).
 
Section 11.12  Trustee may Enforce Claims Without Possession of
Certificates.  All rights of action and claims under this Agreement or any
Series of Certificates may be prosecuted and enforced by the Trustee without the
possession of any of the Certificates or the production thereof in any
proceeding relating thereto, and any such proceeding instituted by the Trustee
shall be brought in its own name as trustee.  Any recovery of judgment shall,
after provision for the payment of the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, be for the
ratable benefit of the Holders of any
 

85

--------------------------------------------------------------------------------



Series of Certificates, as their interests may appear, in respect of which such
judgment has been obtained.
 
Section 11.13  Suits for Enforcement.  If a Servicer Default shall occur and be
continuing, the Trustee, in its discretion may, subject to the provisions of
Section 10.1, proceed to protect and enforce its rights and the rights of the
Holders of any Series of Certificates under this Agreement by a suit, action or
proceeding in equity or at law or otherwise, whether for the specific
performance of any covenant or agreement contained in this Agreement or in aid
of the execution of any power granted in this Agreement or for the enforcement
of any other legal, equitable or other remedy as the Trustee, being advised by
counsel, shall deem most effectual to protect and enforce any of the rights of
the Trustee or the Holders of any Series of Certificates.
 
Section 11.14  Rights of Certificateholders to Direct Trustee.  Holders of
Investor Certificates evidencing Undivided Interests aggregating more than 50%
of the Aggregate Investor Interest (or, with respect to any remedy, trust or
power that does not relate to all Series, 50% of the Aggregate Investor Interest
of the Investor Certificates of all Series to which such remedy, trust or power
relates) shall have the right to direct the time, method, and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred on the Trustee; provided, however, that, subject to
Section 11.1, the Trustee shall have the right to decline to follow any such
direction if the Trustee being advised by counsel determines that the action so
directed may not lawfully be taken, or if the Trustee in good faith shall, by a
Responsible Officer or Responsible Officers of the Trustee, determine that the
proceedings so directed would be illegal or subject it to personal liability or
be unduly prejudicial to the rights of Certificateholders not parties to such
direction; and provided, further, that nothing in this Agreement shall impair
the right of the Trustee to take any action deemed proper by the Trustee and
which is not inconsistent with such direction of such Holders of Investor
Certificates.
 
Section 11.15  Representations and Warranties of Trustee.  The Trustee
represents and warrants that:
 
(i)  the Trustee is a banking corporation organized, existing and authorized to
engage in the business of banking under the laws of the State of New York;
 
(ii)  the Trustee has full power, authority and right to execute, deliver and
perform this Agreement, and has taken all necessary action to authorize the
execution, delivery and performance by it of this Agreement; and
 
(iii)  this Agreement has been duly executed and delivered by the Trustee.
 
Section 11.16  Maintenance of Office or Agency.  The Trustee will maintain at
its expense in the Borough of Manhattan, the City of New York an office or
offices, or agency or agencies, where notices and demands to or upon the Trustee
in respect of the Certificates and this Agreement may be served.  The Trustee
initially designates its Corporate Trust Office as its office for such purposes
in New York.  The Trustee will give prompt written notice to the

86

--------------------------------------------------------------------------------



Servicer and to Certificateholders (or in the case of Holders of Bearer
Certificates, in the manner provided for in the related Supplement) of any
change in the location of the Certificate Register or any such office or agency.
 
[End of Article XI]
 

87

--------------------------------------------------------------------------------





 
ARTICLE XII
 
TERMINATION
 
Section 12.1  Termination of Trust.
 
(a)  The respective obligations and responsibilities of the Transferor, the
Servicer and the Trustee created hereby (other than the obligation of the
Trustee to make payments to Certificateholders as hereinafter set forth) shall
terminate, except with respect to the duties described in Sections 8.4 and 11.5
and subsections 2.4(c) and 12.3(b), on the Trust Termination Date; provided,
however, that the Trust shall not terminate on the date specified in clause (i)
of the definition of “Trust Termination Date” if each of the Servicer and the
Holder of the Transferor Certificate notify the Trustee in writing, not later
than five Business Days preceding such date, that they desire that the Trust not
terminate on such date, which notice (such notice, a “Trust Extension”) shall
specify the date on which the Trust shall terminate (such date, the “Extended
Trust Termination Date”); provided, however, that the Extended Trust Termination
Date shall be not later than the day prior to the expiration of 21 years after
the death of the last survivor of the descendants living on the date of this
Agreement of Joseph P. Kennedy, the late ambassador of the United States of
America to the Court of St. James’s.  The Servicer and the Holder of the
Transferor Certificate may, on any date following the Trust Extension, so long
as no Series of Certificates is outstanding, deliver a notice in writing to the
Trustee changing the Extended Trust Termination Date.
 
(b)  All principal or interest with respect to any Series of Investor
Certificates shall be due and payable no later than the Series Termination Date
with respect to such Series.  Unless otherwise provided in a Supplement, in the
event that the Investor Interest of any Series of Certificates is greater than
zero on its Series Termination Date (after giving effect to all transfers,
withdrawals, deposits and drawings to occur on such date and the payment of
principal to be made on such Series on such date), the Trustee will sell or
cause to be sold, and pay the proceeds first, to all Certificateholders of such
Series pro rata in final payment of all principal of and accrued interest on
such Series of Certificates, and second, as provided in the related Supplement,
an amount of Principal Receivables and the related Finance Charge Receivables
(or interests therein) up to 110% of the sum of the Investor Interest of such
Series plus the Enhancement Invested Amount or the Collateral Interest (if not
included in the Investor Interest) of such Series, if any, at the close of
business on such date (but not more than an amount of Principal Receivables and
the related Finance Charge Receivables equal to the sum of (1) the product of
(A) the Transferor Percentage, (B) the aggregate amount of Principal Receivables
in the Trust and (C) a fraction the numerator of which is the applicable
Investor Percentage with respect to Finance Charge Receivables and the
denominator of which is the sum of all Investor Percentages with respect to
Finance Charge Receivables of all Series and (2) the Investor Interest of such
Series plus the Enhancement Invested Amount or the Collateral Interest (if not
included in the Investor Interest) of such Series).  The Trustee shall (i)
notify each Credit Enhancement Provider of the proposed sale of such Receivables
and shall provide each Credit Enhancement Provider an opportunity to bid on such
Receivables and (ii) use its best efforts to sell, dispose of or
 

88

--------------------------------------------------------------------------------



otherwise liquidate the Receivables by the solicitation of competitive bids and
on terms equivalent to the best purchase offer as determined by the
Trustee.  None of the Transferor, any Affiliate of the Transferor or any agent
of the Transferor shall be permitted to purchase such Receivables in such
case.  Any proceeds of such sale in excess of such principal and interest paid
shall be paid to the Holder of the Transferor Certificate.  Upon such Series
Termination Date with respect to the applicable Series of Certificates, final
payment of all amounts allocable to any Investor Certificates of such Series
shall be made in the manner provided in Section 12.3.
 
Section 12.2  Optional Purchase.  (a)  If so provided in any Supplement, the
Transferor (so long as the Transferor is the Servicer or an Affiliate of the
Servicer) may, but shall not be obligated to, cause a final distribution to be
made in respect to the related Series of Certificates on a Distribution Date
specified in such Supplement by depositing into the Distribution Account or the
applicable Series Account, not later than the Transfer Date preceding such
Distribution Date, for application in accordance with Section 12.3, the amount
specified in such Supplement.
 
(b)  The amount deposited pursuant to subsection 12.2(a) shall be paid to the
Investor Certificateholders of the related Series pursuant to Section 12.3 on
the related Distribution Date following the date of such deposit.  All
Certificates of a Series which are purchased by the Transferor pursuant to
subsection 12.2(a) shall be delivered by the Transferor upon such purchase to,
and be canceled by, the Transfer Agent and Registrar and be disposed of in a
manner satisfactory to the Trustee and the Transferor.  The Investor Interest of
each Series which is purchased by the Transferor pursuant to subsection 12.2(a)
shall, for the purposes of the definition of “Transferor Interest,” be deemed to
be equal to zero on the Distribution Date following the making of the deposit,
and the Transferor Interest shall thereupon be deemed to have been increased by
the Investor Interest of such Series.
 
Section 12.3  Final Payment with Respect to any Series.
 
(a)  Written notice of any termination, specifying the Distribution Date upon
which the Investor Certificateholders of any Series may surrender their
Certificates for payment of the final distribution with respect to such Series
and cancellation, shall be given by the Trustee to Investor Certificateholders
of such Series mailed not later than the fifth day of the month of such final
distribution (subject to at least two Business Days’ prior notice from the
Servicer to the Trustee) (or in the manner provided by the Supplement relating
to such Series) specifying (i) the Distribution Date (which shall be the
Distribution Date in the month (x) in which the deposit is made pursuant to
subsection 2.4(e), 9.2(a), 10.2(a) or 12.2(a) of this Agreement or such other
section as may be specified in the related Supplement, or (y) in which the
related Series Termination Date occurs) upon which final payment of such
Investor Certificates will be made upon presentation and surrender of such
Investor Certificates at the office or offices therein designated (which, in the
case of Bearer Certificates, shall be outside the United States), (ii) the
amount of any such final payment and (iii) that the Record Date otherwise
applicable to such Distribution Date is not applicable, payments being made only
upon presentation and surrender of the Investor Certificates at the office or
offices therein specified.  The Servicer shall also deliver to the Trustee, as
soon as is practicable but in any event not later than three Business Days after
the Determination Date

89

--------------------------------------------------------------------------------



relating to the final payment described in the preceding sentence, an Officer’s
Certificate setting forth the information, to the extent available, specified in
Article V (as described in the related Supplement) of this Agreement covering
the period during the then current calendar year through the date of such notice
and setting forth the date of such final distribution.
 
(b)  Notwithstanding the termination of the Trust pursuant to subsection 12.1(a)
or the occurrence of the Series Termination Date with respect to any Series, all
funds then on deposit in the Finance Charge Account, the Principal Account, the
Excess Funding Account, the Distribution Account or any Series Account
applicable to the related Series shall continue to be held in trust for the
benefit of the Certificateholders of the related Series and the Paying Agent or
the Trustee shall pay such funds to the Certificateholders of the related Series
upon surrender of their Certificates (which surrenders and payments, in the case
of Bearer Certificates, shall be made only outside the United States).  In the
event that all of the Investor Certificateholders of any Series shall not
surrender their Certificates for cancellation within six months after the date
specified in the above-mentioned written notice, the Trustee shall give a second
written notice (or, in the case of Bearer Certificates, publication notice) to
the remaining Investor Certificateholders of such Series upon receipt of the
appropriate records from the Transfer Agent and Registrar to surrender their
Certificates for cancellation and receive the final distribution with respect
thereto.  If within one and one-half years after the second notice with respect
to a Series, all the Investor Certificates of such Series shall not have been
surrendered for cancellation, the Trustee may take appropriate steps or may
appoint an agent to take appropriate steps, to contact the remaining Investor
Certificateholders of such Series concerning surrender of their Certificates,
and the cost thereof shall be paid out of the funds in the Distribution Account
or any Series Account held for the benefit of such Investor
Certificateholders.  The Trustee and the Paying Agent shall pay to the
Transferor upon request any monies held by them for the payment of principal or
interest which remains unclaimed for two years.  After payment to the
Transferor, Investor Certificateholders entitled to the money must look to the
Transferor for payment as general creditors unless an applicable abandoned
property law designates another Person.
 
(c)  All Certificates surrendered for payment of the final distribution with
respect to such Certificates and cancellation shall be canceled by the Transfer
Agent and Registrar and be disposed of in a manner satisfactory to the Trustee
and the Transferor.
 
Section 12.4  Termination Rights of Holder of Transferor Certificate.  Upon the
termination of the Trust pursuant to Section 12.1, and after payment of all
amounts due hereunder on or prior to such termination and the surrender of the
Transferor Certificate, if applicable, the Trustee shall execute a written
reconveyance substantially in the form of Exhibit G pursuant to which it shall
reconvey to the Holder of the Transferor Certificate (without recourse,
representation or warranty) all right, title and interest of the Trust in and to
the Receivables, whether then existing or thereafter created, all moneys due or
to become due with respect to such Receivables (including all accrued interest
theretofore posted as Finance Charge Receivables) and all proceeds of such
Receivables and Insurance Proceeds relating to such Receivables and Interchange
(if any) allocable to the Trust pursuant to any Supplement, except for amounts,
if any, held by the Trustee pursuant to subsection 12.3(b).  The Trustee shall
execute and deliver such instruments of transfer and assignment, in each case
without recourse,

90

--------------------------------------------------------------------------------



as shall be reasonably requested by the Holder of the Transferor Certificate to
vest in such Holder all right, title and interest which the Trust had in the
Receivables.
 
[End of Article XII]
 

91

--------------------------------------------------------------------------------





 
ARTICLE XIII

 
MISCELLANEOUS PROVISIONS
 
Section 13.1  Amendment.
 
(a)  This Agreement (including any Supplement) may be amended from time to time
by the Transferor, the Servicer and the Trustee, without the consent of any of
the Certificateholders (i) to cure any ambiguity, to revise any exhibits or
schedules (other than Schedule 1), or to correct or supplement any provisions
herein or thereon or (ii) to add any other provisions with respect to matters or
questions raised under this Agreement which shall not be inconsistent with the
provisions of this Agreement; provided, however, that such action shall not, (A)
as evidenced by an Opinion of Counsel, adversely affect in any material respect
the interests of any of the Certificateholders unless such Certificateholders
have consented thereto or (B) as evidenced by an Officer’s Certificate,
significantly change the Permitted Activities of the Trust.
 
(b)  This Agreement (including any Supplement) and any schedule or exhibit
thereto may also be amended from time to time by the Transferor, the Servicer
and the Trustee, without the consent of any of the Certificateholders, for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement, or of modifying in any manner the rights of
the Holders of Certificates; provided, however, that (i) the Servicer shall have
provided an Officer’s Certificate to the Trustee to the effect that such
amendment will not materially and adversely affect the interests of any
Certificateholder and will not significantly change the Permitted Activities of
the Trust, (ii) the Servicer shall have provided a Tax Opinion with respect to
such amendment and (iii) the Servicer shall have provided at least ten (10)
Business Days’ prior written notice to each Rating Agency of such amendment and
the Rating Agency Condition shall have been satisfied; provided, further, that
such amendment shall not, without the consent of each Certificateholder of each
Series affected thereby, (A) reduce in any manner the amount of, or delay the
timing of, distributions which are required to be made on any Certificate of
such Series, (B) alter the requirements for changing the Minimum Transferor
Interest Percentage for such Series, (C) change the definition of or the manner
of calculating the interest of any Certificateholder of such Series, (D) change
the manner in which the Transferor Interest is determined or (E) reduce the
percentage pursuant to subsection 13.1(c) required to consent to any such
amendment.
 
(c)  This Agreement and any Supplement may also be amended from time to time by
the Transferor, the Servicer and the Trustee (x) with the consent of
Certificateholders evidencing Undivided Interests aggregating more than 50% of
the Investor Interest of each and every Series adversely affected, for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or of modifying in any manner the rights of
the Certificateholders of any Series then issued and outstanding if such
amendment would not, as evidenced by an Officer’s Certificate, significantly
change the Permitted Activities of the Trust or (y) with the consent of

92

--------------------------------------------------------------------------------



Certificateholders evidencing Undivided Interests aggregating more than 50% of
the Investor Interest, for the purpose of significantly changing the Permitted
Activities of the Trust; provided, however, that no such amendment under this
subsection shall, in each case without the consent of each Certificateholder of
the Series affected (i) reduce in any manner the amount of, or delay the timing
of, distributions which are required to be made on any Certificate of such
Series; (ii) change the definition of or the manner of calculating the Investor
Interest, the Investor Percentage or the Investor Default Amount of such Series
or (iii) reduce the aforesaid percentage required to consent to any such
amendment.
 
(d)    It shall not be necessary to obtain the consent of Certificateholders
under this Section 13.1 to approve the particular form of any proposed
amendment, but it shall be sufficient if such consent shall approve the
substance thereof.  The manner of obtaining such consents and of evidencing the
authorization of the execution thereof by Certificateholders shall be subject to
such reasonable requirements as the Trustee may prescribe.
 
(e)  Promptly after the execution of any amendment pursuant to subsections
13.1(a) or 13.1(c), the Trustee shall furnish notification of the substance of
such amendment to each Rating Agency providing a rating for any Series.
 
(f)  Any Supplement executed and delivered pursuant to Section 6.9 and any
amendments regarding the addition to or removal of Receivables from the Trust as
provided in Sections 2.6 or 2.7, executed in accordance with the provisions
hereof, shall not be considered amendments to this Agreement for the purpose of
Section 13.1.
 
(g)  In connection with any amendment, the Trustee may request, in addition to
the Opinion of Counsel required by subsection 13.2(d), an Opinion of Counsel
from the Transferor or the Servicer to the effect that the amendment complies
with all requirements of this Agreement.  The Trustee may, but shall not be
obligated to, enter into any amendment which affects the Trustee’s rights,
duties or immunities under this Agreement or otherwise.
 
Section 13.2  Protection of Right, Title and Interest to Trust.
 
(a)  The Servicer shall cause this Agreement, all amendments hereto and/or all
financing statements and continuation statements and any other necessary
documents covering the Certificateholders and the Trustee’s right, title and
interest to the Trust to be promptly recorded, registered and filed, and at all
times to be kept recorded, registered and filed, all in such manner and in such
places as may be required by law fully to preserve and protect the right, title
and interest of the Certificateholders or the Trustee, as the case may be,
hereunder to all property comprising the Trust.  The Servicer shall deliver to
the Trustee file-stamped copies of, or filing receipts for, any document
recorded, registered or filed as provided above, promptly after the same become
available following such recording, registration of filing.  The Transferor
shall cooperate fully with the Servicer in connection with the obligations set
forth above and will execute any and all documents reasonably required to
fulfill the intent of this subsection 13.2(a).

93

--------------------------------------------------------------------------------



(b)  Within 30 days after the Transferor makes any change in its name, identity
or corporate structure which would make any financing statement or continuation
statement filed in accordance with subsection 13.2(a) seriously misleading
within the meaning of Section 9-506 of the UCC, the Transferor shall give the
Trustee notice of any such change and shall file such financing statements or
amendments as may be necessary to continue the perfection of the Trust’s
security interest in the Receivables and the proceeds thereof.
 
(c)  The Transferor will give the Trustee prompt written notice of any change in
the jurisdiction in which it is located (as such location is determined pursuant
to Section 9-307 of the UCC), provided, that, as a result of such change, the
applicable provisions of the UCC would require the filing of any amendment of
any previously filed financing or continuation statement or of any new financing
statements.  If so required, the Transferor shall file such financing statements
as may be necessary to continue the perfection of the Trust’s security interest
in the Receivables and the proceeds thereof within the time specified in Section
9-316(a) of the UCC.
 
(d)  The Servicer will deliver to the Trustee on or before March 31 of each year
an Opinion of Counsel, substantially in the form of Exhibit E.
 
Section 13.3  Limitation on Rights of Certificateholders.
 
(a)  The death or incapacity of any Certificateholder shall not operate to
terminate this Agreement or the Trust, nor shall such death or incapacity
entitle such Certificateholder’s legal representatives or heirs to claim an
accounting or to take any action or commence any proceeding in any court for a
partition or winding-up of the Trust, nor otherwise affect the rights,
obligations and liabilities of the parties hereto or any of them.
 
(b)  No Certificateholder shall have any right to vote (except with respect to
the Investor Certificateholders as provided in Section 13.1 hereof) or in any
manner otherwise control the operation and management of the Trust, or the
obligations of the parties hereto, nor shall anything herein set forth, or
contained in the terms of the Certificates, be construed so as to constitute the
Certificateholders from time to time as partners or members of an association;
nor shall any Certificateholder be under any liability to any third person by
reason of any action taken by the parties to this Agreement pursuant to any
provision hereof.
 
(c)  No Certificateholder shall have any right by virtue of any provisions of
this Agreement to institute any suit, action or proceeding in equity or at law
upon or under or with respect to this Agreement, unless such Certificateholder
previously shall have given written notice to the Trustee, and unless the
Holders of Certificates evidencing Undivided Interests aggregating more than 50%
of the Investor Interest of any Series which may be adversely affected but for
the institution of such suit, action or proceeding, shall have made written
request upon the Trustee to institute such action, suit or proceeding in its own
name as Trustee hereunder and shall have offered to the Trustee such reasonable
indemnity as it may require against the costs, expenses and liabilities to be
incurred therein or thereby, and the Trustee, for 60 days after its receipt of
such notice, request and offer of indemnity, shall have neglected or refused to
institute any such action,
 

94

--------------------------------------------------------------------------------



suit or proceeding; it being understood and intended, and being expressly
covenanted by each Certificateholder with every other Certificateholder and the
Trustee, that no one or more Certificateholders shall have the right in any
manner whatever by virtue or by availing itself or themselves of any provisions
of this Agreement to affect, disturb or prejudice the rights of the
Certificateholders of any other of the Certificates, or to obtain or seek to
obtain priority over or preference to any other such Certificateholder, or to
enforce any right under this Agreement, except in the manner herein provided and
for the equal, ratable and common benefit of all Certificateholders.  For the
protection and enforcement of the provisions of this Section 13.3, each and
every Certificateholder and the Trustee shall be entitled to such relief as can
be given either at law or in equity.
 
Section 13.4  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND DUTIES OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
Section 13.5  Notices.  All demands, notices, instructions, directions and
communications hereunder shall be in writing and shall be deemed to have been
duly given (i) when personally delivered, (ii) two Business Days after being
sent by courier, (iii) five Business Days after being mailed by registered mail,
return receipt requested, (iv) if sent by facsimile transmission, or (v) if sent
by electronic mail or by such other means acceptable to the recipient (a) in the
case of the Transferor and Servicer, to 201 North Walnut Street, Wilmington,
Delaware 19801, Attention: Keith W. Schuck, President, telephone: (302)
282-3591, fax: (302) 282-7634  (electronic mail: keith.w.schuck@chase.com) with
a copy to JPMorgan Chase & Co., 270 Park Avenue, Floor 28, New York, New York
10017, Attention: Brent Barton, Vice President - Securitization, telephone:
(212) 270-3254, fax: (212) 270-1850 (electronic mail:
brent.barton@jpmchase.com), (b) in the case of the Trustee, to the Corporate
Trust Office, Attention: Michael Burack, Assistant Treasurer, telephone: (212)
815-3518, fax: (212) 815-4329 (electronic mail: mburack@bankofny.com), (c) in
the case of the Credit Enhancement Provider for a particular Series, to the
address, if any, specified in the Supplement relating to such Series and (d) in
the case of the Rating Agency for a particular Series, to the address, if any,
specified in the Supplement relating to such Series; or, as to each party, at
such other address, facsimile number or electronic mail as shall be designated
by such party in a written notice to each other party.  Unless otherwise
provided with respect to any Series in the related Supplement any notice
required or permitted to be mailed to a Certificateholder shall be given by
first-class mail, postage prepaid, at the address of such Certificateholder as
shown in the Certificate Register, or with respect to any notice required or
permitted to be made to the Holders of Bearer Certificates, by publication in
the manner provided in the related Supplement.  If and so long as any Series or
Class is listed on the Euro MTF market of the Luxembourg Stock Exchange and such
exchange shall so require, any notice to Investor Certificateholders shall be
published in an authorized newspaper of general circulation in Luxembourg within
the time period prescribed in this Agreement.  Any notice so mailed within the
time period prescribed in this Agreement shall be conclusively presumed to have
been duly given, whether or not the Certificateholder receives such notice.
 

95

--------------------------------------------------------------------------------



Section 13.6  Severability of Provisions.  If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity of
enforceability of the other provisions of this Agreement or of the Certificates
or rights of the Certificateholders thereof.
 
Section 13.7  Assignment.  Notwithstanding anything to the contrary contained
herein, except as provided in Section 8.2, this Agreement may not be assigned by
the Servicer without the prior consent of Holders of Investor Certificates
evidencing Undivided Interests aggregating not less than 66 2/3% of the Investor
Interest of each Series on a Series by Series basis.
 
Section 13.8  Certificates Non-Assessable and Fully Paid.  It is the intention
of the parties to this Agreement that the Certificateholders shall not be
personally liable for obligations of the Trust, that the Undivided Interests
represented by the Certificates shall be non-assessable for any losses or
expenses of the Trust or for any reason whatsoever, and that Certificates upon
authentication thereof by the Trustee pursuant to Sections 2.1 and 6.2 are and
shall be deemed fully paid.
 
Section 13.9  Further Assurances.  The Transferor and the Servicer agree to do
and perform, from time to time, any and all acts and to execute any and all
further instruments required or reasonably requested by the Trustee more fully
to effect the purposes of this Agreement, including, without limitation, the
execution of any financing statements or continuation statements relating to the
Receivables for filing under the provisions of the Uniform Commercial Code of
any applicable jurisdiction.
 
Section 13.10  No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Trustee, any Credit Enhancement Provider
or the Investor Certificateholders, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exhaustive of any rights, remedies, powers and privileges
provided by law.
 
Section 13.11  Counterparts.  This Agreement may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.
 
Section 13.12  Third-Party Beneficiaries.  This Agreement will inure to the
benefit of and be binding upon the parties hereto, the Certificateholders and,
to the extent provided in the related Supplement, to the Credit Enhancement
Provider named therein, and their respective successors and permitted
assigns.  Except as otherwise provided in this Article XIII, no other Person
will have any right or obligation hereunder.
 

96

--------------------------------------------------------------------------------



Section 13.13  Actions by Certificateholders.
 
(a)  Wherever in this Agreement a provision is made that an action may be taken
or a notice, demand or instruction given by Investor Certificateholders, such
action, notice or instruction may be taken or given by any Investor
Certificateholder, unless such provision requires a specific percentage of
Investor Certificateholders.
 
(b)  Any request, demand, authorization, direction, notice, consent, waiver or
other act by a Certificateholder shall bind such Certificateholder and every
subsequent holder of such Certificate issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof in respect of anything done
or omitted to be done by the Trustee or the Servicer in reliance thereon,
whether or not notation of such action is made upon such Certificate.
 
Section 13.14  Rule 144A Information.  For so long as any of the Investor
Certificates of any Series or any Class are “restricted securities” within the
meaning of Rule 144(a)(3) under the Securities Act, each of the Transferor, the
Servicer, the Trustee and the Credit Enhancement Provider for such Series agree
to cooperate with each other to provide to any Investor Certificateholders of
such Series or Class and to any prospective purchaser of Certificates designated
by such an Investor Certificateholder upon the request of such Investor
Certificateholder or prospective purchaser, any information required to be
provided to such holder or prospective purchaser to satisfy the condition set
forth in Rule 144A(d)(4) under the Securities Act.
 
Section 13.15  Merger and Integration.  Except as specifically stated otherwise
herein, this Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof, and all prior understandings, written or
oral, are superseded by this Agreement.  This Agreement may not be modified,
amended, waived or supplemented except as provided herein.
 
Section 13.16  Headings.  The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.
 
Section 13.17  Characterization of the Trust.  For purposes of SFAS 140, the
parties hereto intend that the Trust shall be treated as a “qualifying special
purpose entity” as such term is used in SFAS 140 and any successor rule thereto
and its permitted activities shall be limited in accordance with paragraph 35
thereof.
 
If the transfer of the Receivables to the Trust is characterized as a loan to
the Transferor secured by Receivables, the Transferor, in such circumstances,
agrees that it does not have the right to prepay such loan prior to the maturity
date thereof under any circumstances and does hereby irrevocably waive and
relinquish such right.
 
Section 13.18  Fiscal Year.  The fiscal year of the Trust will end on the last
day of each calendar year.
 
Section 13.19  Consequential Damages.  In no event shall the Trustee be
responsible or liable for special, indirect, or consequential loss or damage of
any kind
 

97

--------------------------------------------------------------------------------



whatsoever (including, but not limited to, loss of profit) irrespective of
whether the Trustee has been advised of the likelihood of such loss or damage
and regardless of the form of action.
 
Section 13.20  Force Majeure.  In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Trustee shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.
 
Section 13.21  Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE CERTIFICATES OR THE TRANSACTION CONTEMPLATED HEREBY.
 
 
[End of Article XIII]
 
 
98

--------------------------------------------------------------------------------


 
 
 
ARTICLE XIV
 
COMPLIANCE WITH REGULATION AB
 
Section 14.1  Intent of the Parties; Reasonableness.  The Transferor, the
Servicer, the Paying Agent and the Trustee acknowledge and agree that the
purpose of this Article XIV is to facilitate compliance by the Transferor with
the provisions of Regulation AB and related rules and regulations of the
Commission.  The Transferor shall exercise its right to request delivery of
information or other performance under these provisions solely in good faith and
for purposes of the Transferor’s compliance with the Securities Act, the
Exchange Act and the rules and regulations of the Commission thereunder (or the
provision in a private offering of disclosure comparable to that required under
the Securities Act).  The Trustee agrees to cooperate in good faith with any
reasonable request by the Transferor for information regarding the Trustee which
is required in order to enable the Transferor to comply with the provisions of
Regulation AB, including, without limitation, Items 1103(a)(1), 1109(a),
1109(b), 1117, 1118, 1119 and 1122 of Regulation AB as it relates to the Trustee
or to the Trustee’s obligations under this Agreement or any Supplement.  The
Paying Agent agrees to cooperate in good faith with any reasonable request by
the Transferor for information regarding the Paying Agent which is required in
order to enable the Transferor to comply with the provisions of Regulation AB,
including, without limitation, Items 1117, 1119 and 1122 of Regulation AB as it
relates to the Paying Agent or to the Paying Agent’s obligations under this
Agreement or any Supplement.  The Servicer agrees to cooperate in good faith
with any reasonable request by the Transferor for information regarding the
Servicer which is required in order to enable the Transferor to comply with the
provisions of Regulation AB, including, without limitation, Items 1103(a)(1),
1105, 1108, 1117, 1118, 1119, 1121, 1122 and 1123 of Regulation AB as it relates
to the Servicer or to the Servicer’s obligations under this Agreement or any
Supplement.
 
Section 14.2  Additional Representations and Warranties of the Trustee.  The
Trustee shall be deemed to represent to the Transferor, as of the date on which
information is provided to the Transferor under Section 14.3 that, except as
disclosed in writing to the Transferor prior to such date to the best of its
knowledge:  (i) neither the execution, delivery and performance by the Trustee
of this Agreement or any Supplement, the performance by the Trustee of its
obligations under this Agreement or any Supplement nor the consummation of any
of the transactions by the Trustee contemplated thereby, is in violation of any
indenture, mortgage, bank credit agreement, note or bond purchase agreement,
long-term lease, license or other agreement or instrument to which the Trustee
is a party or by which it is bound, which violation would have a material
adverse effect on the Trustee’s ability to perform its obligations under this
Agreement or any Supplement, or of any judgment or order applicable to the
Trustee; and (ii) there are no proceedings pending or threatened against the
Trustee in any court or before any governmental authority, agency or arbitration
board or tribunal which, individually or in the aggregate, would have a material
adverse effect on the right, power and authority of the Trustee to enter into
this Agreement or any Supplement or to perform its obligations under this
Agreement or any Supplement.
 

99

--------------------------------------------------------------------------------



Section 14.3  Information to Be Provided by the Trustee.  The Trustee shall (i)
no later than three Business Days before each Most Recent Quarterly Filing Date,
provide to the Transferor, in the form attached hereto as Exhibit L, or such
other form as may mutually be agreed upon, such information regarding the
Trustee as is required for the purpose of compliance with Item 1117 of
Regulation AB, and (ii) as promptly as practicable following notice to or
discovery by the Trustee of any changes to such information, provide to the
Transferor, in writing, such updated information.
 
 
The Trustee shall (i) no later than three Business Days before each Most Recent
Quarterly Filing Date, provide to the Transferor, in the form attached hereto as
Exhibit L, or such other form as may mutually be agreed upon, such information
regarding the Trustee as is required for the purpose of compliance with the
provisions of Regulation AB, including, without limitation, Items 1103(a)(1),
1109(a), 1109(b), 1118 and 1119 of Regulation AB, and (ii) as promptly as
practicable following notice to or discovery by the Trustee of any changes to
such information, provide to the Transferor, in writing, such updated
information.  Such information shall include, at a minimum:
 
(A)  the Trustee’s name and form of organization;
 
(B)  a description of the extent to which the Trustee has had prior experience
serving as a Trustee for asset-backed securities transactions involving credit
card receivables; and
 
(C)  a description of any affiliation between the Trustee and any of the
following parties to a Securitization Transaction, as such parties are
identified to the Trustee by the Transferor in writing in advance of such
Securitization Transaction:


(1)  
the sponsor;

(2)  
any depositor;

(3)  
the issuing entity;

(4)  
any servicer;

(5)  
any other trustee;

(6)  
any originator;

(7)  
any significant obligor;

(8)  
any enhancement or support provider; and

(9)  
any other material party related to any Securitization Transaction.

 
In addition, the Trustee shall provide a description of whether there is, and if
so the general character of, any business relationship, agreement, arrangement,
transaction or understanding between the Trustee and any above-listed party that
is entered into outside the ordinary course of business or is on terms other
than would be obtained in an arm’s length transaction with an unrelated third
party, apart from the Securitization Transactions, that currently exists or that
existed during the past two years and that is material to an investor’s
understanding of the asset-backed securities.
 

100

--------------------------------------------------------------------------------



Section 14.4  Trustee’s Report on Assessment of Compliance and Attestation.
 
(a)  On or before March 1 of each calendar year, commencing in 2007, the Trustee
shall:
 
(i)  deliver to the Transferor a report regarding the Trustee’s assessment of
compliance with the Servicing Criteria during the immediately preceding calendar
year, as required under Rules 13a-18 and 15d-18 of the Exchange Act and Item
1122 of Regulation AB.  Such report shall be addressed to the Transferor and
signed by an authorized officer of the Trustee, and shall address each of the
Servicing Criteria specified in Exhibit I, as may be amended from time to time
by the parties hereto;
 
(ii)  deliver to the Transferor a report of a registered public accounting firm
reasonably acceptable to the Transferor that attests to, and reports on, the
assessment of compliance made by the Trustee and delivered pursuant to the
preceding paragraph.  Such attestation shall be in accordance with Rules
1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act; and
 
(iii)  deliver to the Transferor and any other Person that will be responsible
for signing the certification (a “Sarbanes Certification”) required by Rules
13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002) on behalf of the Issuing Entity or the Transferor
with respect to a Securitization Transaction a certification in the form
attached hereto as Exhibit H, or such other form as may mutually be agreed upon.
 
(b)  The Trustee acknowledges that the parties identified in clause (a)(iii)
above may rely on the certification provided by the Trustee pursuant to such
clause in signing a Sarbanes Certification and filing such with the Commission.
 
(c)  Within thirty (30) days of receipt, the Transferor shall provide a copy of
all reports prepared and delivered pursuant to this Section 14.4 to each Rating
Agency.


Section 14.5  Information to Be Provided by the Paying Agent.
 
(a)  For so long as the Transferor is required to report under Regulation AB,
the Paying Agent shall (i) on or before the fifth Business Day of each month,
provide to the Transferor, in writing, such information regarding the Paying
Agent as is required for the purpose of compliance with Item 1117 of Regulation
AB, (ii) at the time of the offering of any new Certificates issued by the
Issuing Entity, provide to the Transferor, in writing, such information
regarding the Paying Agent as is required for the purpose of compliance with
Item 1117 of Regulation AB, and (iii) as promptly as practicable following
notice to or discovery by the Paying Agent of any changes to such information,
provide to the Transferor, in writing, such updated information.

101

--------------------------------------------------------------------------------



(b)  Upon request from the Transferor, the Paying Agent shall provide a
description of any affiliation or material relationship, as specified in Item
1119 of Regulation AB, between (i) the Paying Agent, on the one hand, and (ii)
those parties to the Securitization Transaction as are identified by the
Transferor in writing, on the other.
 
Section 14.6  Paying Agent’s Report on Assessment of Compliance and Attestation.
 
(a)  On or before March 1 of each calendar year, commencing in 2007, for so long
as the Transferor is required to report under Regulation AB, the Paying Agent
shall:
 
(i)  deliver to the Transferor a report regarding the Paying Agent’s assessment
of compliance with the Servicing Criteria during the immediately preceding
calendar year, as required under Rules 13a-18 and 15d-18 of the Exchange Act and
Item 1122 of Regulation AB.  Such report shall be signed by an authorized
officer of the Paying Agent, and shall address each of the Servicing Criteria
specified in Exhibit J, as may be amended from time to time by the parties
hereto;
 
(ii)  deliver to the Transferor a report of a registered public accounting firm
that attests to, and reports on, the assessment of compliance made by the Paying
Agent and delivered pursuant to the preceding paragraph.  Such attestation shall
be in accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the
Securities Act and the Exchange Act; and
 
(iii)  deliver to the Transferor and any other Person that will be responsible
for signing the Sarbanes Certification on behalf of the Issuing Entity or the
Transferor with respect to a Securitization Transaction a certification in the
form attached hereto as Exhibit H, or such other form as may mutually be agreed
upon.
 
(b)  The Paying Agent acknowledges that the parties identified in clause
(a)(iii) above may rely on the certification provided by the Paying Agent
pursuant to such clause in signing a Sarbanes Certification and filing such with
the Commission.
 
(c)  Within thirty (30) days of receipt, the Transferor shall provide a copy of
all reports prepared and delivered pursuant to this Section 14.6 to each Rating
Agency.
 
Section 14.7  Additional Representations and Warranties of the Servicer.  The
Servicer shall be deemed to represent to the Transferor, as of the date on which
information is provided to the Transferor under Section 14.8 that, except as
disclosed in writing to the Transferor prior to such date to the best of its
knowledge:  (i) the Servicer is not aware and has not received notice that any
default, early amortization or other performance triggering event has occurred
as to any other securitization of credit card receivables due to any act or
failure to act of the Servicer; (ii) the Servicer has not been terminated as
servicer in a securitization involving credit card receivables, either due to a
servicing default or to application of a servicing
 

102

--------------------------------------------------------------------------------



performance test or trigger; (iii) no material noncompliance with the applicable
servicing criteria with respect to other securitizations of credit card
receivables involving the Servicer as servicer has been disclosed or reported by
the Servicer; (iv) no material changes to the Servicer’s policies or procedures
with respect to the servicing function it will perform under this Agreement and
any Supplement have occurred during the three-year period immediately preceding
the related Securitization Transaction; (v) there are no aspects of the
Servicer’s financial condition that could have a material adverse effect on the
performance by the Servicer of its servicing obligations under this Agreement or
any Supplement; and (vi) there are no material legal or governmental proceedings
pending (or known to be contemplated) against the Servicer, any Subservicer or
any third-party originator.
 
Section 14.8  Information to Be Provided by the Servicer.  In connection with
any Securitization Transaction, the Servicer shall (i) within five (5) Business
Days following request by the Transferor, provide to the Transferor, in writing,
the information specified in this Section 14.8, and (ii) as promptly as
practicable following notice to or discovery by the Servicer of any changes to
such information, provide to the Transferor, in writing, such updated
information.
 
(a)  The Servicer shall provide such information regarding the Servicer and each
Subservicer (each of the Servicer and each Subservicer, for purposes of this
paragraph, a “Servicing Party”) as the Transferor shall request for the purpose
of compliance with Item 1108 of Regulation AB.  Such information shall include,
at a minimum:
 
(A)  the Servicing Party’s name and form of organization;
 
(B)  a description of how long the Servicing Party has been servicing credit
card accounts; a general discussion of the Servicing Party’s experience in
servicing assets of any type as well as a more detailed discussion of the
Servicing Party’s experience in, and procedures for, the servicing function it
will perform under this Agreement and any Supplement; information regarding the
size, composition and growth of the Servicing Party’s portfolio of credit card
accounts of a type similar to the Accounts and information on factors related to
the Servicing Party that may be material, in the good faith judgment of the
Transferor, to any analysis of the servicing of the Accounts or the related
asset-backed securities, as applicable, including, without limitation:
 
(1)  whether any prior securitizations of credit card receivables involving the
Servicing Party has defaulted or experienced an early amortization or other
performance triggering event because of servicing during the three-year period
immediately preceding the related Securitization Transaction;
 
(2)  the extent of outsourcing the Servicing Party utilizes;
 
(3)  whether there has been previous disclosure of material noncompliance with
the applicable servicing criteria with respect to other securitizations

103

--------------------------------------------------------------------------------



of credit card receivables involving the Servicing Party as a servicer during
the three-year period immediately preceding the related Securitization
Transaction;
 
(4)  whether the Servicing Party has been terminated as servicer in a
securitization of credit card receivables, either due to a servicing default or
to application of a servicing performance test or trigger; and
 
(5)  such other information as the Transferor may reasonably request for the
purpose of compliance with Item 1108(b)(2) of Regulation AB;
 
(C)  a description of any material changes during the three-year period
immediately preceding the related Securitization Transaction to the Servicing
Party’s policies or procedures with respect to the servicing function it will
perform under this Agreement and any Supplement;
 
(D)  information regarding the Servicing Party’s financial condition, to the
extent that there is a material risk that an adverse financial event or
circumstance involving the Servicing Party could have a material adverse effect
on the performance by the Servicing Party of its servicing obligations under
this Agreement or any Supplement;
 
(E)  a description of the Servicing Party’s processes and procedures designed to
address any special or unique factors involved in servicing;
 
(F)  a description of the Servicing Party’s processes for handling
delinquencies, losses, bankruptcies and recoveries, such as sale of defaulted
receivables; and
 
(G)  information as to how the Servicing Party defines or determines
delinquencies and charge-offs, including the effect of any grace period,
re-aging, restructuring, partial payments considered current or other practices
with respect to delinquency and loss experience.
 
(b)  As a condition to the succession to the Servicer or any Subservicer as
servicer or subservicer under this Agreement or any Supplement by any Person (i)
into or with which the Servicer or such Subservicer may be merged or
consolidated, or (ii) which may be appointed as a successor to the Servicer or
any Subservicer, the Servicer shall provide to the Transferor at least fifteen
(15) calendar days prior to the effective date of such succession or
appointment, (x) written notice to the Transferor of such succession or
appointment and (y) in writing and in form and substance reasonably satisfactory
to the Transferor, all information reasonably requested by the Transferor in
order to comply with its reporting obligation under Item 6.02 of Form 8-K with
respect to any Series or Class, or any notes issued by the Issuing Entity.
 
(c)  In addition to such information as the Servicer is obligated to provide
pursuant to other provisions of this Agreement and any Supplement, if so
requested by the Transferor, the Servicer shall provide such information
regarding the performance of the Receivables or the servicing of the Accounts as
is reasonably required to facilitate

104

--------------------------------------------------------------------------------



preparation of distribution reports in accordance with Item 1121 of Regulation
AB.  Such information shall be provided concurrently with the distribution
reports otherwise required to be delivered monthly by the Servicer under this
Agreement and any Supplement, commencing with the first such report due not less
than ten (10) Business Days following such request.
 
Section 14.9  Servicer’s Report on Assessment of Compliance and Attestation.
 
(a)  On or before March 1 of each calendar year, commencing in 2007, the
Servicer shall:
 
(i)  deliver to the Transferor a report regarding the Servicer’s or any
Subservicer’s assessment of compliance with the Servicing Criteria during the
immediately preceding calendar year, as required under Rules 13a-18 and 15d-18
of the Exchange Act and Item 1122 of Regulation AB.  Such report shall be
addressed to the Transferor and signed by an authorized officer of the Servicer,
and shall address each of the Servicing Criteria specified in Exhibit K, as may
be amended from time to time by the parties hereto;
 
(ii)  deliver to the Transferor a report of a registered public accounting firm
reasonably acceptable to the Transferor that attests to, and reports on, the
assessment of compliance made by the Servicer and delivered pursuant to the
preceding paragraph.  Such attestation shall be in accordance with Rules
1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act;
 
(iii)  instruct each Servicing Participant to deliver to the Transferor an
assessment of compliance and accountants’ attestation as and when provided in
subsections 14.9(a) and (b); and
 
(iv)  deliver to the Transferor and any other Person that will be responsible
for signing the Sarbanes Certification on behalf of the Issuing Entity or the
Transferor with respect to a Securitization Transaction a certification in the
form attached hereto as Exhibit H, or such other form as may be mutually agreed
upon.
 
The Servicer acknowledges that the parties identified in clause (iv) above may
rely on the certification provided by the Servicer pursuant to such clause in
signing a Sarbanes Certification and filing such with the Commission.
 
(b)  Each assessment of compliance provided by a Subservicer pursuant to
subsection 14.9(a)(i) shall address each of the Servicing Criteria specified on
a certification substantially in the form of Exhibit K hereto delivered to the
Transferor concurrently with the execution of this Agreement or, in the case of
a Subservicer subsequently appointed as such, on or prior to the date of such
appointment.  An assessment of compliance provided by a Servicing Participant
pursuant to subsection 14.9(a)(iii) need not address any elements of the
Servicing Criteria other than those specified by the Servicer pursuant to
Section 14.10.
 

105

--------------------------------------------------------------------------------



(c)  Within thirty (30) days of receipt, the Transferor shall provide a copy of
all reports prepared and delivered pursuant to this Section 14.9 to each Rating
Agency.
 
Section 14.10  Use of Subservicers and Servicing Participants.
 
(a)  The Servicer shall use its best efforts to hire or otherwise utilize only
the services of Subservicers that agree to comply with the provisions of
subsection 14.10(b).  The Servicer shall use its best efforts to hire or
otherwise utilize only the services of Servicing Participants, and shall use its
best efforts to ensure that Subservicers hire or otherwise utilize only the
services of Servicing Participants, to fulfill any of the obligations of the
Servicer as servicer under this Agreement or any Supplement, if those Servicing
Participants agree to comply with the provisions of subsection 14.10(b).
 
(b)  Except as may otherwise be required pursuant to Section 8.7, it shall not
be necessary for the Servicer to seek the consent of the Transferor to the
utilization of any Subservicer.  The Servicer shall use its best efforts to
cause any Subservicer used by the Servicer (or by any Subservicer) for the
benefit of the Transferor to comply with the provisions of this Section and with
Sections 3.5, 14.7, 14.9 and subsection 14.8(c) to the same extent as if such
Subservicer were the Servicer.  The Servicer shall be responsible for obtaining
from each Subservicer and delivering to the Transferor any servicer compliance
statement required to be delivered by such Subservicer under Section 3.5, any
assessment of compliance and attestation required to be delivered by such
Subservicer under Section 14.9 and any certification required to be delivered to
the Person that will be responsible for signing the Sarbanes Certification as
and when required to be delivered.
 
(c)  Except as may otherwise be required pursuant to Section 8.7, it shall not
be necessary for the Servicer to seek the consent of the Transferor to the
utilization of any Servicing Participant.  The Servicer shall promptly upon
request provide to the Transferor a written description (in form and substance
satisfactory to the Transferor) of the role and function of each Servicing
Participant utilized by the Servicer or any Subservicer, specifying (i) the
identity of each such Servicing Participant and (ii) which elements of the
Servicing Criteria will be addressed in assessments of compliance provided by
each Servicing Participant.
 
As a condition to the utilization of any Servicing Participant, the Servicer
shall use its best efforts to cause any such Servicing Participant used by the
Servicer (or by any Subservicer) for the benefit of the Transferor to comply
with the provisions of Section 14.9 to the same extent as if such Servicing
Participant were the Servicer.  The Servicer shall be responsible for obtaining
from each Servicing Participant and delivering to the Transferor any assessment
of compliance and attestation required to be delivered by such Servicing
Participant under Section 14.9, in each case as and when required to be
delivered.
 
[End of Article XIV]
 

106

--------------------------------------------------------------------------------





 


 
IN WITNESS WHEREOF, the Transferor and Servicer and the Trustee and Paying Agent
have caused this Agreement to be duly executed by their respective officers as
of the day and year first above written.




 
CHASE BANK USA, NATIONAL ASSOCIATION,

 
as Transferor and Servicer





 
By:
/s/ Keith W. Schuck___________________
 

 
Name: Keith W. Schuck

 
Title:   President





 
THE BANK OF NEW YORK,

 
as Trustee and Paying Agent





 
By:
/s/ Michael Burack_______________________
 

 
Name: Michael Burack

 
Title:   Assistant Treasurer




      
        Fifth A&R CHAMT PSA      
      
        
      
    


--------------------------------------------------------------------------------





 
EXHIBIT A
 
 
TRANSFEROR CERTIFICATE
No.
__                                                                              One
Unit


 
CHASE CREDIT CARD MASTER TRUST
ASSET BACKED CERTIFICATE
 
 
THIS CERTIFICATE WAS ISSUED PURSUANT TO AN EXEMPTION FROM  REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY BE SOLD ONLY
PURSUANT TO A REGISTRATION STATEMENT EFFECTIVE UNDER THE ACT OR AN EXEMPTION
FROM THE PROVISIONS OF SECTION 5 OF THE ACT.  IN ADDITION, THE TRANSFER OF THIS
CERTIFICATE IS SUBJECT TO RESTRICTIONS SET FORTH IN THE POOLING AND SERVICING
AGREEMENT REFERRED TO HEREIN.  A COPY OF THE POOLING AND SERVICING AGREEMENT
WILL BE FURNISHED TO THE HOLDER OF THIS CERTIFICATE BY THE TRUSTEE UPON WRITTEN
REQUEST.
 
This Certificate represents an
Undivided Interest in the
Chase Credit Card Master Trust
 
Evidencing an Undivided Interest in a trust, the corpus of which consists of a
portfolio of VISA® and MasterCard®2 credit card receivables generated or
acquired by Chase Bank USA, National Association, and other assets and interests
constituting the Trust under the Pooling and Servicing Agreement described
below.
 
(Not an interest in or an obligation of Chase Bank USA, National Association or
any Affiliate thereof.)
 
This certifies that Chase Bank USA, National Association (the “Holder”) is the
registered owner of an undivided interest in a trust (the “Trust”), the corpus
of which consists of a portfolio of receivables (the “Receivables”) now existing
or hereafter created under selected VISA® and MasterCard® credit card accounts
(the “Accounts”) of Chase Bank USA, National Association (the “Transferor”), a
national banking association, all monies due or to become due in payment of the
Receivables (including all Finance Charge Receivables), all proceeds of such
Receivables and Insurance Proceeds relating to the Receivables, the other assets
and interests constituting the Trust and the proceeds thereof pursuant to a
Fifth Amended and Restated Pooling and Servicing Agreement, dated as of December
19, 2007, as supplemented by any Supplement relating to a Series of Investor
Certificates (the “Pooling and Servicing Agreement”),



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

2
VISA® and MasterCard® are registered trademarks of VISA U.S.A., Inc. and
MasterCard International Inc., respectively.


 
 
A-1

--------------------------------------------------------------------------------



 
by and between Chase Bank USA, National Association, as Transferor and Servicer,
and The Bank of New York, as Trustee (the “Trustee”) and as Paying Agent, a
summary of certain of the pertinent provisions of which is set forth herein.
 
To the extent not defined herein, the capitalized terms used herein have the
meanings assigned to them in the Pooling and Servicing Agreement.  This
Certificate is issued under and is subject to the terms, provisions and
conditions of the Pooling and Servicing Agreement, to which Pooling and
Servicing Agreement, as amended from time to time, the Holder by virtue of the
acceptance hereof assents and by which the Holder is bound.
 
This Certificate has not been registered or qualified under the Securities Act
of 1933, as amended, or any state securities law.  No sale, transfer or other
disposition of this Certificate shall be permitted other than in accordance with
the provisions of Section 6.3, 6.9 or 7.2 of the Pooling and Servicing
Agreement.
 
The Receivables consist of Principal Receivables which arise generally from the
purchase of goods and services and of amounts advanced to cardholders as cash
advances, and of Finance Charge Receivables which arise generally from Periodic
Finance Charges and other fees and charges, as more fully specified in the
Pooling and Servicing Agreement.
 
This Certificate is the Transferor Certificate (the “Certificate”), which
represents an Undivided Interest in the Trust, including the right to receive
the Collections and other amounts at the times and in the amounts specified in
the Pooling and Servicing Agreement to be paid to the Holder of the Transferor
Certificate.  The aggregate interest represented by this Certificate in the
Principal Receivables in the Trust shall not at any time exceed the Transferor
Interest at such time.  In addition to this Certificate, Series of Investor
Certificates will be issued to investors pursuant to the Pooling and Servicing
Agreement, each of which will represent an Undivided Interest in the
Trust.  This Certificate shall not represent any interest in the Investor
Accounts, any Series Accounts or any Credit Enhancement, except to the extent
provided in the Pooling and Servicing Agreement.  The Transferor Interest on any
date of determination will be an amount equal to the aggregate amount of
Principal Receivables and the principal amounts on deposit in the Excess Funding
Account, any Principal Funding Account and any other Series Account (if so
provided in the applicable Supplement) at the end of the day immediately prior
to such date of determination minus the Aggregate Investor Interest at the end
of such day, minus the aggregate Enhancement Invested Amounts (if such amounts
are not included in the Investor Interest in the applicable Supplement), if any,
for each Series outstanding at the end of such day.
 
The Servicer shall deposit all Collections in the Collection Account as promptly
as possible after the Date of Processing of such Collections, but in no event
later than the second Business Day following such Date of Processing (except as
provided below and except as provided in any Supplement to the Pooling and
Servicing Agreement).  Unless otherwise stated in any Supplement, throughout the
existence of the Trust, the Servicer shall allocate to the Holder of the
Certificate an amount equal to the product of (A) the Transferor Percentage and
(B) the aggregate amount of such Collections allocated to Principal Receivables
and Finance Charge Receivables, respectively, in respect of each Monthly
Period.  Notwithstanding the first sentence of this paragraph, the Servicer need
not deposit this amount or any other amounts so allocated to
 
 
A-2

--------------------------------------------------------------------------------


 

 
the Certificate pursuant to the Pooling and Servicing Agreement into the
Collection Account and shall pay, or be deemed to pay, such amounts as collected
to the Holder of this Certificate.
 
Chase Bank USA, National Association, as Servicer, is entitled to receive as
servicing compensation a monthly servicing fee.  The portion of the servicing
fee which will be allocable to the Holder of this Certificate pursuant to the
Pooling and Servicing Agreement will be payable by the Holder of this
Certificate and neither the Trust nor the Trustee or the Investor
Certificateholders will have any obligations to pay such portion of the
servicing fee.
 
This Certificate does not represent an obligation of, or any interest in, the
Transferor or the Servicer, and neither the Certificates nor the Accounts or
Receivables are insured or guaranteed by the Federal Deposit Insurance
Corporation or any other governmental agency or instrumentality.  This
Certificate is limited in right of payment to certain Collections respecting the
Receivables, all as more specifically set forth hereinabove and in the Pooling
and Servicing Agreement.
 
Upon the termination of the Trust pursuant to Section 12.1 of the Pooling and
Servicing Agreement, the Trustee shall assign and convey to the Holder of this
Certificate (without recourse, representation or warranty) all right, title and
interest of the Trust in the Receivables, whether then existing or thereafter
created, all monies due or to become due with respect thereto (including all
accrued interest theretofore posted as Finance Charge Receivables) and all
proceeds thereof and Insurance Proceeds relating thereto and Interchange
allocable to the Trust pursuant to any Supplement, except for amounts held by
the Trustee pursuant to subsection 12.3(b) of the Pooling and Servicing
Agreement.  The Trustee shall execute and deliver such instruments of transfer
and assignment, in each case without recourse, as shall be reasonably requested
by the Holder of this Certificate to vest in such Holder all right, title and
interest which the Trustee had in the Receivables.
 
Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement, or be valid
for any purpose.
 

 
A-3

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, Chase Bank USA, National Association has caused this
Certificate to be duly executed under its official seal.



   
CHASE BANK USA, NATIONAL ASSOCIATION
Transferor
               
By:
         
Authorized Officer
           
[SEAL]
         
Attested to:
                     
By:
         
Cashier
         
Date:
   

 

 
A-4

--------------------------------------------------------------------------------




Trustee’s Certificate of Authentication
 
 
CERTIFICATE OF AUTHENTICATION
 
 
This is the Transferor Certificate referred to in the within-mentioned Pooling
and Servicing Agreement.
 
            THE BANK OF NEW YORK,
              as Trustee
 


 


 
            By:                 
           Authorized Officer


A-5

--------------------------------------------------------------------------------






 
EXHIBIT B
 
 
FORM OF ASSIGNMENT OF RECEIVABLES IN ADDITIONAL ACCOUNTS
 
 
ASSIGNMENT No. ___ OF RECEIVABLES IN ADDITIONAL ACCOUNTS, (this “Assignment”)
dated as of _________, ______, by and between CHASE BANK USA, NATIONAL
ASSOCIATION, a national banking association organized and existing under the
laws of the United States of America (“Chase USA”), and THE BANK OF NEW YORK, a
banking corporation organized and existing under the laws of the State of New
York, as Trustee (the “Trustee”) of Chase Credit Card Master Trust (the
“Trust”), pursuant to the Pooling and Servicing Agreement referred to below.
 


 
W I T N E S S E T H:
 
 
WHEREAS, Chase USA, as Transferor and Servicer and the Trustee, on behalf of the
Trust, and Paying Agent are parties to the Fifth Amended and Restated Pooling
and Servicing Agreement, dated as of December 19, 2007 (the “Pooling and
Servicing Agreement”);
 
WHEREAS, pursuant to the Pooling and Servicing Agreement, Chase USA wishes to
designate Additional Accounts of Chase USA to be included as Accounts and to
convey the Receivables of such Additional Accounts, whether now existing or
hereafter created, to the Trust as part of the corpus of the Trust (as each such
term is defined in the Pooling and Servicing Agreement); and
 
WHEREAS, the Trustee, on behalf of the Trust, is willing to accept such
designation and conveyance subject to the terms and conditions hereof;
 
NOW, THEREFORE, Chase USA and the Trustee hereby agree as follows:
 
1.  Defined Terms.  All terms defined in the Pooling and Servicing Agreement and
used herein shall have such defined meanings when used herein, unless otherwise
defined herein.
 
 
“Addition Cut-Off Date” shall mean, with respect to the Additional Accounts
designated hereby, ______________, ________.
 
“Addition Date” shall mean, with respect to the Additional Accounts designated
hereby, ______________, ________.
 
“Notice Date” shall mean, with respect to the Additional Accounts designated
hereby, ______________, ________.
 
2.  Designation of Additional Accounts.  Chase USA shall deliver to the Trustee,
not later than five Business Days after the Addition Date, a true and complete
list (in the
 
 
B-1

--------------------------------------------------------------------------------




form of a computer file, microfiche list, CD-ROM or such other form as agreed
upon between the Transferor and the Trustee, on behalf of the Trust) of each
VISA® and  MasterCard® account which, as of the Addition Date, shall be deemed
to be an Additional Account, each such account being identified by account
number and by the aggregate amount of Receivables in such account as of the
close of business on the Addition Cut-Off Date.  Such list shall be marked as
Schedule 1 to this Assignment and shall, as of the Addition Date, modify and
amend and be incorporated into and made a part of this Assignment and the
Pooling and Servicing Agreement.
 
3.  Conveyance of Receivables.
 
A.  Chase USA does hereby transfer, assign, set-over and otherwise convey to the
Trustee on behalf of the Trust for the benefit of the Certificateholders,
without recourse on and after the Addition Date, all right, title and interest
of Chase USA in and to the Receivables now existing and hereafter created in the
Additional Accounts designated hereby, all monies due or to become due with
respect thereto (including all Finance Charge Receivables) and all proceeds of
such Receivables, Recoveries, Interchange, Insurance Proceeds relating to such
Receivables and the proceeds of any of the foregoing.
 
B.  In connection with such transfer, Chase USA agrees to record and file, at
its own expense, a financing statement with respect to the Receivables now
existing and hereafter created in the Additional Accounts designated hereby
(which may be a single financing statement with respect to all such Receivables
or a financing statement filed previously with respect to Receivables arising in
Accounts that include the Additional Accounts designated hereby) for the
transfer of accounts as defined in Section 9-102 of the UCC as in effect in the
State of Delaware meeting the requirements of applicable state law in such
manner and such jurisdictions as are necessary to perfect the assignment of such
Receivables to the Trustee on behalf of the Trust for the benefit of the
Certificateholders (the “Secured Party”), and to deliver a file-stamped copy of
such financing statement or other evidence of such filing to the Trustee on or
prior to the date of this Assignment.
 
C.  The parties hereto agree that all transfers of Receivables to the Trust
pursuant to this Assignment are subject to, and shall be treated in accordance
with, the Delaware Act and each of the parties hereto agrees that this
Assignment has been entered into by the parties hereto in express reliance upon
the Delaware Act.  For purposes of complying with the requirements of the
Delaware Act, each of the parties hereto hereby agrees that any property, assets
or rights purported to be transferred, in whole or in part, by Chase USA
pursuant to this Assignment shall be deemed to no longer be the property, assets
or rights of Chase USA.  The parties hereto acknowledge and agree that each such
transfer is occurring in connection with a “securitization transaction” within
the meaning of the Delaware Act.
 
D.  In connection with such transfer, Chase USA further agrees, at its own
expense, on or prior to the date of this Assignment to indicate in its computer
files that Receivables created in connection with the Additional Accounts
designated hereby
 

 
B-2

--------------------------------------------------------------------------------



 
            have been transferred to the Trust pursuant to this Assignment for
the benefit of the Certificateholders.
 
E.  Chase USA hereby grants to the Secured Party a security interest in all of
Chase USA’s right, title and interest in, to and under the Receivables now
existing and hereafter created in the Additional Accounts designated hereby, all
monies due or to become due with respect to such Receivables, Insurance Proceeds
relating to such Receivables, Recoveries, Interchange and the proceeds to any of
the foregoing to secure a loan in an amount equal to the unpaid principal amount
of the Investor Certificates issued or to be issued pursuant to the Pooling and
Servicing Agreement and the interest accrued at the related Certificate Rate,
and this Assignment shall constitute a security agreement under applicable
law.  Chase USA shall file continuation statements and provide other further
assurances to maintain the perfection and priority of such security interest of
the Secured Party.
 
4.  Acceptance by Trustee.  The Trustee hereby acknowledges its acceptance on
behalf of the Trust for the benefit of the Certificateholders of all right,
title and interest previously held by Chase USA in and to the Receivables now
existing and hereafter created, and declares that it shall maintain such right,
title and interest, upon the Trust herein set forth, for the benefit of all
Certificateholders.
 
5.  Representations and Warranties of Chase USA.  Chase USA hereby represents
and warrants to the Secured Party, as of the Addition Date (or such other date
as is specified below), that:
 
A.  Legal, Valid and Binding Obligation.  This Assignment constitutes a legal,
valid and binding obligation of Chase USA enforceable against Chase USA in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors’ rights
in general and the rights of creditors of national banking associations and
except as such enforceability may be limited by general principles of equity
(whether considered in a suit at law or in equity).
 
B.  Eligibility of Accounts and Receivables.  As of the Addition Cut-Off Date,
each Additional Account designated hereby was an Eligible Account and each
Receivable in such Additional Account was an Eligible Receivable.
 
C.  Selection Procedures.  No selection procedures believed by Chase USA to be
materially adverse to the interests of the Investor Certificateholders were
utilized in selecting the Additional Accounts designated hereby from the
available Eligible Accounts in the Bank Portfolio.
 
D.  Insolvency.  Chase USA is not insolvent and, after giving effect to the
conveyance set forth in Section 3 of this Assignment, will not be insolvent.
 
E.  Transfer.  This Assignment constitutes either:  (i) a valid transfer and
assignment to the Trust of all right, title and interest of Chase USA in and to
Receivables now existing and hereafter created in the Additional Accounts
designated
 
 
 
B-3

--------------------------------------------------------------------------------


 
 
hereby, and all proceeds (as defined in the UCC) of such Receivables and
Insurance Proceeds relating thereto, and such Receivables and all proceeds
thereof and Insurance Proceeds relating thereto will be held by the Secured
Party free and clear of any Lien of any Person claiming through or under Chase
USA or any of its Affiliates except for (x) Liens permitted under subsection
2.5(b) of the Pooling and Servicing Agreement, (y) the interest of the holder of
the Transferor Certificate and (z) Chase USA’s right to receive interest
accruing on, and investment earnings in respect of, the Finance Charge Account
and the Principal Account as provided in the Pooling and Servicing Agreement; or
(ii) a valid and continuing security interest (as defined in the UCC) in the
Receivables now existing or hereafter created in the Additional Accounts in
favor of the Secured Party, the proceeds (as defined in the UCC) thereof and
Insurance Proceeds relating thereto, upon the conveyance of such Receivables to
the Trust, which security interest is prior to all other Liens, and is
enforceable against creditors of and purchasers from Chase USA, and which will
be enforceable with respect to the Receivables thereafter created in respect of
Additional Accounts designated hereby, the proceeds (as defined in the UCC)
thereof and Insurance Proceeds relating thereto, upon such creation; and (iii)
if this Assignment constitutes the grant of a security interest to the Secured
Party in such property, upon the filing of a financing statement described in
Section 3 of this Assignment with respect to the Additional Accounts designated
hereby and in the case of the Receivables of such Additional Accounts thereafter
created and the proceeds (as defined in the UCC) thereof, and Insurance Proceeds
relating to such Receivables, upon such creation, the Secured Party shall have a
first priority perfected security interest in such property (subject to Section
9-315 the UCC as in effect in the State of Delaware), except for Liens permitted
under subsection 2.5(b) of the Pooling and Servicing Agreement.  Chase USA has
caused or will have caused, within ten days, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the security interest in
the Receivables granted to the Secured Party hereunder. The Receivables
constitute “accounts” within the meaning of the applicable UCC.
 
F.  Other Liens.  Other than the security interest granted to the Secured Party
pursuant to this Assignment, Chase USA has not pledged, assigned, sold, granted
a security interest in, or otherwise conveyed any of the Receivables.  Chase USA
has not authorized the filing of and is not aware of any financing statements
against Chase USA that include a description of collateral covering the
Receivables other than any financing statement (i) relating to the security
interest granted to the Secured Party hereunder, (ii) that has been terminated,
or (iii) that names The Bank of New York as secured party. Chase USA is not
aware of any judgment or tax lien filings against Chase USA.  Chase USA owns and
has good and marketable title to the Receivables free and clear of any Lien,
claim or encumbrance of any Person.
 
G.  Breach of Representations and Warranties.  The provision set forth in
Section 2.4(d) of the Pooling and Servicing Agreement shall be applicable to any
breach of the representations and warranties of this Section 5 with respect to
any Receivable.
 
 
B-4

--------------------------------------------------------------------------------




 
6.  Conditions Precedent.  The acceptance by the Trustee set forth in Section 4
and the amendment of the Pooling and Servicing Agreement set forth in Section 7
are subject to the satisfaction, on or prior to the Addition Date, of the
following conditions precedent:
 
A.  Officer’s Certificate.  Chase USA shall have delivered to the Trustee a
certificate of a Vice President or more senior officer substantially in the form
of Schedule 2 hereto, certifying that (i) all requirements set forth in Section
2.6 of the Pooling and Servicing Agreement for designating Additional Accounts
and conveying the Principal Receivables of such Accounts, whether now existing
or hereafter created, have been satisfied or waived and (ii) each of the
representations and warranties made by Chase USA in Section 5 is true and
correct as of the Addition Date.  The Trustee may conclusively rely on such
Officer’s Certificate, shall have no duty to make inquiries with regard to the
matters set forth therein, and shall incur no liability in so relying.
 
B.  Opinion of Counsel.  Chase USA shall have delivered to the Trustee the two
Opinions of Counsel referenced in subsection 2.6(c)(vi) of the Pooling and
Servicing Agreement with respect to the Additional Accounts designated hereby.
 
7.  Amendment of the Pooling and Servicing Agreement.  The Pooling and Servicing
Agreement is hereby amended to provide that all references therein to the
“Pooling and Servicing Agreement,” to “this Agreement” and “herein” shall be
deemed from and after the Addition Date to be a dual reference to the Pooling
and Servicing Agreement as supplemented by this Assignment.  Except as expressly
amended hereby, all of the representations, warranties, terms, covenants and
conditions to the Pooling and Servicing Agreement shall remain unamended and
shall continue to be, and shall remain, in full force and effect in accordance
with its terms and except as expressly provided herein shall not constitute or
be deemed to constitute a waiver of compliance with or a consent to
noncompliance with any term or provisions of the Pooling and Servicing
Agreement.
 
8.  Survival.  The representations, warranties and covenants of the parties
hereto shall survive the assignment of the Receivables pursuant to this
Assignment and the termination of this Assignment, and shall inure to the
benefit of the Trust.  Notwithstanding anything to the contrary in this
Assignment, the representations and warranties of Chase USA herein shall not
survive after the tenth (10th) anniversary of the Addition Date.
 
9.  Waivers and Amendments.  This Assignment may be amended, superseded,
canceled, renewed or extended and the terms hereof may be waived, only by a
written instrument signed by authorized representatives of the parties or, in
the case of a waiver, by an authorized representative of the party waiving
compliance and, in all cases, subject to confirmation by each Rating Agency then
rating any Investor Certificates.  No such written instrument shall be effective
unless it expressly recites that it is intended to amend, supersede, cancel,
renew or extend this Assignment or to waive compliance with one or more of the
terms hereof, as the case may be.  No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any such right, power
or privilege, or any single or partial exercise of any such right,
 

 
B-5

--------------------------------------------------------------------------------


 

 
power or privilege, preclude any further exercise thereof or the exercise of any
other such right, power or privilege.
 
10.  Counterparts.  This Assignment may be executed in two or more counterparts
(and by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument.
 
11.  GOVERNING LAW.  THIS ASSIGNMENT SHALL BE GOVERNED BY, CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.
 
12.  Tax Treatment.  Nothing in this Assignment shall be deemed to require any
securitization transaction involving the Receivables to be treated as a sale for
federal or state income tax purposes or to preclude treatment of any such
securitization transaction as debt for federal or state income tax purposes.
 

 
B-6

--------------------------------------------------------------------------------



 
 
IN WITNESS WHEREOF, the undersigned have caused this Assignment of Receivables
in Additional Accounts to be duly executed and delivered by their respective
duly authorized officers on the day and year first above written.
 


 


            CHASE BANK USA, NATIONAL
         ASSOCIATION,
            as Transferor






            By:  ______________________________                   
            Name:
            Title:
 


            THE BANK OF NEW YORK,
            as Trustee






            By:  ______________________________                 
            Name:
            Title:
 


B-7

--------------------------------------------------------------------------------



 

 

     
Schedule 1
to Assignment of
Receivables in
Additional Accounts

 
 
 
ADDITIONAL ACCOUNTS
 
 

 
B-8

--------------------------------------------------------------------------------



 
 

     
Schedule 2
to Assignment of
Receivables in
Additional Accounts



 
Chase Bank USA, National Association
Chase Credit Card Master Trust

 
Officer’s Certificate


 
The undersigned, being _____________ of Chase Bank USA, National Association, a
national banking association organized under the laws of the United States
(“Chase USA”), as Transferor under the Fifth Amended and Restated Pooling and
Servicing Agreement, dated as of December 19, 2007, as heretofore supplemented
and amended (the “Agreement”), by and between Chase USA, as Transferor and
Servicer, and The Bank of New York, as Trustee and Paying Agent (the “Trustee”),
and in connection with the execution of Assignment No. __ of Receivables in
Additional Accounts, dated as of _______________, 20__ (the “Assignment”),
between Chase USA, as Transferor, and the Trustee, hereby represents and
warrants to the Trustee that as of _____________, 20__ (capitalized terms used
but not defined herein shall have the meanings provided in the Agreement and the
Assignment):


1.  The designation of Receivables in Additional Accounts by Chase USA and the
acceptance thereof by the Trustee will not (i) adversely affect the tax
characterization as debt of any Class of Investor Certificates of any
outstanding Series or Class in respect of which an opinion was delivered at the
time of issuance that such Class would be treated as debt for U.S. federal
income tax purposes, (ii) cause the Trust following such designation and
acceptance to be deemed to be an association (or a “publicly traded partnership”
within the meaning of Section 7704(b) of the Code) taxable as a corporation and
(iii) cause or constitute a taxable event in which gain or loss would be
recognized by any Investor Certificateholder or the Trust, (x) each Additional
Account is, as of the Addition Cut-Off Date, an Eligible Account, and each
Receivable in such Additional Account is, as of the Addition Cut-Off Date, an
Eligible Receivable, (y) no selection procedures believed by Chase USA to be
materially adverse to the interests of the Investor Certificateholders were
utilized in selecting the Additional Accounts from the available Eligible
Accounts from the Bank Portfolio, and (z) as of the Addition Date, Chase USA is
not insolvent;
 
2.  As of the Addition Date, the Assignment constitutes either (x) a valid
transfer and assignment to the Trust of all right, title and interest of Chase
USA in and to the Receivables then existing and thereafter created in the
Additional Accounts, and all proceeds (as defined in the UCC) of such
Receivables and Insurance Proceeds relating thereto and such Receivables and all
proceeds thereof and Insurance Proceeds relating thereto will be held by the
Trust free and clear of any Lien of any Person claiming through or under Chase
USA or any of its Affiliates, except for (i) Liens permitted under subsection
2.5(b), (ii) the interest of Chase USA as Holder of the Transferor Certificate
and (iii) Chase USA’s right to receive interest
 

 
B-9

--------------------------------------------------------------------------------



 
accruing on, and investment earnings in respect of, the Finance Charge Account
and the Principal Account, or any Series Account as provided in this Agreement
and any related Supplement or (y) a grant of a security interest (as defined in
the UCC), in such property to the Trust, which is enforceable with respect to
then existing Receivables of the Additional Accounts, the proceeds (as defined
in the UCC), thereof and Insurance Proceeds relating thereto upon the conveyance
of such Receivables to the Trust, and which will be enforceable with respect to
the Receivables thereafter created in respect of Additional Accounts conveyed on
such Addition Date, the proceeds (as defined in the UCC), thereof and Insurance
Proceeds relating thereto upon such creation; and (z) if the Assignment
constitutes the grant of a security interest to the Trust in such property, upon
the filing of a financing statement as described in Section 2.1 of the Agreement
with respect to such Additional Accounts and in the case of the Receivables
thereafter created in such Additional Accounts and the proceeds (as defined in
the UCC), thereof, and Insurance Proceeds relating thereto, upon such creation,
the Trust shall have a first priority perfected security interest in such
property (subject to Section 9-315 of the UCC), except for Liens permitted under
subsection 2.5(b) of the Agreement.
 
3.  As of the Addition Date, all requirements set forth in Section 2.6 of the
Agreement for designating Additional Accounts and conveying the Principal
Receivables of such Account, whether now existing or hereafter created, have
been satisfied or waived;  and
 
4.  Each of the representations and warranties made by Chase USA in Section 5 of
the Assignment is true and correct as of the Addition Date.
 
 
IN WITNESS WHEREOF, I have hereunto set my hand this _____ day of___________,
____.










                By: _________________________                  
                Name:
                Title:




 

 
B-10

--------------------------------------------------------------------------------




 
EXHIBIT C
 
 
FORM OF MONTHLY SERVICER’S CERTIFICATE

 
 
CHASE BANK USA, NATIONAL ASSOCIATION
 
_____________________________________________
 
CHASE CREDIT CARD MASTER TRUST
_____________________________________________
 
 
1.           Capitalized terms used in this Certificate have their respective
meanings set forth in the Pooling and Servicing Agreement; provided, that the
“preceding Monthly Period” shall mean the Monthly Period immediately preceding
the calendar month in which this Certificate is delivered.  This Certificate is
delivered pursuant to subsection 3.4(b) of the Fifth Amended and Restated
Pooling and Servicing Agreement, dated as of  December 19, 2007 (the “Pooling
and Servicing Agreement”).  References herein to certain sections and
subsections are references to the respective sections and subsections of the
Pooling and Servicing Agreement.
 
2.           Chase Bank USA, National Association is the Servicer under the
Pooling and Servicing Agreement.
 
3.           The undersigned is a Servicing Officer.
 
4.           The date of this Certificate is a Determination Date under the
Pooling and Servicing Agreement.
 
5.           The aggregate amount of Collections processed during the preceding
Monthly Period was equal to (excluding Annual Membership Fees and Interchange)
$__________
 
           6.           The Aggregate Investor Percentage of Collections of
Principal Receivables processed by the Servicer during the preceding Monthly
Period was equal to
$__________
 
            7.           The Aggregate Investor Percentage of Collections of
Finance Charge Receivables processed by the Servicer during the preceding
Monthly Period was equal to (excluding Annual Membership Fees and Interchange)
$__________
 
           8.           The aggregate amount of Receivables processed by the
Servicer as of the end of the last day of the preceding Monthly Period
$__________

 
 
C-1

--------------------------------------------------------------------------------



 
 
           9.           Of the balance on deposit in the Finance Charge Account,
the amount attributable to the Aggregate Investor Percentage of Collections
processed by the Servicer during the preceding Monthly Period
$__________
 
         10.           Of the balance on deposit in the Principal Account, the
amount attributable to the Aggregate Investor Percentage of Collections
processed by the Servicer during the preceding Monthly Period
$__________
 
         11.           The aggregate amount, if any, of withdrawals, drawings or
payments under any Credit Enhancement, if any, required to be made with respect
to any Series outstanding for the preceding Monthly Period
$__________
 
         12.           The Aggregate Investor Percentage of Collections of
Principal Receivables processed by the Servicer during the current month is
equal to
$__________
 
         13.           The amount equal to the Aggregate Investor Percentage of
Annual Membership Fees deposited to the Finance Charge Account or any Series
Account on or before the Transfer Date during the current month is equal to
$__________
 
         14.           The aggregate amount of Interchange to be deposited in
the Finance Charge Account on the Transfer Date of the current month is equal to
$__________
 
         15.           The aggregate amount of all sums payable to the Investor
Certificateholders of each Series on the succeeding Distribution Date with
respect to Certificate Principal
$__________
 
         16.           The aggregate amount of all sums payable to the Investor
Certificateholders of each Series on the succeeding Distribution Date with
respect to Certificate Interest
$__________

 
         17.           To the knowledge of the undersigned, there are no Liens
on any Receivables in the Trust except as described below:
 
 
[If applicable, insert “None.”]
 
 
 
C-2

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
certificate this ____ day of __________, ____.
 
CHASE BANK USA, NATIONAL
ASSOCIATION, as Servicer
 


 


 
By:  _____________________________           
                                    Name:
                                    Title:
 
 
C-3

--------------------------------------------------------------------------------


 

 
 

   
Schedule to Monthly
Servicer’s Certificate*

 
 
 


 
 
Chase Bank USA, National Association
________________________________________
 
CHASE CREDIT CARD MASTER TRUST
________________________________________
 


*           A separate schedule is to be attached for each Series, with
appropriate changes and additions to reflect the specifics of the related Series
Supplement.


 
 
C-4

--------------------------------------------------------------------------------



 


 
EXHIBIT D
 
FORM OF ANNUAL SERVICER’S CERTIFICATE
Chase Bank USA, National Association


___________________________________________________


CHASE CREDIT CARD MASTER TRUST

___________________________________________________
 
The undersigned, a duly authorized representative of Chase Bank USA, National
Association (“CUSA”), a national banking association organized under the laws of
the United States, as Servicer pursuant to the Fifth Amended and Restated
Pooling and Servicing Agreement dated as of December 19, 2007 (the “Pooling and
Servicing Agreement”) by and among CUSA, as Transferor and Servicer, and The
Bank of New York, as trustee and paying agent (the “Trustee”) does hereby
certify that:
 
1. CUSA is the Servicer under the Pooling and Servicing Agreement.
 
2. The undersigned is duly authorized pursuant to the Pooling and Servicing
Agreement to execute and deliver this Certificate to the Trustee.
 
3. This Certificate is delivered pursuant to Section 3.5 of the Pooling and
Servicing Agreement.
 
4. A review of the activities of the Servicer during [the period from the
Closing Date until December 31, ______] or [the calendar year ended December 31,
______] was conducted under the supervision of the undersigned.
 
5. Based on such review, the Servicer has, to the best of the knowledge of the
undersigned, fully performed all its obligations under the Pooling and Servicing
Agreement throughout such period and no default in the performance of such
obligations has occurred or is continuing except as set forth in paragraph 6
below.
 
6. The following is a description of each failure of the Servicer to fulfill its
obligations under the provisions of the Pooling and Servicing Agreement,
including any Supplement, known to me to have been made by the Servicer during
the year ended December 31, ____, which sets forth in detail (i) the nature of
each such failure, (ii) the action taken by the Servicer, if any, to remedy each
such failure and (iii) the current status of each such failure:
 
[If applicable, insert “None.”]
 




D-1

--------------------------------------------------------------------------------






 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate this ____
day of ____________, ____.










            CHASE BANK USA, NATIONAL
            ASSOCIATION, as Servicer








            By: ___________________________                  
            Name:
            Title:








D-2

--------------------------------------------------------------------------------


 
EXHIBIT E
 
 
FORM OF ANNUAL OPINION OF COUNSEL
 
 
The opinion set forth below, which is to be delivered pursuant to subsection
13.2(d) of the Fifth Amended and Restated Pooling and Servicing Agreement, may
be subject to certain qualifications, assumptions, limitations and exceptions
taken or made in the opinion of counsel delivered on the Closing Date with
respect to similar matters.
 
No filing or other action, other than such filing or action described in such
opinion, is necessary from the date of such opinion through March 31 of the
following year to continue the perfected status of the interest of the Trust in
the collateral described in the financing statements referred to in such
opinion.
 



 
E-1

--------------------------------------------------------------------------------






 
EXHIBIT F
 
 
FORM OF REASSIGNMENT OF RECEIVABLES
 
 
REASSIGNMENT NO. ___ OF RECEIVABLES, dated as of ___________, _____, by and
between Chase Bank USA, National Association, a national banking association
organized and existing under the laws of the United States (the “Bank”), and The
Bank of New York, a banking corporation organized under the laws of the State of
New York, as Trustee (the “Trustee”) of the Chase Credit Card Master Trust (the
“Trust”), pursuant to the Pooling and Servicing Agreement referred to below.
 
W I T N E S S E T H:
 
 
WHEREAS, the Bank, as Transferor and Servicer, and the Trustee and Paying Agent
are parties to the Fifth Amended and Restated Pooling and Servicing Agreement,
dated as of December 19, 2007 (the “Pooling and Servicing Agreement”);
 
WHEREAS, pursuant to the Pooling and Servicing Agreement, the Bank wishes to
remove all Receivables from certain designated Accounts of the Bank (the
“Removed Accounts”) and to cause the Trustee to reconvey the Receivables of such
Removed Accounts, whether now existing or hereafter created, from the Trust to
the Bank (as each such term is defined in the Pooling and Servicing Agreement);
and
 
WHEREAS, the Trustee, on behalf of the Trust, is willing to accept such
designation and to reconvey the Receivables in the Removed Accounts subject to
the terms and conditions hereof;
 
NOW, THEREFORE, the Bank and the Trustee, on behalf of the Trust, hereby agree
as follows:
 
1.           Defined Terms.  All terms defined in the Pooling and Servicing
Agreement and used herein shall have such defined meanings when used herein,
unless otherwise defined herein.
 
“Removal Cut-Off Date” shall mean, with respect to the Removed Accounts
designated hereby, __________________, ­__________.
 
“Removal Date” shall mean, with respect to the Removed Accounts designated
hereby, __________________, ­__________.
 
“Removal Notice Date” shall mean, with respect to the Removed Accounts
designated hereby, __________________, ­__________ (which shall be a date on or
prior to the fifth Business Day prior to the Removal Date).
 
2.           Designation of Removed Accounts.  The Bank shall deliver to the
Trustee, not later than five Business Days after the Removal Date, a true and
complete list (in the form of a computer file, microfiche list, CD-ROM or such
other form as agreed upon between the Transferor and the Trustee, on behalf of
the Trust) of each VISA® and MasterCard® account
 
 
 
F-1

--------------------------------------------------------------------------------



 
which, as of the Removal Date, shall be deemed to be a Removed Account, each
such account being identified by account number and by the aggregate amount of
Receivables in such account as of the close of business on the Removal Cut-Off
Date.  Such list shall be marked as Schedule 1 to this Reassignment and shall,
as of the Removal Date, modify and amend and be incorporated into and made a
part of this Reassignment and the Pooling and Servicing Agreement.
 
3.           Conveyance of Receivables.
 
(a)  The Trustee, on behalf of the Trust, does hereby reconvey to the Bank,
without recourse on and after the Removal Date, all right, title and interest of
the Trust in and to the Receivables now existing and hereafter created in the
Removed Accounts designated hereby, all monies due or to become due with respect
thereto (including all Finance Charge Receivables), all proceeds (as defined in
Section 9-306 of the UCC as in effect in the State of Delaware) of such
Receivables, Insurance Proceeds relating to such Receivables and the proceeds
thereof.
 
(b)  In connection with such transfer, the Trustee, on behalf of the Trust,
agrees to authorize the Bank on or prior to the date of this Reassignment, to
file a termination statement (in form and substance reasonably satisfactory to
the Trustee) with respect to the Receivables now existing and hereafter created
in the Removed Accounts designated hereby (which may be a single termination
statement with respect to all such Receivables) evidencing the release by the
Trust of its Lien on the Receivables in the Removed Accounts, and meeting the
requirements of applicable state law, in such manner and such jurisdictions as
are necessary to remove such Lien.
 
4.           Representations and Warranties of the Bank.  The Bank hereby
represents and warrants to the Trust as of the Removal Date:
 
(a)  Legal, Valid and Binding Obligation.  This Reassignment constitutes a
legal, valid and binding obligation of the Bank enforceable against the Bank in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors’ rights
in general and the rights of creditors of national banking associations and
except as such enforceability may be limited by general principles of equity
(whether considered in a suit at law or in equity).
 
(b)  Selection Procedures.  No selection procedures believed by the Bank to be
materially adverse to the interests of the Investor Certificateholders were
utilized in selecting the Removed Accounts designated hereby.
 
5.           Conditions Precedent.  The amendment of the Pooling and Servicing
Agreement set forth in Section 6 hereof is subject to the satisfaction, on or
prior to the Removal Date, of the following condition precedent:


The Bank shall have delivered to the Trustee an Officer’s Certificate certifying
that (i) as of the Removal Date, all requirements set forth in Section 2.7 of
the Pooling and Servicing Agreement for designating Removed Accounts and
reconveying the Receivables of such Removed Accounts, whether now existing or
hereafter created, have been satisfied and (ii) each of the representations and
 
 
F-2

--------------------------------------------------------------------------------


 

 
warranties made by the Bank in Section 4 hereof is true and correct as of the
Removal Date.  The Trustee may conclusively rely on such Officer’s Certificate,
shall have no duty to make inquiries with regard to the matters set forth
therein, and shall incur no liability in so relying.
 
 
6.           Amendment of the Pooling and Servicing Agreement.  The Pooling and
Servicing Agreement is hereby amended to provide that all references therein to
the “Pooling and Servicing Agreement,” to “this Agreement” and to “herein” shall
be deemed from and after the Removal Date to be a dual reference to the Pooling
and Servicing Agreement as supplemented by this Reassignment.  Except as
expressly amended hereby, all of the representations, warranties, terms,
covenants and conditions to the Pooling and Servicing Agreement shall remain
unamended and shall continue to be, and shall remain, in full force and effect
in accordance with its terms and except as expressly provided herein shall not
constitute or be deemed to constitute a waiver of compliance with or a consent
to non-compliance with any term or provision of the Pooling and Servicing
Agreement.
 
7.           Counterparts.  This Reassignment may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.
 
8.           GOVERNING LAW.  THIS REASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
 
F-3

--------------------------------------------------------------------------------


 

 
 
IN WITNESS WHEREOF, the undersigned have caused this Reassignment of Receivables
to be duly executed and delivered by their respective duly authorized officers
on the day and year first above written.



 
CHASE BANK USA, NATIONAL ASSOCIATION
Transferor
         
By:
       
Name:
   
Title:
             
CHASE BANK USA, NATIONAL ASSOCIATION
Transferor
         
By:
       
Name:
   
Title:







F-4

--------------------------------------------------------------------------------



 
 

   
Schedule I
to Reassignment
of Receivables


 
 
REMOVED ACCOUNTS
 




F-5

--------------------------------------------------------------------------------






 
EXHIBIT G
 
 
FORM OF RECONVEYANCE OF RECEIVABLES
 
 
RECONVEYANCE OF RECEIVABLES, dated as of ____________ ___, ____, by and between
Chase Bank USA, National Association, a national banking association (the
“Transferor”), and The Bank of New York, a banking corporation organized and
existing under the laws of New York, as Trustee (the “Trustee”) of the Chase
Credit Card Master Trust (the “Trust”), pursuant to the Pooling and Servicing
Agreement referred to below.
 
W I T N E S S E T H:
 
WHEREAS, the Transferor and the Trustee are parties to the Fifth Amended and
Restated Pooling and Servicing Agreement dated as of December 19, 2007
(hereinafter as such agreement may have been, or may from time to time be,
amended, supplemented or otherwise modified, the “Pooling and Servicing
Agreement”);
 
WHEREAS, pursuant to the Pooling and Servicing Agreement, the Transferor wishes
to cause the Trustee, on behalf of the Trust, to reconvey all of the Receivables
and proceeds thereof, whether now existing or hereafter created, from the Trust
to the Transferor pursuant to the terms of Section 12.4 of the Pooling and
Servicing Agreement upon termination of the Trust pursuant to subsection 12.1(a)
of the Pooling and Servicing Agreement (as each such term is defined in the
Pooling and Servicing Agreement); and
 
WHEREAS, the Trustee, on behalf of the Trust, is willing to reconvey Receivables
subject to the terms and conditions hereof;
 
NOW, THEREFORE, the Transferor and the Trustee hereby agree as follows:
 
1.  Defined Terms.  All terms defined in the Pooling and Servicing Agreement and
used herein shall have such defined meanings when used herein, unless otherwise
defined herein.
 
“Reconveyance Date” shall mean ______________, ____.
 
2.  Return of Lists of Accounts.  The Trustee, on behalf of the Trust, shall
deliver to the Transferor, not later than three Business Days after the
Reconveyance Date, each list of Accounts delivered to the Trustee pursuant to
the terms of the Pooling and Servicing Agreement.
 
3.  Conveyance of Receivables.  (a)  The Trustee, on behalf of the Trust, does
hereby reconvey to the Transferor, without recourse, representation or warranty,
on and after the Reconveyance Date, all right, title and interest of the Trust
in and to each and every Receivable now existing and hereafter created in the
Accounts, all monies due or to become due with respect thereto (including all
Finance Charge Receivables), all proceeds (as defined in Section 9-306 of the
UCC as in effect in the
 
 
 
G-1

--------------------------------------------------------------------------------



 
4.  State of Delaware) of such Receivables and Insurance Proceeds relating to
such Receivables and any Interchange, except for amounts, if any, held by the
Trustee, on behalf of the Trust, pursuant to subsection 12.3(b) of the Pooling
and Servicing Agreement.
 
 
(b)           In connection with such transfer, the Trustee, on behalf of the
Trust, agrees to authorize the filing, on or prior to the date of this
Reconveyance, of such UCC termination statements (in form and substance
reasonably satisfactory to the Trustee) as the Transferor may reasonably
request, evidencing the release by the Trust of its lien on the Receivables.
 
5.  Counterparts.  This Reconveyance may be executed in two or more counterparts
(and by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument.
 
6.  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND DUTIES OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
 
G-2

--------------------------------------------------------------------------------




 
 
IN WITNESS WHEREOF, the undersigned have caused this Reconveyance of Receivables
to be duly executed and delivered by their respective duly authorized officers
on the day and year first above written.



 
CHASE BANK USA, NATIONAL ASSOCIATION
as Transferor
         
By:
       
Name:
   
Title:
             
THE BANK OF NEW YORK,
  as Trustee
         
By:
       
Name:
   
Title:







G-3

--------------------------------------------------------------------------------






 
SCHEDULE I


 
LIST OF ACCOUNTS
 
Delivered to Trustee only
 
[Deemed Incorporated]
 




 
G-4

--------------------------------------------------------------------------------




 


 
EXHIBIT H
 


 
FORM OF ANNUAL CERTIFICATION
 
 
 
Re:
The [                   ] agreement dated as of [               ], 20[  ] (the
“Agreement”), among [IDENTIFY PARTIES]

 
I, ________________________________, the _______________________ of [NAME OF
COMPANY] (the “Company”), certify to the Transferor, and its officers, with the
knowledge and intent that they will rely upon this certification, that:
 
(1)           I have reviewed the report on assessment of the Company’s
compliance provided in accordance with Rules 13a-18 and 15d-18 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and Item 1122
of Regulation AB (17 C.F.R. §229.1100, et seq.) (the “Servicing Assessment”),
and the registered public accounting firm’s attestation report provided in
accordance with Rules 13a-18 and 15d-18 under the Exchange Act and Section
1122(b) of Regulation AB (the “Attestation Report”) that were delivered by the
Company to the Transferor pursuant to the Agreement (collectively, the “Company
Information”);
 
(2)           To the best of my knowledge, the Company Information, taken as a
whole, does not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Company Information; and
 
(3)           To the best of my knowledge, all of the Company Information
required to be provided by the Company under the Agreement has been provided to
the Transferor.




                Date:  ________________________________




                By:     ________________________________
                Name:
                Title:








H-1

--------------------------------------------------------------------------------


 
EXHIBIT I
 


SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE


The assessment of compliance to be delivered by the Trustee shall address, at a
minimum, the criteria identified below as “Applicable Servicing Criteria”:

 
Servicing Criteria
Applicable Servicing Criteria
Reference
Criteria
 
General Servicing Considerations
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
 
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
 
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the credit card accounts or accounts are maintained.
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
 
 
Cash Collection and Administration
1122(d)(2)(i)
Payments on credit card accounts are deposited into the appropriate custodial
bank accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
 
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
 
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
 
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
 
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Exchange Act.
 
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
 
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations (A) are mathematically accurate; (B) are
prepared within 30 calendar days after the bank statement cutoff date, or such
other number of days specified in the transaction agreements; (C) are reviewed
and approved by someone other than the person who prepared the reconciliation;
and (D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
 

 
 
I-1

--------------------------------------------------------------------------------


 


Servicing Criteria
Applicable Servicing Criteria
Reference
Criteria
Investor Remittances and Reporting
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of credit
card accounts serviced by the Servicer.
 
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
 
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
 
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
 
 
Pool Asset Administration
1122(d)(4)(i)
Collateral or security on pool assets is maintained as required by the
transaction agreements or related asset pool documents.
 
1122(d)(4)(ii)
Pool assets and related documents are safeguarded as required by the transaction
agreements.
 
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
 
1122(d)(4)(iv)
Payments on credit card accounts, including any payoffs, made in accordance with
the related credit card accounts documents are posted to the Servicer’s obligor
records maintained no more than two business days after receipt, or such other
number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
asset pool documents.
 
1122(d)(4)(v)
The Servicer’s records regarding the accounts and the accounts agree with the
Servicer’s records with respect to an obligor’s unpaid principal balance.
 
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor’s account  (e.g., loan
modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.
 
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
 
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period an
Account is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent Accounts including, for example, phone calls, letters and
payment rescheduling plans in cases where delinquency is deemed temporary (e.g.,
illness or unemployment).
 
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for Accounts with variable
rates are computed based on the related Account documents.
 

 
 
 
I-2

--------------------------------------------------------------------------------


 
 
Servicing Criteria
Applicable Servicing Criteria
Reference
Criteria
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts):  (A)
such funds are analyzed, in accordance with the obligor’s Account documents, on
at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable Account documents and state laws; and (C) such funds
are returned to the obligor within 30 calendar days of full repayment of the
related Accounts, or such other number of days specified in the transaction
agreements.
 
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
 
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
 
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
 
1122(d)(4)(xiv)
 Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
 
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
 







                    [NAME OF TRUSTEE]




                    Date:  ________________________________






                    By:     ________________________________
                    Name:
                    Title:


 
 
I-3

--------------------------------------------------------------------------------



 
EXHIBIT J
 
 
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
 
The assessment of compliance to be delivered by the Paying Agent shall address,
at a minimum, the criteria identified below as “Applicable Servicing Criteria”:


 
 


Servicing Criteria
Applicable Servicing Criteria
Reference
Criteria
 
General Servicing Considerations
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
 
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
 
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the credit card accounts or accounts are maintained.
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
 
 
Cash Collection and Administration
1122(d)(2)(i)
Payments on credit card accounts are deposited into the appropriate custodial
bank accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
 
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
 ü
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
 
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
 
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Exchange Act.
 
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
 
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations (A) are mathematically accurate; (B) are
prepared within 30 calendar days after the bank statement cutoff date, or such
other number of days specified in the transaction agreements; (C) are reviewed
and approved by someone other than the person who prepared the reconciliation;
and (D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
 

 

 
J-1

--------------------------------------------------------------------------------



 
Servicing Criteria
Applicable Servicing Criteria
Reference
Criteria
Investor Remittances and Reporting
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of credit
card accounts serviced by the Servicer.
 
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
 ü
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
 
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
 ü
 
Pool Asset Administration
1122(d)(4)(i)
Collateral or security on pool assets is maintained as required by the
transaction agreements or related asset pool documents.
 
1122(d)(4)(ii)
Pool assets and related documents are safeguarded as required by the transaction
agreements.
 
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
 
1122(d)(4)(iv)
Payments on credit card accounts, including any payoffs, made in accordance with
the related credit card accounts documents are posted to the Servicer’s obligor
records maintained no more than two business days after receipt, or such other
number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
asset pool documents.
 
1122(d)(4)(v)
The Servicer’s records regarding the accounts and the accounts agree with the
Servicer’s records with respect to an obligor’s unpaid principal balance.
 
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor’s account  (e.g., loan
modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.
 
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
 
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period an
Account is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent Accounts including, for example, phone calls, letters and
payment rescheduling plans in cases where delinquency is deemed temporary (e.g.,
illness or unemployment).
 
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for Accounts with variable
rates are computed based on the related Account documents.
 

 

 
J-2

--------------------------------------------------------------------------------






Servicing Criteria
Applicable Servicing Criteria
Reference
Criteria
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts):  (A)
such funds are analyzed, in accordance with the obligor’s Account documents, on
at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable Account documents and state laws; and (C) such funds
are returned to the obligor within 30 calendar days of full repayment of the
related Accounts, or such other number of days specified in the transaction
agreements.
 
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
 
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
 
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
 
1122(d)(4)(xiv)
 Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
 
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
 

 
 
 




                         [NAME OF PAYING AGENT]




                         Date:   _________________________






                         By:      _________________________
                        Name:
                        Title:


 
J-3

--------------------------------------------------------------------------------




 
 
EXHIBIT K
 
 
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
 
The assessment of compliance to be delivered by the [Servicer]/[Subservicer]
shall address, at a minimum, the criteria identified below as “Applicable
Servicing Criteria”:



 

 
SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
INAPPLICABLE SERVICING CRITERIA
Reference
Criteria
     
General Servicing Considerations
   
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
X
 
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
2
 
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the credit card loans are maintained.
 
X
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
X
   
Cash Collection and Administration
   
1122(d)(2)(i)
Payments on credit card accounts are deposited into the appropriate custodial
bank accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
X
 
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
X
 
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
 
X
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established for overcollateralization, are separately maintained (e.g.,
with respect to commingling of cash) as set forth in the transaction agreements.
X
 
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
X
 

 

 

--------------------------------------------------------------------------------

2
If any material servicing activities are outsourced to third parties, Item 1122
(d) (1) (ii) would be included in the Applicable Servicing Criteria for
Servicer.

 


K-1

--------------------------------------------------------------------------------



 

 

 
SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
INAPPLICABLE SERVICING CRITERIA
Reference
Criteria
   
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
 
X
1122(d)(2)(vii)
 Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
X
   
Investor Remittances and Reporting
   
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.
X
 
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
X1
 
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
X2
 
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
X3
   
Pool Asset Administration
   
1122(d)(4)(i)
 Collateral or security on pool assets is maintained as required by the
transaction agreements or related asset pool documents.
 
X
1122(d)(4)(ii)
Pool assets and related documents are safeguarded as required by the transaction
agreements
 
X

 
 
 

--------------------------------------------------------------------------------

1
The Asserting Party allocates amounts due to investors and remits such amounts
to the Paying Agent in accordance with the timeframes, distribution priority and
other terms set forth in the transaction agreements.

 

2
Amounts remitted to the Paying Agent pursuant to the transaction agreements are
posted to the Asserting Party’s records within two business days.

 

3
The Asserting Party agrees amounts remitted to investors per the investor
reports to amounts remitted to the Paying Agent per the bank statements.

 
K-2

--------------------------------------------------------------------------------


 
 




 
SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
INAPPLICABLE SERVICING CRITERIA
Reference
Criteria
   

1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
X
 
1122(d)(4)(iv)
Payments on credit card accounts, including any payoffs, made in accordance with
the related credit card account documents are posted to the Servicer’s obligor
records maintained no more than two business days after receipt, or such other
number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
asset pool documents.
X
 
1122(d)(4)(v)
The Servicer’s records regarding the accounts agree with the Servicer’s records
with respect to an obligor’s unpaid principal balance.
X
 
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's account (e.g., loan
modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.
X
 
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
X
 
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period an
Account is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent Accounts including, for example, phone calls, letters and
payment rescheduling plans in cases where delinquency is deemed temporary (e.g.,
illness or unemployment).
X
 
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for Accounts with variable
rates are computed based on the related Account documents.
X
 
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s pool asset documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable pool asset documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related pool assets, or such other number of days specified in the
transaction agreements.
 
X
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
 
X
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
 
X
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
 
X


 


K-3

--------------------------------------------------------------------------------






 
SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
INAPPLICABLE SERVICING CRITERIA
Reference
Criteria
   
1122(d)(4)(xiv)
 Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
X
 
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
3
 

 
 
 


                            [NAME OF [SERVICER] / [SUBSERVICER]]




                            Date:   _________________________






                            By:      _________________________
                           Name:
                           Title:
 
 
 
 
 



--------------------------------------------------------------------------------

3
If there are any external enhancement or other support identified in Item 1114
(a) (1) through (3) or Item 1115 of Regulation AB, Item 1122 (d) (4) (xv) would
be included in the Applicable Servicing Criteria for the Servicer


K-4

--------------------------------------------------------------------------------




 
 
Exhibit L
 
 
FORM OF
CHASE CREDIT CARD MASTER TRUST
TRUSTEE’S CERTIFICATE
 
[           ] [  ], 20[  ]


 
Reference is hereby made to the FIFTH AMENDED AND RESTATED POOLING AND SERVICING
AGREEMENT, dated as of December 19, 2007 (the “Agreement”), by and among CHASE
BANK USA, NATIONAL ASSOCIATION (the “Bank”), a national banking association, as
Transferor and Servicer (in such capacities, the “Transferor and Servicer”), and
THE BANK OF NEW YORK, a New York banking corporation, as trustee and paying
agent (in such capacities, the “Trustee” and “Paying Agent”) on behalf of the
Certificateholders of the Chase Credit Card Master Trust (the “Trust”).
 
In connection with transactions contemplated by the applicable Terms Agreement
(the “Terms Agreement”), each with respect to a specific tranche of notes, dated
the respective dates of the pricing of such notes, incorporating an Underwriting
Agreement, dated as of [           ] [  ], 20[  ] (together, the “Underwriting
Agreement”), by and among the representative of the several underwriters
(collectively, the “Underwriters”), the Bank and Chase Issuance Trust, a
Delaware statutory trust (the “Issuing Entity”), relating to the sale by the
Issuing Entity to the Underwriters of CHASEseries notes from the date hereof
through [           ] [  ], 20[  ] (the “Notes”), the undersigned, an authorized
officer of the Trustee, hereby certifies the following:
 
1.           To the knowledge of the undersigned officer of the Trustee, as of
the date and time of this certificate, the information provided by the Trustee
in the base prospectus, dated [           ] [  ], 20[  ] (the “Base
Prospectus”), relating to the offering of the Notes of the Issuing Entity in the
form filed with the Commission pursuant to Rule 424(b) of the Rules and
Regulations under the Securities Act, as excerpted in Schedule A hereto, is true
and accurate in all material respects.
 
2.           To the knowledge of the undersigned officer of the Trustee, as of
the date and time of this certificate, there are no legal proceedings pending or
known to be contemplated against the Trustee or against any property of the
Trustee, that would be material to security holders of the Notes.
 
3.           To the knowledge of the undersigned officer of the Trustee, as of
the date and time of this certificate, there are no governmental proceedings
pending or known to be contemplated against the Trustee or against any property
of the Trustee, that would be material to security holders of the Notes.
 
 
L-1

--------------------------------------------------------------------------------


 
4.           To the knowledge of the undersigned officer of the Trustee, as of
the date and time of this certificate, there are no business relationships,
agreements, arrangements, transactions or understandings that are entered into
outside the ordinary course of business or on terms other than would be obtained
in an arm’s length transaction with an unrelated third party, that currently
exists or that existed during the past two years and that is material to
security holders of the Notes between the Trustee and any of the following:


(a)           the Bank;


(b)           Wilmington Trust Company[;]/[; and]


(c)           Wells Fargo Bank, National Association[[; and]/[.]


(d)           any enhancement or support provider.]1







--------------------------------------------------------------------------------

1
If applicable, the Transferor shall inform the Trustee of the identity of any
enhancement or support provider; otherwise (d) is deleted.

 
 
 
L-2

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, I have executed this certificate as of the date hereinabove
set forth.


                                    THE BANK OF NEW YORK,
            as Trustee






                                    By:       ___________________________
                                    Name:
                                    Title:


 
 
L-3

--------------------------------------------------------------------------------



 
Schedule A






1.           Page [  ] of Base Prospectus


  [DESCRIPTION OF THE BANK OF NEW YORK]


2.           Page [  ] of Base Prospectus


  [DESCRIPTION OF THE BANK OF NEW YORK]






--------------------------------------------------------------------------------


